      Case 8:21-cv-00839-SDM-AAS Document 97 Filed 07/06/21 Page 1 of 141 PageID 3578
                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                          Sam M. Gibbons U.S. Courthouse
                                                Office of the Clerk
                                             801 North Florida Avenue
                                                 Tampa, FL 33602
                                                  (813) 301-5400
                                              www.flmd.uscourts.gov
Elizabeth M. Warren                                                                               Keshia M. Jones
Clerk of Court                                                                             Tampa Division Manager

DATE: July 6, 2021

TO:    Clerk, U.S. Court of Appeals for the Eleventh Circuit

STATE OF FLORIDA,

       Plaintiff,

v.                                                               Case No: 8:21-cv-839-SDM-AAS

XAVIER BECERRA, HEALTH AND HUMAN
SERVICES, ROCHELLE WALENSKY, CENTERS FOR
DISEASE CONTROL AND PREVENTION and UNITED
STATES OF AMERICA,

       Defendants.


U.S.C.A. Case No.:             UNKNOWN

Enclosed are documents and information relating to an appeal in the above-referenced action. Please
acknowledge receipt on the enclosed copy of this letter.

•      Honorable Steven D. Merryday, Chief United States District Judge appealed from.

•      Appeal filing fee was not paid. Upon filing a notice of appeal, the appellant must pay the district clerk
       all required fees. The district clerk receives the appellate docket fee on behalf of the court of appeals. If
       you are filing informa pauperis, a request for leave to appeal in forma pauperis needs to be filed with the
       district court.

•      Certified copy of Notice of Appeal, docket entries, judgment and/or Order appealed from. Opinion was
       not entered orally.

•      No hearing from which a transcript could be made.


                                               ELIZABETH M. WARREN, CLERK

                                               By:     s/C. Roberts, Deputy Clerk
Case 8:21-cv-00839-SDM-AAS Document 97 Filed 07/06/21 Page 2 of 141 PageID 3579


                                                                      APPEAL, MEDIATION, STAYED
                               U.S. District Court
                        Middle District of Florida (Tampa)
               CIVIL DOCKET FOR CASE #: 8:21−cv−00839−SDM−AAS

   State of Florida v. Becerra et al                           Date Filed: 04/08/2021
   Assigned to: Judge Steven D. Merryday                       Jury Demand: None
   Referred to: Magistrate Judge Amanda Arnold Sansone         Nature of Suit: 899 Other Statutes:
   Cause: 05:0702 Administrative Procedure Act                 Administrative Procedures Act/Review or
                                                               Appeal of Agency Decision
                                                               Jurisdiction: U.S. Government Defendant
   Plaintiff
   State of Florida                              represented by James Hamilton Percival , II
                                                                Office of the Florida Attorney General
                                                                PL−01, The Capitol
                                                                Tallahassee, FL 32399
                                                                850−414−3684
                                                                Fax: 850−410−2672
                                                                Email: james.percival@myfloridalegal.com
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                               Anita J. Patel
                                                               Office of the Attorney General
                                                               PL−01, The Capitol
                                                               Tallahassee, FL 32399
                                                               850−414−3694
                                                               Email: Anita.Patel@myfloridalegal.com
                                                               ATTORNEY TO BE NOTICED

                                                               Jason H. Hilborn
                                                               Florida Office of the Attorney General
                                                               PL−01, The Capitol
                                                               Tallahassee, FL 32399
                                                               850−414−3830
                                                               Email: jason.hilborn@myfloridalegal.com
                                                               ATTORNEY TO BE NOTICED


   V.
   Intervenor Plaintiff
   State of Texas                                represented by David S. Harvey , Jr.
                                                                Lewis Brisbois Bisgaard & Smith
                                                                401 E. Jackson Street Suite 3400
                                                                Tampa, FL 33602
                                                                863−944−4067
                                                                Email: david.harvey@lewisbrisbois.com
                                                                LEAD ATTORNEY


                                                                                                           1
Case 8:21-cv-00839-SDM-AAS Document 97 Filed 07/06/21 Page 3 of 141 PageID 3580


                                                           ATTORNEY TO BE NOTICED

                                                           Kimberly Fuchs
                                                           Office of the Attorney General of Texas
                                                           Administrative Law Division
                                                           300 W. 15th Street
                                                           Austin, TX 78701
                                                           512−475−4195
                                                           Email: kimberly.fuchs@oag.texas.gov
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Ryan G. Kercher
                                                           Office of the Attorney General
                                                           PO Box 12548, Capital Station (MC 019)
                                                           Austin, TX 78711
                                                           512−936−0707
                                                           Email: ryan.kercher@oag.texas.gov
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED


   V.
   Defendant
   Xavier Becerra                            represented by Amy Powell
   Secretary of Health and Human Services,                  DOJ−Civ
   in his official capacity                                 150 Fayetteville St
                                                            Suite 2100
                                                            Raleigh, NC 27601
                                                            919−856−4013
                                                            Email: amy.powell@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                           Liam Holland
                                                           DOJ−Civ
                                                           Federal Programs Branch
                                                           1100 L Street NW
                                                           Washington, DC 20530
                                                           202−514−4964
                                                           Email: liam.c.holland@usdoj.gov
                                                           ATTORNEY TO BE NOTICED

   Defendant
   Health and Human Services                 represented by Amy Powell
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                           Liam Holland
                                                           (See above for address)

                                                                                                     2
Case 8:21-cv-00839-SDM-AAS Document 97 Filed 07/06/21 Page 4 of 141 PageID 3581


                                                           ATTORNEY TO BE NOTICED

   Defendant
   Rochelle Walensky                         represented by Amy Powell
   Director of the Centers for Disease                      (See above for address)
   Control and Prevention, in her official                  LEAD ATTORNEY
   capacity                                                 ATTORNEY TO BE NOTICED

                                                           Liam Holland
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

   Defendant
   Centers for Disease Control and           represented by Amy Powell
   Prevention                                               (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                           Liam Holland
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Peter N. Lobasso
                                                           American Society of Travel Advisors
                                                           675 N. Washington Street, Suite 490
                                                           Alexandria, VA 22314−1940
                                                           703−739−6854
                                                           Email: plobasso@asta.org
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

   Defendant
   United States of America                  represented by Amy Powell
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                           Liam Holland
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

   Amicus
   Marc S. Young                             represented by Marc S. Young
                                                            PO Box 1693
                                                            Sealy, TX 77474
                                                            979−877−0660
                                                            Fax: 713−417−6147
                                                            PRO SE

   Amicus


                                                                                                 3
Case 8:21-cv-00839-SDM-AAS Document 97 Filed 07/06/21 Page 5 of 141 PageID 3582


   American Society of Travel Advisors   represented by Eric J. Stockel
   American Society of Travel Advisors                  Schouest, Bamdas, Soshea & BenMaier
                                                        PLLC
                                                        Boca Raton Office
                                                        750 Park of Commerce Blvd.
                                                        Suite 301
                                                        Boca Raton, FL 33487
                                                        561−990−1699
                                                        Fax: 561−283−3383
                                                        Email: EStockel@sbsblaw.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED


   V.
   Intervenor
   State of Alaska                       represented by Edward Wenger
                                                        Holtzman Vogel Baran Torchinsky &
                                                        Josefiak PLLC
                                                        2300 N Street, NW
                                                        Suite 643a
                                                        20037
                                                        Washington, DC 20037
                                                        202−737−8808
                                                        Email: emwenger@HoltzmanVogel.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                       Jessica M. Alloway
                                                       State of Alaska
                                                       1031 W. 4th Avenue
                                                       Ste 200
                                                       Anchorage, AK 99501
                                                       907−269−5275
                                                       Email: jessie.alloway@alaska.gov
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

                                                       Lael A. Harrison
                                                       State of Alaska
                                                       P.O. Box 110300
                                                       Juneau, AK 99811
                                                       907−465−3600
                                                       Email: lael.harrison@alaska.gov
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED


   V.
   Mediator


                                                                                              4
Case 8:21-cv-00839-SDM-AAS Document 97 Filed 07/06/21 Page 6 of 141 PageID 3583


   Joseph H. Varner                                 represented by Joseph H. Varner , III
   TERMINATED: 05/21/2021                                          Holland & Knight LLP
                                                                   100 N Tampa St Ste 4100
                                                                   Tampa, FL 33602
                                                                   813/227−8500
                                                                   Fax: 813/229−0134
                                                                   Email: joe.varner@hklaw.com
                                                                   TERMINATED: 05/21/2021
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

   Mediator
   Anthony E. Porcelli                              represented by Anthony E. Porcelli
                                                                   Sam M. Gibbons U.S. Courthouse
                                                                   801 N. Florida Ave., Suite 10A
                                                                   Tampa, FL 33602
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED


    Date Filed    #      Page Docket Text
    04/08/2021     1          COMPLAINT against All Defendants (Filing fee $ 402 receipt number
                              AFLMDC−18108694) filed by State of Florida. (Attachments: # 1 Civil Cover
                              Sheet, # 2 Proposed Summons, # 3 Exhibit 1, October 30 Order, # 4 Exhibit 2,
                              March 14 Order, # 5 Exhibit 3, April 9 Order, # 6 Exhibit 4, July 16 Order, # 7
                              Exhibit 5, September 30 Order, # 8 Exhibit 6, Congressional
                              Testimony)(Percival, James) (Entered: 04/08/2021)
    04/08/2021     2          NEW CASE ASSIGNED to Judge Steven D. Merryday and Magistrate Judge
                              Amanda Arnold Sansone. New case number: 8:21−cv−0839−SDM−AAS. (SJB)
                              (Entered: 04/08/2021)
    04/08/2021     3          SUMMONS issued as to Xavier Becerra, Centers for Disease Control and
                              Prevention, Health and Human Services, United States of America, and
                              Rochelle Walensky. (JLD) (Entered: 04/08/2021)
    04/09/2021     4          NOTICE of Local Rule 1.07(c) and Local Rule 3.02(a)(2):

                              −Local Rule 1.07(c) requires lead counsel to promptly file a Notice of a
                              Related Action that identifies and describes any related action pending in the
                              Middle District.

                              −Local Rule 3.02(a)(2) requires the parties in every civil proceeding, except
                              those described in subsection (d), to file a case management report (CMR)
                              using the uniform form at www.flmd.uscourts.gov. The CMR must be filed (1)
                              within forty days after any defendant appears in an action originating in this
                              court, (2) within forty days after the docketing of an action removed or
                              transferred to this court, or (3) within seventy days after service on the United
                              States attorney in an action against the United States, its agencies or employees.
                              Judges may have a special CMR form for certain types of cases. These forms
                              can be found at www.flmd.uscourts.gov under the Forms tab for each judge.
                              (Signed by Deputy Clerk). (KR) (Entered: 04/09/2021)


                                                                                                                   5
Case 8:21-cv-00839-SDM-AAS Document 97 Filed 07/06/21 Page 7 of 141 PageID 3584



    04/09/2021    5    NOTICE: COMPLIANCE WITH LOCAL RULE 1.08. Signed by Judge
                       Steven D. Merryday on 2/5/2021. (KR) (Entered: 04/09/2021)
    04/09/2021    6    CORPORATE Disclosure Statement by State of Florida. (Patel, Anita)
                       (Entered: 04/09/2021)
    04/14/2021         REFUND for duplicate payment. Receipt number AFLMDC−18108083
                       refunded in the amount of $ $402.00 paid to Jenna Hodges.. (NLC) (Entered:
                       04/14/2021)
    04/15/2021    7    NOTICE by State of Florida re 1 Complaint, 3 Summons issued as to USA
                       Proof of Service (Attachments: # 1 Exhibit A. Proof of Service, # 2 Exhibit B.
                       Additional Proof of Service)(Percival, James) (Entered: 04/15/2021)
    04/20/2021    8    MOTION to Intervene by State of Alaska. (Attachments: # 1 Exhibit 1− Federal
                       Maritime Commission Report, # 2 Exhibit 2− Impacts to Alaska Report, # 3
                       Exhibit 3− State of Alaska's Complaint)(Wenger, Edward) (Entered:
                       04/20/2021)
    04/22/2021    9    MOTION for Preliminary Injunction by State of Florida. (Attachments: # 1
                       Exhibit CLIA Study, # 2 Exhibit Federal Maritime Commission Report, # 3
                       Exhibit Cruises are Still Stuck, # 4 Exhibit CDC on Hotels, # 5 Exhibit CDC on
                       Casinos, # 6 Exhibit CDC on Sporting Events, # 7 Exhibit Cruise Hive, # 8
                       Exhibit CDC on Cruise Ship Travel Abroad, # 9 Exhibit CLIA Press Release, #
                       10 Exhibit Carnival Interview, # 11 Exhibit CDC on Airlines, # 12 Exhibit
                       CDC April 2021 Guidance, # 13 Exhibit CDC Technical Instructions_Local, #
                       14 Exhibit CDC Technical Instructions_Crew, # 15 Exhibit CDC on Fully
                       Vaccinated, # 16 Exhibit CDC on How COVID Spreads, # 17 Exhibit Cruises
                       in CDC Dock, # 18 Exhibit WH Memo, # 19 Exhibit Heckman Declaration, #
                       20 Exhibit Port Everglades Report, # 21 Exhibit PortMiami Report, # 22
                       Exhibit JAXPORT Report, # 23 Exhibit Port Tampa Bay Report, # 24 Exhibit
                       Port Canaveral Report, # 25 Exhibit Johnston Declaration, # 26 Exhibit
                       Fitz−Patrick Declaration, # 27 Exhibit Economic Impact of COVID, # 28
                       Exhibit Cruise Industry Spars with CDC, # 29 Exhibit Cruises Leaving United
                       States, # 30 Text of Proposed Order)(Hilborn, Jason) (Entered: 04/22/2021)
    04/22/2021   10    SUPPLEMENT re 8 MOTION to Intervene by State of Alaska. (Wenger,
                       Edward) (Entered: 04/22/2021)
    04/22/2021   11    REQUEST for oral argument re 9 MOTION for Preliminary Injunction by State
                       of Florida. (Hilborn, Jason) (Entered: 04/22/2021)
    04/23/2021   12    ORDER and NOTICE of hearing re 9−−motion for preliminary injunction
                       scheduled for 5/12/2021 at 09:00 AM in Tampa Courtroom 15A before Judge
                       Steven D. Merryday. (BK) Modified on 5/4/2021 (BK) (Entered: 04/23/2021)
    04/26/2021   13    MOTION for Lael A. Harrison to appear pro hac vice, Special Admission fee
                       paid, Receipt No. AFLMDC−18175932 for $150 by State of Alaska.
                       (Attachments: # 1 Harrison Certificate of Good Standing)(Wenger, Edward)
                       Motions referred to Magistrate Judge Amanda Arnold Sansone. (Entered:
                       04/26/2021)
    04/26/2021   14    MOTION for Jessica M. Alloway to appear pro hac vice, Special Admission fee
                       paid, Receipt No. AFLMDC−18175984 for $150 by State of Alaska.
                       (Attachments: # 1 Alloway Certificate of Good Standing)(Wenger, Edward)


                                                                                                        6
Case 8:21-cv-00839-SDM-AAS Document 97 Filed 07/06/21 Page 8 of 141 PageID 3585



                       Motions referred to Magistrate Judge Amanda Arnold Sansone. (Entered:
                       04/26/2021)
    04/26/2021   15    ENDORSED ORDER granting 13 Motion to Appear Pro Hac Vice;
                       granting 14 Motion to Appear Pro Hac Vice. Attorneys Lael A. Harrison
                       and Jessica M. Alloway may appear pro hac vice, subject to the
                       requirement that counsel complete the E−Filer Registration for access to
                       CM/ECF
                       (https://www.flmd.uscourts.gov/webforms/e−filer−registration−form)
                       within seven days of this order. Signed by Magistrate Judge Amanda
                       Arnold Sansone on 4/26/2021. (BEE) (Entered: 04/26/2021)
    04/26/2021   16    Unopposed MOTION for Extension of Time to File Response/Reply as to 8
                       MOTION to Intervene by All Defendants. (Powell, Amy) (Entered:
                       04/26/2021)
    04/26/2021   17    NOTICE of compliance re 12 Notice of hearing on motion by State of Florida
                       (Attachments: # 1 Exhibit)(Percival, James) (Entered: 04/26/2021)
    04/26/2021   18    ORDER granting 16 Motion for Extension of Time to File Response; not
                       later than May 7, 2021, the defendants must respond to Alaska's motion to
                       intervene. Directing Alaska to submit an amicus brief no later than May 5,
                       2021. Signed by Judge Steven D. Merryday on 4/26/2021. (KR) (Entered:
                       04/26/2021)
    04/26/2021   19    MOTION for Leave to File Amicus Brief by State of Alaska. (Attachments: # 1
                       Amicus Curiae Brief of the State of Alaska in Support of Florida's Motion for
                       Preliminary Injunction, # 2 Certificate of Service)(Alloway, Jessica) Modified
                       text on 5/3/2021 (AG). (Entered: 04/26/2021)
    05/03/2021   20    MOTION to File Excess Pages In Opposition to Plaintiff's Motion for a
                       Preliminary Injunction by All Defendants. (Powell, Amy) (Entered:
                       05/03/2021)
    05/03/2021   21    MOTION for Leave to File Amicus Brief by Marc S. Young. (Attachments: # 1
                       Amicus Brief, # 2 Exhibits to Amicus Brief)(AG) (Entered: 05/03/2021)
    05/04/2021   22    ORDER granting 20−−motion re excess pages; enlarging to forty−five
                       pages the permitted length of defendants' response to the plaintiff's motion
                       for a preliminary inunction; permitting the plaintiff to reply by 5/19/2021
                       in a paper not exceeding twenty pages. Signed by Judge Steven D.
                       Merryday on 5/4/2021. (BK) (Entered: 05/04/2021)
    05/04/2021   23    Unopposed MOTION for Miscellaneous Relief, specifically LEAVE TO
                       AMEND FLORIDA'S MOTION FOR A PRELIMINARY INJUNCTION by
                       State of Florida. (Patel, Anita) (Entered: 05/04/2021)
    05/05/2021   24    ORDER granting 23−−−motion to amend; permitting the plaintiff to
                       submit by 5/6/2021 an amended motion for preliminary injunction "for the
                       sole purpose of filing the corrected declaration." Signed by Judge Steven
                       D. Merryday on 5/5/2021. (BK) (Entered: 05/05/2021)
    05/05/2021   25    Amended MOTION for Preliminary Injunction by State of Florida.
                       (Attachments: # 1 Exhibit CLIA Study, # 2 Exhibit Federal Maritime
                       Commission Report, # 3 Exhibit Cruises are Still Stuck, # 4 Exhibit CDC on
                       Hotels, # 5 Exhibit CDC on Casinos, # 6 Exhibit CDC on Sporting Events, # 7

                                                                                                        7
Case 8:21-cv-00839-SDM-AAS Document 97 Filed 07/06/21 Page 9 of 141 PageID 3586



                       Exhibit Cruise Hive, # 8 Exhibit CDC on Cruise Ship Travel Abroad, # 9
                       Exhibit CLIA Press Release, # 10 Exhibit Carnival Interview, # 11 Exhibit
                       CDC on Airlines, # 12 Exhibit CDC April 2021 Guidance, # 13 Exhibit CDC
                       Technical Instructions_Local, # 14 Exhibit CDC Technical Instructions_Crew,
                       # 15 Exhibit CDC on Fully Vaccinated, # 16 Exhibit CDC on How COVID
                       Spreads, # 17 Exhibit Cruises in CDC Dock, # 18 Exhibit WH Memo, # 19
                       Exhibit Heckman Declaration, # 20 Exhibit Port Everglades Report, # 21
                       Exhibit PortMiami Report, # 22 Exhibit JAXPORT Report, # 23 Exhibit Port
                       Tampa Bay Report, # 24 Exhibit Port Canaveral Report, # 25 Exhibit Johnston
                       Declaration, # 26 Exhibit Fitz−Patrick Declaration, # 27 Exhibit Economic
                       Impact of COVID, # 28 Exhibit Cruise Industry Spars with CDC, # 29 Exhibit
                       Cruises Leaving United States, # 30 Text of Proposed Order)(Patel, Anita)
                       (Entered: 05/05/2021)
    05/05/2021   26    MOTION to Intervene by State of Texas. (Attachments: # 1 Exhibit "A" −
                       Complaint in Intervention for Preliminary and Permanent Injunctive
                       Relief)(Harvey, David) (Entered: 05/05/2021)
    05/05/2021   27    MOTION for Ryan G. Kercher to appear pro hac vice, Special Admission fee
                       paid, Receipt No. AFLMDC−18219709 for $150 by State of Texas.
                       (Attachments: # 1 Exhibit "A" − Certificate of Good Standing − Ryan G.
                       Kercher)(Harvey, David) Motions referred to Magistrate Judge Amanda Arnold
                       Sansone. (Entered: 05/05/2021)
    05/05/2021   28    MOTION for Kimberly Fuchs to appear pro hac vice, Special Admission fee
                       paid, Receipt No. AFLMDC−18219726 for $150 by State of Texas.
                       (Attachments: # 1 Affidavit "A" − Certificate of Good Standing − Kimberly
                       Fuchs)(Harvey, David) Motions referred to Magistrate Judge Amanda Arnold
                       Sansone. (Entered: 05/05/2021)
    05/05/2021   29    Witness List by State of Florida. (Patel, Anita) (Entered: 05/05/2021)
    05/05/2021   30    Exhibit List for Preliminary Injunction Hearing by State of Florida. (Patel,
                       Anita) (Entered: 05/05/2021)
    05/05/2021   31    MEMORANDUM in opposition re 25 Motion for Preliminary Injunction, 9
                       Motion for Preliminary Injunction filed by Xavier Becerra, Centers for Disease
                       Control and Prevention, Health and Human Services, United States of America,
                       Rochelle Walensky. (Attachments: # 1 Declaration of Capt. A. Treffiletti, # 2
                       Exhibit A − Selected Public Comments, # 3 Exhibit B − April 28 Letter, # 4
                       Exhibit C − Technical Instructions & Operations Manual, # 5 Exhibit D −
                       Application for a Conditional Sailing Certificate, # 6 Exhibit E − Vaccination
                       Statement)(Powell, Amy) (Entered: 05/05/2021)
    05/05/2021   32    Exhibit List for Preliminary Injunction Hearing by Xavier Becerra, Centers for
                       Disease Control and Prevention, Health and Human Services, United States of
                       America, Rochelle Walensky. (Powell, Amy) (Entered: 05/05/2021)
    05/06/2021   33    ENDORSED ORDER granting 27 Motion to Appear Pro Hac Vice;
                       granting 28 Motion to Appear Pro Hac Vice. Attorneys Ryan G. Kercher
                       and Kimberly Fuchsmay may appear pro hac vice, subject to the
                       requirement that counsel complete the E−Filer Registration for access to
                       CM/ECF
                       (https://www.flmd.uscourts.gov/webforms/e−filer−registration−form)
                       within seven days of this order. Signed by Magistrate Judge Amanda

                                                                                                        8
Case 8:21-cv-00839-SDM-AAS Document 97 Filed 07/06/21 Page 10 of 141 PageID 3587



                        Arnold Sansone on 5/6/2021. (BEE) (Entered: 05/06/2021)
    05/06/2021   34     NOTICE by State of Florida OF AGREEMENT BETWEEN THE PARTIES
                        (Patel, Anita) (Entered: 05/06/2021)
    05/07/2021   35     MOTION to Stay Motion to Stay by State of Alaska. (Alloway, Jessica)
                        (Entered: 05/07/2021)
    05/07/2021   36     ENDORSED ORDER: Alaska moves 35 for a stay. The motion is construed
                        as a motion for leave to amend Alaska's motion to intervene. The motion is
                        GRANTED. Alaska may amend the motion to intervene no later than May
                        21, 2021. Notwithstanding any earlier order, the defendants may respond
                        to Alaska's motion within seven days after Alaska amends (or elects not to
                        amend). Signed by Judge Steven D. Merryday on 5/7/2021. (Entered:
                        05/07/2021)
    05/10/2021   37     MOTION for Lael A. Harrison to appear telephonically by State of Alaska.
                        (Harrison, Lael) Motions referred to Magistrate Judge Amanda Arnold Sansone.
                        Modified text on 5/10/2021 (MCB). (Entered: 05/10/2021)
    05/10/2021   38     MOTION for Kimberly Fuchs, Ryan Kercher, Grant Dorfman to appear
                        telephonically at May 12, 2021 preliminary injunction hearing by State of
                        Texas. (Fuchs, Kimberly) Motions referred to Magistrate Judge Amanda Arnold
                        Sansone. (Entered: 05/10/2021)
    05/11/2021   39     ENDORSED ORDER denying 38 Motion to Appear Telephonically. Signed
                        by Judge Steven D. Merryday on 5/11/2021. (Entered: 05/11/2021)
    05/11/2021   40     ENDORSED ORDER denying 37 Motion to Appear Telephonically. Signed
                        by Judge Steven D. Merryday on 5/11/2021. (Entered: 05/11/2021)
    05/12/2021   41     Unopposed MOTION for Peter N. Lobasso to appear pro hac vice, Special
                        Admission fee paid, Receipt No. AFLMDC−18241887 for $150 by American
                        Society of Travel Advisors. (Stockel, Eric) Motions referred to Magistrate
                        Judge Amanda Arnold Sansone. (Entered: 05/12/2021)
    05/12/2021   42     MOTION for Leave to File Amicus Brief by American Society of Travel
                        Advisors. (Attachments: # 1 Exhibit Proposed Amicus Curiae Brief)(Stockel,
                        Eric) (Entered: 05/12/2021)
    05/12/2021   43     ENDORSED ORDER granting 41 Motion to Appear Pro Hac Vice.
                        Attorney Peter N. Lobasso may appear pro hac vice, subject to the
                        requirement that counsel complete the E−Filer Registration for access to
                        CM/ECF
                        (https://www.flmd.uscourts.gov/webforms/e−filer−registration−form)
                        within seven days of this order. Signed by Magistrate Judge Amanda
                        Arnold Sansone on 5/12/2021. (BEE) (Entered: 05/12/2021)
    05/13/2021   44     MINUTE ENTRY for 5/12/2021 in−person hearing re 9−−Plaintiff's Motion
                        For Preliminary Injunction, before Judge Steven D. Merryday. Court Reporter:
                        Shayna Montgomery (KR) (Entered: 05/13/2021)
    05/13/2021   45     Plaintiff's Exhibit List and Exhibits admitted during 5/12/2021 in−person
                        hearing. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4,
                        # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10
                        Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14, #


                                                                                                             9
Case 8:21-cv-00839-SDM-AAS Document 97 Filed 07/06/21 Page 11 of 141 PageID 3588



                        15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17, # 18 Exhibit 18, # 19 Exhibit
                        19, # 20 Exhibit 20, # 21 Exhibit 21, # 22 Exhibit 22, # 23 Exhibit 23, # 24
                        Exhibit 24, # 25 Exhibit 25, # 26 Exhibit 26, # 27 Exhibit 27, # 28 Exhibit 28, #
                        29 Exhibit 29)(KR) (Entered: 05/13/2021)
    05/13/2021   46     Defendants' Exhibit List and Exhibits admitted during 5/12/2021 in−person
                        hearing. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4,
                        # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10
                        Exhibit 10, # 11 Exhibit 11)(KR) (Entered: 05/13/2021)
    05/13/2021   47     TRANSCRIPT of Hearing Re Plaintiff's Motion for Preliminary Injunction held
                        on 05/12/2021 before Judge Steven D. Merryday. Court Reporter: Shayna
                        Montgomery (813) 301−5024 − shayna_montgomery@flmd.uscourts.gov.
                        Transcript may be viewed at the court public terminal or purchased through the
                        Court Reporter before the deadline for Release of Transcript Restriction. After
                        that date it may be obtained through PACER or purchased through the Court
                        Reporter. Redaction Request due 6/3/2021 Redacted Transcript Deadline set for
                        6/14/2021 Release of Transcript Restriction set for 8/11/2021. (SRM) (Entered:
                        05/13/2021)
    05/13/2021   48     NOTICE to counsel of filing of OFFICIAL TRANSCRIPT. The parties have
                        seven (7) calendar days to file with the court a Notice of Intent to Request
                        Redaction of this transcript. If no such Notice is filed, the transcript may be
                        made remotely electronically available to the public without redaction after 90
                        calendar days. Any party needing a copy of the transcript to review for
                        redaction purposes may purchase a copy from the court reporter or view the
                        document at the clerk's office public terminal. Court Reporter: Shayna
                        Montgomery. (SRM) (Entered: 05/13/2021)
    05/14/2021   49     MEMORANDUM in opposition re 42 Motion for Leave to File Amicus Brief /
                        Document filed by Xavier Becerra, Centers for Disease Control and Prevention,
                        Health and Human Services, United States of America, Rochelle Walensky.
                        (Powell, Amy) (Entered: 05/14/2021)
    05/17/2021   50     Unopposed MOTION for Miscellaneous Relief, specifically Leave to File
                        Reply in Support of Motion for Leave to File Amicus Curiae Brief by American
                        Society of Travel Advisors. (Stockel, Eric) (Entered: 05/17/2021)
    05/18/2021   51     ORDER appointing Joseph H. Varner III as mediator; designating James
                        H. Percival as lead counsel; setting JUNE 1, 2021 as the mediation
                        deadline; directing counsel to file a notice within two days giving the date
                        and time of mediation. The notice of mediation is due May 20, 2021. Signed
                        by Judge Steven D. Merryday on 5/18/2021. (KR) (Entered: 05/18/2021)
    05/18/2021   52     ORDER re mediation; see order for details concerning appearance at
                        mediation. Signed by Judge Steven D. Merryday on 5/18/2021. (KR)
                        (Entered: 05/18/2021)
    05/18/2021   53     ORDER granting 42−−motion by ASTA to submit an amicus brief;
                        permitting ASTA to submit an amicus brief by 5/21/2021; denying as moot
                        50−−motion for leave to reply. Signed by Judge Steven D. Merryday on
                        5/18/2021. (BK) (Entered: 05/18/2021)
    05/19/2021   54     NOTICE by American Society of Travel Advisors of Filing Amicus Curiae
                        Brief (Stockel, Eric) (Entered: 05/19/2021)


                                                                                                             10
Case 8:21-cv-00839-SDM-AAS Document 97 Filed 07/06/21 Page 12 of 141 PageID 3589



    05/19/2021   55     Joint MOTION for Miscellaneous Relief, specifically to be excused from
                        requirement that parties with full settlement authority attend mediation by All
                        Defendants. (Powell, Amy) Modified text on 5/21/2021 (AG). (Entered:
                        05/19/2021)
    05/19/2021   56     REPLY to Response to Motion re 25 Amended MOTION for Preliminary
                        Injunction filed by State of Florida. (Hilborn, Jason) (Entered: 05/19/2021)
    05/19/2021   57     MEMORANDUM in opposition re 26 Motion to Intervene by the State of Texas
                        filed by Xavier Becerra, Centers for Disease Control and Prevention, Health
                        and Human Services, United States of America, Rochelle Walensky.
                        (Attachments: # 1 Exhibit Public Comment, Rodger Rees, Port Director/CEO,
                        Galveston Wharves, CDC−2020−0087 (Sept. 22, 2020))(Holland, Liam)
                        (Entered: 05/19/2021)
    05/20/2021   58     NOTICE of mediation conference/hearing to be held on May 27, 9:30 a.m.
                        before Joseph H. Varner III. (Percival, James) (Entered: 05/20/2021)
    05/20/2021   59     MOTION for Extension of Time to Amend State of Alaska's Unopposed Motion
                        for Extension of Time to Amend Complaint and Motion to Intervene by State of
                        Alaska. (Harrison, Lael) (Entered: 05/20/2021)
    05/21/2021   60     ORDER granting 55−−motion to excuse from mediation representatives
                        with full settlement authority; substituting Magistrate Judge Anthony
                        Porcelli as mediator; mediation scheduled for 5/27/2021 at 9:00 a.m. in
                        Courtroom 10A of the courthouse. Signed by Judge Steven D. Merryday on
                        5/21/2021. (BK) (Entered: 05/21/2021)
    05/21/2021   61     ORDER granting 59−−motion for an extension of time; extending through
                        6/2/2021 the time within which Alaska may amend 8−−motion to intervene;
                        permitting the defendants to respond to the amended motion to intervene
                        within seven days after the amendment. Signed by Judge Steven D.
                        Merryday on 5/21/2021. (BK) (Entered: 05/21/2021)
    05/24/2021   62     MOTION for authorization to file electronically by Marc S. Young. (AG)
                        (Entered: 05/24/2021)
    05/24/2021   63     MOTION for Leave to File Supplement Amicus Brief by Marc S. Young.
                        (Attachments: # 1 Supplemental Amicus Curiae brief, # 2 Amicus Curiae
                        Exhibits)(AG) (Entered: 05/24/2021)
    05/25/2021   64     MEMORANDUM in opposition re 63 Motion for Leave to File Amicus Brief /
                        Document filed by Xavier Becerra, Centers for Disease Control and Prevention,
                        Health and Human Services, United States of America, Rochelle Walensky.
                        (Powell, Amy) (Entered: 05/25/2021)
    05/26/2021   65     MOTION for Leave to File a Reply in Support of re 63 Motion for Leave by
                        Marc S. Young. (MCB) (Entered: 05/26/2021)
    05/27/2021   66     Minute Entry. In Person Proceedings held before Magistrate Judge Anthony E.
                        Porcelli: SETTLEMENT CONFERENCE held on 5/27/2021. Settlement
                        conference is continued to Tuesday, June 1, 2021. (LV) (Entered: 05/28/2021)
    05/29/2021   86     Minute Entry. Telephonic Proceedings held before Magistrate Judge Anthony
                        E. Porcelli: SETTLEMENT CONFERENCE held on 5/29/2021. (LV) (Entered:
                        06/11/2021)


                                                                                                          11
Case 8:21-cv-00839-SDM-AAS Document 97 Filed 07/06/21 Page 13 of 141 PageID 3590



    06/01/2021   87     Minute Entry. Telephonic Proceedings held before Magistrate Judge Anthony
                        E. Porcelli: SETTLEMENT CONFERENCE held on 6/1/2021. (LV) (Entered:
                        06/11/2021)
    06/02/2021   67     MOTION for Miscellaneous Relief, specifically Leave to File Short
                        Supplemental Brief and Declaration in opposition to PI motion by All
                        Defendants. (Powell, Amy) (Entered: 06/02/2021)
    06/02/2021   68     MOTION to Intervene State of Alaska's Amended Motion to Intervene by State
                        of Alaska. (Attachments: # 1 Complaint for Declaratory Judgment)(Harrison,
                        Lael) (Entered: 06/02/2021)
    06/02/2021   69     RESPONSE to Motion re 67 MOTION for Miscellaneous Relief, specifically
                        Leave to File Short Supplemental Brief and Declaration in opposition to PI
                        motion filed by State of Florida. (Percival, James) (Entered: 06/02/2021)
    06/04/2021   70     ORDER granting 67−−defendants' motion to submit a supplemental
                        memorandum; permitting the defendants to submit by noon on 6/7/2021 a
                        supplemental memorandum of five or fewer pages addressing only those
                        issues specified in the motion; permitting the plaintiff to respond by
                        6/9/2021 in five or fewer pages; scheduling a hearing for 10:00 a.m. on
                        6/10/2021 in Courtroom 15A; requiring the attendance of at least lawyers
                        Percival, Hilborn and Powell. Signed by Judge Steven D. Merryday on
                        6/4/2021. (BK) (Entered: 06/04/2021)
    06/04/2021   71     NOTICE of hearing scheduled for 6/10/2021 at 10:00 AM in Tampa Courtroom
                        15A before Judge Steven D. Merryday. (BK) (Entered: 06/04/2021)
    06/07/2021   72     MEMORANDUM in opposition re 25 Motion for Preliminary Injunction
                        (supplemental memorandum, per Dkt.70) filed by Xavier Becerra, Centers for
                        Disease Control and Prevention, Health and Human Services, United States of
                        America, Rochelle Walensky. (Attachments: # 1 Suppl. Decl. of Capt. A.
                        Treffiletti)(Powell, Amy) (Entered: 06/07/2021)
    06/08/2021   73     Unopposed MOTION for Extension of Time to File Answer re 1 Complaint by
                        All Defendants. (Powell, Amy) (Entered: 06/08/2021)
    06/08/2021   74     ENDORSED ORDER denying as moot 8 Alaska's motion to intervene,
                        which is superseded by a later motion to intervene (Doc. 68). Signed by
                        Judge Steven D. Merryday on 6/8/2021. (Entered: 06/08/2021)
    06/08/2021   75     ENDORSED ORDER denying as moot 25 Florida's motion for preliminary
                        injunction, which is superseded by an amended motion for preliminary
                        injunction (Doc. 25).Signed by Judge Steven D. Merryday on 6/8/2021.
                        (Entered: 06/08/2021)
    06/08/2021   76     ENDORSED ORDER granting 19 Alaska's motion for leave to file an
                        amicus brief. The brief attached to the motion is received. Signed by Judge
                        Steven D. Merryday on 6/8/2021. (Entered: 06/08/2021)
    06/08/2021   77     ENDORSED ORDER granting 21 Marc Young's motion for leave to file an
                        amicus brief. The brief attached to the motion is received. Signed by Judge
                        Steven D. Merryday on 6/8/2021. (Entered: 06/08/2021)
    06/08/2021   78     ENDORSED ORDER denying 62 the motion by Marc Young for leave to
                        file electronically. Signed by Judge Steven D. Merryday on 6/8/2021.


                                                                                                      12
Case 8:21-cv-00839-SDM-AAS Document 97 Filed 07/06/21 Page 14 of 141 PageID 3591



                        (Entered: 06/08/2021)
    06/08/2021   79     ENDORSED ORDER denying 63 the motion by Marc Young for leave to
                        file a supplemental amicus brief. Signed by Judge Steven D. Merryday on
                        6/8/2021. (Entered: 06/08/2021)
    06/08/2021   80     ENDORSED ORDER denying 65 the motion by Marc Young for leave to
                        file a reply. Signed by Judge Steven D. Merryday on 6/8/2021. (Entered:
                        06/08/2021)
    06/08/2021   81     ENDORSED ORDER granting 73 the defendants motion to extend
                        through July 1, 2021, the time within which to respond to the complaint.
                        Signed by Judge Steven D. Merryday on 6/8/2021. (Entered: 06/08/2021)
    06/09/2021   82     RESPONSE re 72 Memorandum in opposition filed by State of Florida.
                        (Percival, James) (Entered: 06/09/2021)
    06/09/2021   83     RESPONSE in Opposition re 68 MOTION to Intervene State of Alaska's
                        Amended Motion to Intervene filed by Xavier Becerra, Centers for Disease
                        Control and Prevention, Health and Human Services, United States of America,
                        Rochelle Walensky. (Holland, Liam) (Entered: 06/09/2021)
    06/10/2021   84     MINUTE ENTRY for 6/10/2021 in−person hearing re 9 Florida's Motion for a
                        Preliminary Injunction. Court Reporter: Paul Spangler (GSO) (Additional
                        attachment(s) added on 6/14/2021: # 1 Main Document) (GSO). (Entered:
                        06/10/2021)
    06/10/2021   88     Minute Entry. In Person Proceedings held before Magistrate Judge Anthony E.
                        Porcelli: SETTLEMENT CONFERENCE held on 6/10/2021. (LV) (Entered:
                        06/11/2021)
    06/11/2021   85     Minute Entry. Telephonic Proceedings held before Magistrate Judge Anthony
                        E. Porcelli: SETTLEMENT CONFERENCE held on 6/11/2021. Despite the
                        party's good faith and concerted efforts, the settlement discussions have
                        concluded and the parties have reached an impasse. (LV) (Entered: 06/11/2021)
    06/15/2021   89     TRANSCRIPT of Hearing on Motion for a Preliminary Injunction held on
                        6/10/21 before Judge Steven D. Merryday. Court Reporter/Transcriber: Paul
                        Spangler, Telephone number: 813−240−9127. Transcript may be viewed at the
                        court public terminal or purchased through the Court Reporter/Transcriber
                        before the deadline for Release of Transcript Restriction. After that date it may
                        be obtained through PACER or purchased through the Court Reporter.
                        Redaction Request due 7/6/2021; Redacted Transcript Deadline set for
                        7/16/2021; Release of Transcript Restriction set for 9/13/2021. (JNB) (Entered:
                        06/15/2021)
    06/15/2021   90     NOTICE to counsel of filing of OFFICIAL TRANSCRIPT. The parties have
                        seven (7) calendar days to file with the court a Notice of Intent to Request
                        Redaction of this transcript. If no such Notice is filed, the transcript may be
                        made remotely electronically available to the public without redaction after 90
                        calendar days. Any party needing a copy of the transcript to review for
                        redaction purposes may purchase a copy from the court reporter or view the
                        document at the clerk's office public terminal. Court Reporter: Paul Spangler.
                        (JNB) (Entered: 06/15/2021)
    06/18/2021   91

                                                                                                            13
Case 8:21-cv-00839-SDM-AAS Document 97 Filed 07/06/21 Page 15 of 141 PageID 3592



                        ORDER resolving 25−−Florida's motion for preliminary injunction. Signed
                        by Judge Steven D. Merryday on 6/18/2021. (BK) (Entered: 06/18/2021)
    06/21/2021   92     NOTICE by State of Florida Regarding Case Management Report (Patel,
                        Anita) (Entered: 06/21/2021)
    06/24/2021   93     MOTION for Extension of Time to File Answer re 1 Complaint by All
                        Defendants. (Powell, Amy) (Entered: 06/24/2021)
    06/24/2021   94     ENDORSED ORDER granting in part 93−−motion for an extension of
                        time; extending through 7/22/2021 the time within which the defendants
                        must respond to 1−−complaint. Signed by Judge Steven D. Merryday on
                        6/24/2021. (BK) (Entered: 06/24/2021)
    07/06/2021   95     NOTICE OF APPEAL as to 91 Order on Motion for Preliminary Injunction by
                        Xavier Becerra, Centers for Disease Control and Prevention, Health and Human
                        Services, United States of America, Rochelle Walensky. Filing fee not paid.
                        (Powell, Amy) (Entered: 07/06/2021)
    07/06/2021   96     MOTION to Stay re 91 Order on Motion for Preliminary Injunction
                        (Time−Sensitive) by All Defendants. (Attachments: # 1 3d Decl. of Capt. A.
                        Treffiletti)(Powell, Amy) (Entered: 07/06/2021)




                                                                                                       14
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 16
                                                           1 ofof124
                                                                  141 PageID 3402
                                                                             3593



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

     STATE OF FLORIDA,

           Plaintiff,

     v.                                                CASE NO. 8:21-cv-839-SDM-AAS

     XAVIER BECERRA, et al.,

           Defendants.
     __________________________________/


                                            ORDER

           In response to incidents of COVID-19 infection aboard cruise and naval

     vessels in early 2020, the Centers for Disease Control and Prevention (CDC) issued

     a series of “no-sail orders” that halted the cruise industry’s operation from March

     2020 through October 2020. Effective October 30, 2020, CDC issued a “conditional

     sailing order,” the stated purpose of which is to safely re-open the cruise industry

     under a four-phased “framework.”

           In this action Florida asserts five claims. In Count I, Florida alleges

     that the conditional sailing order exceeds CDC’s statutory and regulatory authority.

     (Doc. 1 at 13–15) In Count II, Florida alleges that CDC acted arbitrarily and

     capriciously in issuing the conditional sailing order. Specifically, Florida argues in

     Count II that CDC failed to recognize the prevalence of vaccines, the success of

     foreign sailing, the effectiveness of COVID-19 mitigation measures, and the

     opportunities revealed by evolving public health research — all of which would




                                                                                              15
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 17
                                                           2 ofof124
                                                                  141 PageID 3403
                                                                             3594



     counsel against the restrictions imposed by the conditional sailing order.

     Also, Florida argues in Count II that CDC arbitrarily failed to consider “lesser

     alternatives,” treated the cruise industry differently from other industries, and

     ignored local health measures. (Doc. 1 at 15–18) In Count III, Florida alleges that

     CDC unreasonably delayed agency action necessary “to allow the cruise industry to

     safely re-open.” (Doc. 1 at 18) In Count IV, Florida alleges that CDC failed to

     conduct proper notice and comment rulemaking and improperly relied on the “good

     cause” exception to the notice requirement under 5 U.S.C. § 553(b)(B). Finally, in

     Count V, Florida alleges that if interpreted according to CDC the enabling statute,

     42 U.S.C. § 264, on which CDC relies, effects an unconstitutional delegation of

     legislative authority. (Doc. 1 at 20) Facing an allegedly irreparable injury, Florida

     moves (Doc. 25) for a preliminary injunction.

           Citing four broad arguments, CDC opposes a preliminary injunction. First,

     CDC argues that Florida lacks standing because the conditional sailing order

     regulates cruises, not states. Second, CDC argues that Florida cannot establish

     irreparable harm because Florida began this action months after CDC issued the

     sailing order and that, because cruises can sail by mid-summer, Florida cannot

     establish an imminent and irreparable injury. Third, CDC contends the conditional

     sailing order falls within CDC’s statutory and regulatory authority. Fourth, CDC

     contends that the conditional sailing order evinces “reasoned decision-making” and

     reasonable conclusions, “especially given the extraordinary deference due to [CDC]

     during the ongoing public health emergency.” Finally, CDC claims that the threat of

                                               -2-

                                                                                             16
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 18
                                                           3 ofof124
                                                                  141 PageID 3404
                                                                             3595



     future COVID-19 infections aboard cruises decisively outweighs any economic

     injury to Florida. (Doc. 31 at 3–4)

                                       BACKGROUND

           Since early in 2020 COVID-19 reportedly has killed more than half a million

     Americans and has caused millions to become unemployed. In response to the

     discovery of COVID-19 aboard several cruise ships and naval vessels in early 2020,

     the Cruise Line International Association, a trade group including 95% of the cruise

     industry, on March 13, 2020, voluntarily ceased cruise ship operation. (Doc. 1-3

     at 9; Doc. 31 at 2) On March 14, 2020, CDC issued a no-sail order that halted the

     cruise industry “for all cruise ships not voluntarily suspending operations.”

     (Doc. 1-4 at 7) CDC extended the no-sail order on April 15, 2020; July 16, 2020;

     and September 30, 2020. The last extension of the no-sail order expired October 31,

     2020. (Docs. 1-5, 1-6, and 1-7)

           On July 20, 2020, during the second extension of the no-sail order, CDC

     published in the Federal Register a “Request for Information” about the safe

     resumption of cruise ship operation. 85 Fed. Reg. 44083 (2020); (Doc. 1-3 at 14).

     The request prompted about thirteen thousand responses in the allowed sixty-days,

     which ended about six weeks before CDC issued the conditional sailing order.

     Although CDC claims to have “carefully considered” the comments, CDC never

     responded to the comments, chose to issue the conditional sailing order under the

     “good cause” exception to the “notice and comment” requirement of the APA, and




                                              -3-

                                                                                            17
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 19
                                                           4 ofof124
                                                                  141 PageID 3405
                                                                             3596



     announced that “it would be impracticable and contrary . . . to the public’s interest”

     to delay the effective date of the order.1 (Doc. 1-3 at 15, 19); 5 U.S.C. §§ 553(b)–(d).

     A. The Conditional Sailing Order

             On October 30, 2020, CDC issued the conditional sailing order. Framework for

     Conditional Sailing and Initial Phase COVID-19 Testing Requirements for Protection of

     Crew. (Doc. 1-3); 85 Fed. Reg. 70153 (2021). The conditional sailing order opens by

     explaining that COVID-19 “continues to spread rapidly around the world with no

     U.S. Food and Drug Administration authorized vaccine.” (Doc. 1-3 at 8)

     Therefore, “[b]ased on the evidence gathered and explained in the No Sail Order,”

     as well as “[c]urrent scientific evidence,” (Doc. 1-3 at 12–13), the conditional

     sailing order continued to restrict cruise ship2 travel despite the measures, such

     as a “Healthy Sail Panel,” assembled by prominent cruise companies and top

     health experts3 employed by cruise companies to address COVID-19. (Doc. 1-3

     at 13–14)




             1
               The conditional sailing order states that “[i]n the event that this Order qualifies as a rule
     under the APA, notice and comment and a delay in effective date are not required because CDC has
     already obtained public comment and good cause exists.” (Doc. 1-3 at 19) And the conditional
     sailing order further states that, if the order qualifies as a rule, “the Office of Information and
     Regulatory Affairs has determined that it would be a major rule.” (Doc. 1-3 at 19)
             2
               Defining a “cruise ship” as a “passenger-carrying vessel operating in U.S. waters with
     the capacity to carry 250 or more individuals . . . with an itinerary anticipating an overnight stay
     onboard.” The conditional sailing order regulates vessels intending to travel in “international,
     interstate or intrastate waterways . . . .” (Doc. 1-3 at 10)
             3
              The Healthy Sail Panel developed recommendations for safely resuming sailing. Also, the
     conditional sailing order cites a “global science summit” convened by the World Travel & Tourism
     Council and Carnival Corporation to address COVID-19 protocols and safety measures. (Doc. 1-3
     at 14)

                                                       -4-

                                                                                                               18
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 20
                                                           5 ofof124
                                                                  141 PageID 3406
                                                                             3597



           Disclaiming that the conditional sailing order constitutes a rule under the

     APA (Doc. 1-3 at 19) and incorporating by reference the earlier no-sail orders, the

     conditional sailing order explains that “[a]fter expiration of CDC’s No Sail Order

     (NSO) on October 31, 2020, CDC will take a phased approach to resuming cruise

     ship passenger operations in U.S. waters.” (Doc. 3-1 at 2) The conditional sailing

     order requires the completion of four phases before a vessel again qualifies to sail

     but explains that “[t]hese phases are subject to change based on public health

     considerations[.]” (Doc. 3-1 at 3) And the conditional sailing order explains (in

     several places) that “CDC will issue additional orders as needed that will be

     published in the Federal Register and technical instructions that will be subsequently

     posted on CDC’s website.” (Doc. 3-1 at 3, 21, 28, 34)

           1. The Four Phases

           Phase one obligates a cruise ship operator to build a laboratory aboard

     each vessel for testing crew members. In phase two, a cruise ship operator must

     undertake for each cruise ship a simulated voyage designed to evaluate the cruise

     ship operator’s on-board COVID-19 mitigation measures. (Doc. 1-3 at 26–7)

     However, before beginning a cruise ship’s first simulated voyage, the cruise ship

     operator must obtain, and CDC must approve, a “medical care agreement” and a

     “housing agreement” with health care providers and the port authority in each port-




                                               -5-

                                                                                              19
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 21
                                                           6 ofof124
                                                                  141 PageID 3407
                                                                             3598



     of-call to ensure adequate logistics and care if COVID-19 appears aboard a ship in

     transit.4 (Doc. 1-3 at 23–4)

            Phase three requires a “conditional sailing certificate” from CDC before a

     cruise ship operator undertakes a restricted passenger voyage. During this phase,

     a cruise ship operator must apply for a conditional sailing certificate “at least 60

     calendar days prior to the date on which the cruise ship operator proposes to

     commence restricted passenger operations.” (Doc. 1-3 at 29, n.18) Under the threat

     of a criminal penalty imposed by 18 U.S.C. § 1001, the application must include the

     cruise ship operator’s attestation to, among other things, the operator’s compliance

     with CDC’s (mandatory) technical instructions and orders. (Doc. 1-3 at 29–30)

     After CDC review, even if CDC awards the operator a conditional sailing certificate,

     “CDC may limit the terms or conditions of a . . . Conditional Sailing Certificate” or

     revoke the certificate altogether. (Doc. 1-3 at 30, 35) A cruise ship operator

     can appeal the denial of a certificate or can attempt to modify the conditions of a

     certificate by submitting the proposed modification to CDC. (Doc. 1-3 at 32, 36)

            Finally, for operators with a conditional sailing certificate, phase four permits

     “restricted passenger voyages” — but subject to several salient strictures, including a

     seven-day limitation on each voyage. (Doc. 1-3) The conditional sailing order

     describes other requirements beyond the four-phased approach, and the conditional

     sailing order explains that the phases “will be further determined” by both “public



            4
              The parties commonly designate this requirement “Phase 2A.” In effect, CDC’s “four-
     phase plan” is actually a five-phase plan (at least).

                                                   -6-

                                                                                                    20
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 22
                                                           7 ofof124
                                                                  141 PageID 3408
                                                                             3599



     health considerations” and a cruise ship operator’s success in employing the

     mitigation measures specified in the conditional sailing order, including shoreside

     laboratory screening of crew, on-board testing capabilities for symptomatic travelers,

     sustained compliance with the no-sail orders’ response plans, and the frequent

     monitoring and reporting of conditions onboard. (Doc. 1-3 at 17) In other words,

     even after a cruise operator’s completion of the four phases, CDC retains unrestricted

     discretion to further condition or even suspend the conditional sailing certificate and

     to issue additional and different technical guidance.

           2. The Conditional Sailing Order’s Timeline, Findings, and Legal
              Justifications

           The feasible timeline for a cruise company’s accomplishing the four phases is

     unknown but certainly protracted. (As of today, few vessels have completed the four

     phases.) The conditional sailing order remains effective until the earliest of (1) the

     expiration of the HHS Secretary’s declaration of a public health emergency, (2) the

     rescission or modification of the order by the CDC director, or (3) November 1,

     2021 (at which time CDC might renew the conditional sailing order or issue a

     replacement order with additional and different requirements). In other words,

     assuming maintenance of the status quo, the conditional sailing order likely, almost

     certainly, will remain in effect for a year after the October 2020 issuance of the

     conditional sailing order, that is, the cruise industry will have remained subject to

     the series of no-sail orders and the conditional sail order for more than nineteen




                                               -7-

                                                                                               21
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 23
                                                           8 ofof124
                                                                  141 PageID 3409
                                                                             3600



     months — two full cruise seasons — and will remain subject to renewal (presumably

     without “notice and comment” under the APA).

           3. Dissatisfaction with CDC’s Implementation and Guidance

           After issuance of the conditional sailing order, several uncertain and

     distressed cruise companies and public officials began to complain because CDC

     issued virtually no implementing instructions for beginning the simulated voyages

     and no cruise company was authorized to begin a phase two simulated voyage. And

     even after CDC issued new guidance on April 2, 2021, cruise executives, state

     officials, and others criticized the guidance as impractical.

           For example, the Cruise Lines International Association reports that the

     April 2, 2021 guidance imposes requirements that “are unduly burdensome, largely

     unworkable, and seem to reflect a zero-risk objective rather than the mitigation

     approach to COVID that is the basis for every other U.S. sector of our society.”

     (Doc. 45-9 at 2; Doc. 45-10 at 6; Doc. 45-28 at 3) Concerned about losing another

     summer sailing season, some cruise companies threatened to leave the United

     States if the cruise industry cannot “gain clarity and alignment on what it will take

     to restart cruising from the [United States].” (Doc. 45-10 at 10–11; Doc. 45-28 at 4;

     Doc. 45-29) Florida asserts that “the cruise industry needs certainty so they can

     make ready to resume sailing.” (Doc. 56 at 5) But as of April 2021, more than six

     months after issuance of the conditional sailing order, “no cruise company ha[d]

     begun phase two test voyages,” and more than “20% of cruise lines remained stuck

     in Phase 1.” (Doc. 56 at 5–7; Doc. 25 at 6–7, 17)

                                               -8-

                                                                                             22
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 24
                                                           9 ofof124
                                                                  141 PageID 3410
                                                                             3601



     B. Florida’s Complaint, Florida’s Motion for a Preliminary Injunction, and
        Recent Developments

           Contending that the April 2, 2021 (mandatory) guidance and CDC’s delay

     ensure “that the cruise industry would not re-open” in time for the summer season,

     Florida sued six days later and moved for preliminary injunction. (Doc. 56 at 2)

           On May 5, 2021, the day CDC’s response to the motion for preliminary

     injunction was due, CDC issued technical guidance supposedly “providing specific

     instructions for how cruise ship operators may test their health and safety protocols

     in U.S. waters through simulated voyages, including the requirements for simulated

     voyages, guidance for CDC inspections, and operational procedures for risk

     mitigation on simulated and restricted voyages.” (Doc. 31 at 11; Doc. 46-4;

     Doc. 46-5) CDC asserts that “cruise ship operators now have all the necessary

     instructions” to begin sailing. (Doc. 31 at 11) Further, in a “Dear Colleague Letter,”

     CDC announced a “commitment to the phased resumption of passenger operations

     around mid-summer.” (Doc. 31 at 10; Doc. 46-3) Addressing “scientific

     developments” since CDC issued the conditional sailing order, the letter offers

     several “clarifications,” including an allowance for a cruise ship to avoid the

     requirement of a simulated voyage if a cruise operator’s crew is ninety-eight percent

     fully vaccinated and the passengers, including children twelve and under, are ninety-

     five percent fully vaccinated. (Doc. 46-3 at 5)

           Commenting on the May 5 technical guidance and the “Dear Colleague

     Letter,” one cruise executive explained that “he seriously doubt[s]” whether cruise


                                               -9-

                                                                                              23
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page10
                                                           25of
                                                             of124
                                                                141 PageID
                                                                    PageID3602
                                                                           3411



      ships could sail from the United States this summer because CDC’s guidance

      remains “anything but a clear path to restarting.” (Doc. 56 at 4) Since May 5,

      CDC has frequently updated the technical instructions and published new guidance

      for complying with the conditional sailing order. (Doc. 72 at 5) CDC supposedly

      updates this technical guidance to “reduce[] burdens or alleviate[] restrictions on

      cruise lines to better reflect the improved public health situation.”5 (Doc. 72

      at 5; Doc. 72-1) But CDC retains the discretion to issue at any time “additional

      requirements through technical instructions or orders relating to a cruise ship

      operator’s processes and procedures.” (Doc. 1-3 at 21, 28, 29)

            As of June 4, 2021, CDC had approved port agreements for twenty-two ships.

      CDC has scheduled only nine ships to begin simulated voyages. Although two

      simulated voyages are predicted to begin on June 20, 2021, most of the simulated

      voyages begin in July or August. Of the estimated fifty-nine eligible cruise ships,

      only two ships have received conditional sailing certificates, both for “highly

            5
                This timeline reports CDC’s regulations issued after May 5, 2021:

            May 14, 2021       — CDC revises the “operations manual for simulated and restricted
                                 voyages,” the “technical instructions for simulated voyages,” and the
                                 “technical instructions for mitigation of COVID-19 among cruise ship
                                 crew.” (Doc. 72-1 at 3–4)

            May 18, 2021       — CDC clarifies “disembarkation testing.”

            May 26, 2021       — CDC provides “additional discretionary considerations for ships with at
                                 least 98% of crew and 95% of passengers fully vaccinated.”

            June 4, 2021       — CDC “clarify[ies] mask use for crew who are not fully vaccinated” and
                                 revises the “cruise ship color status.” (Doc. 72-1)

      https://www.cdc.gov/quarantine/cruise/index.html


                                                     - 10 -

                                                                                                           24
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page11
                                                           26of
                                                             of124
                                                                141 PageID
                                                                    PageID3603
                                                                           3412



      vaccinated voyages,” that is, ships that satisfied the 98%–crew plus 95%–passenger,

      full-vaccination option mentioned earlier. (Doc. 31 at 9; Doc. 72 at 5) One of those

      two ships can begin restricted sailing no earlier than June 26, 2021. The other ship

      can begin restricted sailing no earlier than July 25, 2021. (Doc. 72-1 at 2–3) All

      other cruise ships remain in the conditional sailing order’s earlier phases.

      C. Litigation Status

            After an initial hearing (Doc. 44) on Florida’s motion for a preliminary

      injunction, a May 18, 2021 order (Doc. 51) referred this action to mediation.

      In the meantime, Alaska and Texas moved (Docs. 26, 68) to intervene in this

      action. Arguing, among other reasons, that Alaska and Texas lack standing to

      intervene, CDC opposes (Docs. 57, 83) the motions to intervene. Alaska’s and

      Texas’s motions to intervene are unresolved.

            CDC submits a supplemental brief (Doc. 72) to report that on May 24,

      2021, Congress passed the Alaska Tourism Restoration Act, which CDC contends

      effectively “ratifies” the conditional sailing order. (Doc. 72 at 1–4) Also, CDC

      reports “factual developments” that allegedly confirm the cruise ships’ expeditious

      progress through the conditional sailing order’s phases. (Doc. 72 at 5–6) Florida

      submits a supplemental brief (Doc. 82) in response. After a hearing (Doc. 84) on the

      supplemental briefs and after the mediator declared an impasse (Doc. 85), Florida’s

      motion for a preliminary injunction is ripe for determination.




                                               - 11 -

                                                                                             25
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page12
                                                           27of
                                                             of124
                                                                141 PageID
                                                                    PageID3604
                                                                           3413



                                            STANDING

            Article III of the United States Constitution limits the jurisdiction of a federal

      court to an actual, perceptible, and existing case or controversy. To present a

      justiciable case or controversy for a preliminary injunction, a plaintiff must establish

      by a “clear showing” each element of “standing.” Winter v. Nat. Res. Def. Council,

      Inc., 555 U.S. 7, 22 (2008). Confusion about standing is widespread. William

      Fletcher, The Structure of Standing, 98 YALE L.J. 221, 221 (1988) (“The structure of

      standing law in the federal courts has long been criticized as incoherent.”). Despite

      this confusion, certain principles of standing appear reasonably clear and permit a

      federal court, as each court must, to confirm a plaintiff’s standing. Bochese v. Town of

      Ponce Inlet, 405 F.3d 964, 974 (11th Cir. 2005).

            First, Article III imposes constitutional standing, an “irreducible [ ]

      minimum” requiring a plaintiff to show an injury-in-fact that is both fairly traceable

      to an act of a defendant and redressable by a favorable judicial decision. Lujan v.

      Defenders of Wildlife, 504 U.S. 555, 560–61 (1992); Spokeo, Inc. v. Robins, 136 S. Ct.

      1540, 1547 (2016). Second, a plaintiff must sue to vindicate an interest “protected or

      regulated by the statute or constitutional guarantee in question.” Ass’n of Data

      Processing Serv. Organizations, Inc. v. Camp, 397 U.S. 150, 153 (1970). Here, CDC

      characterizes Florida’s complaint as advancing a “generalized grievance” that fails to

      establish Article III standing. (Doc. 31 at 13) Further, CDC argues that Florida fails

      to assert a justiciable APA claim in Counts I through IV because Florida’s injury falls



                                                - 12 -

                                                                                                 26
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page13
                                                           28of
                                                             of124
                                                                141 PageID
                                                                    PageID3605
                                                                           3414



      outside the “zone of interests” protected by the Public Health Service Act. (Doc. 31

      at 21–22)

      A. Article III Standing

             1. Injury-in-Fact

             If requesting an injunction, a plaintiff must establish an immediate danger of

      sustaining a “concrete” and “particularized” injury. Adducing a “concrete” and

      “particularized” injury requires the plaintiff to establish a risk of “imminent” future

      injury, not a “conjectural” or “hypothetical” injury. City of Los Angeles v. Lyons, 461

      U.S. 95, 102 (1983). A future injury qualifies as “imminent” if the plaintiff faces a

      “sufficient likelihood” of suffering the alleged injury. Sierra v. City of Hallandale

      Beach, Fla., 2021 WL 1799848, at *2 (11th Cir. 2021) (quoting Koziara v. City of

      Casselberry, 392 F.3d 1302 (11th Cir. 2004)).

             Whether a sufficient likelihood exists that a state will suffer an imminent

      injury depends on the capacity under which the state sues. Erwin Chemerinsky,

      Federal Jurisdiction 125 (8th Ed. 2021) (“[A] distinction must be drawn between

      a government entity suing to remedy injuries it has suffered and suing in a

      representative capacity on behalf of its citizens.”). A state cannot sue as a nominal

      party or sue to defend the “personal claims” of a citizen. Pennsylvania v. New Jersey,

      426 U.S. 660, 665 (1976). Rather, a state can sue to prevent either of two types of

      injury. First, a state can sue to prevent an imminent injury to a “quasi-sovereign

      interest,” including the general health or economic welfare of the state’s citizens.

      Second, a state can sue to prevent a direct injury to a “sovereign” or “proprietary”

                                                 - 13 -

                                                                                                27
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page14
                                                           29of
                                                             of124
                                                                141 PageID
                                                                    PageID3606
                                                                           3415



      interest. Alfred L. Snapp & Son, Inc. v. Puerto Rico, ex rel., Barez, 458 U.S. 592, 601–607

      (1982); Chiles v. Thornburgh, 865 F.2d 1197, 1208 (11th Cir. 1989) (distinguishing

      between an injury to a “quasi-sovereign interest” and a direct injury).

              “There is no difficulty in recognizing [a state’s] standing to protect

      proprietary interests or sovereign interests.” 13B WRIGHT & MILLER, FED. PRAC. &

      PROC. § 3531.11.1, Government Standing – States (3d ed. 2008). A state’s

      proprietary interests include “participat[ing] in a business venture” and extend to

      interests that are the same as a similarly situated private proprietor. Alfred L. Snapp,

      458 U.S. at 601. For example, a state maintains an interest in collecting money,

      including taxes. Wyoming v. Oklahoma, 502 U.S. 437, 447–450 (1992); Air All.

      Houston v. Env’t Prot. Agency, 906 F.3d 1049, 1059 (D.C. Cir. 2018); California v. Azar,

      911 F.3d 558, 570–571 (9th Cir. 2018). Here, Florida bases standing on three

      financial injuries.

              First, Florida asserts that the conditional sailing order forces Florida to spend

      millions of dollars more than usual on state unemployment benefits. A declarant

      from Florida’s Department of Economic Opportunity reports — and CDC accepts —

      that since the start of the COVID-19 pandemic, Florida has paid about $20 million in

      state benefits directly attributable to “claimants separated from the cruise industry.”




                                                 - 14 -

                                                                                                    28
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page15
                                                           30of
                                                             of124
                                                                141 PageID
                                                                    PageID3607
                                                                           3416



      In comparison, Florida typically pays less than $500,000 annually in state benefits

      attributable to lost cruise-industry jobs.6 (Doc. 45-19 at 2)

             Second, Florida claims that since the start of the COVID-19 pandemic

      Florida’s ports have lost hundreds of millions of dollars. (Doc. 45-26) Florida insists

      that at least part of the loss results directly from the shutdown of the cruise industry,

      which accounts for a major share of Florida’s port business. (Doc. 45-20 at 5;

      Doc. 45-21 at 25; Doc. 45-22 at 9; Doc. 45-23 at 23; Doc. 45-24)

             Third, Florida claims a loss of tax revenue directly attributable to the

      shutdown of the cruise industry in Florida. (Doc. 25 at 22) For example, Florida

      attaches reports analyzing the economic activity of several ports and detailing state

      tax revenue derived from the cruise industry. (Docs. 45-20, 21, 22, 23) These

      economic reports suggest that in a typical year Florida collects millions of dollars in

      state taxes from the cruise industry. (Doc. 45-20 at 44; Doc. 45-21 at 29; Doc. 45-22

      at 10; Doc. 45-23 at 36; Doc. 45-24 at 27) Further, Florida estimates — and CDC

      again accepts — that the “continued closure of the cruise industry will result in an

      annual loss to Florida of sales tax revenue of approximately $82 million.”

      (Doc. 45-25 at 3)




             6
               CDC argues that Florida disregards federal reimbursement for state unemployment
      payments. But the American Rescue Plan of 2021, Pub. L. No. 117-2 § 9017, reimburses a state for
      “short-time compensation” programs, which amount to a limited type of unemployment spending.
      “Short-time compensation” reimbursement is brief (until September 2021), and Florida attests
      (Doc. 47 at 148) — without opposition from CDC — that the declaration (Doc. 45-19) fully
      accounts for federal reimbursement.

                                                    - 15 -

                                                                                                         29
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page16
                                                           31of
                                                             of124
                                                                141 PageID
                                                                    PageID3608
                                                                           3417



             CDC responds by characterizing Florida’s injury as a loss of “general tax

      revenue” that creates no basis for standing. (Doc. 31 at 14) (quoting El Paso Cty.,

      Texas v. Trump, 982 F.3d 332, 339 (5th Cir. 2020)). Also, CDC argues that Florida

      fails to allege a concrete and imminent injury. (Doc. 31 at 15) CDC posits that

      Florida’s injury amounts to “mere conjecture” because the conditional sailing order,

      CDC insists, allows cruises to resume operation by “mid-summer.” Citing “the

      possibility of a summer restart of service” if the cruise industry can comply with the

      conditional sailing order, CDC claims that any risk of future injury rests within the

      control of the cruise industry. (Doc. 31 at 15)

             Although superficially appealing, CDC’s argument is finally unpersuasive.

      CDC ignores Florida’s evidence establishing an economic injury attributable to

      increased unemployment spending for former cruise industry employees, some of

      whom likely will remain unemployed. “Monetary expenditures to mitigate and

      recover from harms that could have been prevented absent [agency action] are

      precisely the kind of ‘pocketbook’ injury that is incurred by the state itself.” Air All.

      Houston, 906 F.3d at 1059. And Florida alleges an ongoing economic injury to ports,

      which Florida maintains a sovereign and proprietary interest in protecting because

      ports are political subdivisions of the state. Title 22, Chapters 308–315, Florida

      Statutes; Alabama v. U.S. Army Corps of Engineers, 424 F.3d 1117, 1130 (11th Cir.

      2005); State of Kan. v. United States, 16 F.3d 436, 439 (D.C. Cir. 1994) (holding that a

      state has standing “to sue as an employer” to protect itself from economic injury);

      Chiles v. Thornburgh, 865 F.2d 1197, 1208 (11th Cir. 1989) (“A state has standing to

                                                - 16 -

                                                                                                  30
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page17
                                                           32of
                                                             of124
                                                                141 PageID
                                                                    PageID3609
                                                                           3418



      sue in its sovereign capacity when it has suffered an economic injury.”). Even if

      relying on lost tax revenue, Florida alleges a cognizable injury owing to lost tax

      revenue directly attributable to the cruise industry’s closing. Wyoming v. Oklahoma,

      502 U.S. 437, 448 (1992) (affirming a state’s standing if alleging “a direct injury in

      the form of a loss of specific tax revenues”).

              Although the conditional sailing order purports to establish “a framework for

      a phased resumption of cruise ship passenger operations,” 85 Fed. Reg. at 70,153,

      Florida persuasively claims that the conditional sailing order will shut down most

      cruises through the summer and perhaps much longer. Koziara, 392 F.3d at 1305.7

      (Doc. 46-3; Doc. 46-8 at 3–4) Also, Florida persuasively argues that CDC’s

      projection for the resumption of sailing warrants skepticism owing to CDC’s history

      of delay, such as the unexplained six-month delay until April 2, 2021, in issuing

      technical guidance, finally available just eight weeks before CDC claims the cruise

      industry can sail. (Doc. 1-7 at 11, 17; Doc. 46-1 at 21) And CDC presumably

      “intends to update” guidance as vaccines further proliferate. (Doc. 46-1 at 26;

      Doc. 46-3; 46-4 at 14) As of April 26, 2021, twenty percent of cruises remained in

      “phase one” (of the four phases) while the cruise industry tried to comply with

      CDC’s expanding and variable guidance, which Florida convincingly argues

      continues to contribute to the delay. (Doc. 31-1 at 20–21; Doc. 82) Even if


              7
                CDC resists providing a reliable and steady timeline for resuming cruises. At a March 18,
      2021 Senate Committee hearing, Senator Lisa Murkowski asked the CDC director to provide a
      schedule for phase two. The CDC director replied “I can’t . . . I don’t believe it’s solely within our
      jurisdiction to address, it’s not necessarily a CDC [decision] . . . . I believe Department of
      Transportation, OMB, there are numerous others that are making these decisions.” (Doc. 1-8 at 7)

                                                       - 17 -

                                                                                                               31
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page18
                                                           33of
                                                             of124
                                                                141 PageID
                                                                    PageID3610
                                                                           3419



      approving a cruise to sail, CDC retains the discretion to revoke a conditional sailing

      certificate, which appears likely (at least for some cruises) owing to CDC’s variable

      technical instructions and CDC’s low standard for intervening during a COVID-19

      “outbreak.” (Doc. 1-3 at 30–36; Doc. 31-4 at 11) Florida understandably claims that

      CDC “keeps moving the goalposts.”8 (Doc. 56 at 5, 7)

             In sum, Florida establishes a strong likelihood that many or almost all cruise

      ships will remain unable to sail for the entire summer season.9 And each day the

      cruise industry faces uncertainty about when cruises can resume, Florida not only

      suffers a concrete economic injury resulting from reduced revenue and increased

      unemployment spending, but Florida faces (Doc. 45-17; Doc. 45-28; Doc. 45-29) an

      increasingly threatening and imminent prospect that the cruise industry will depart

      the state. (Doc. 45-10 at 10–11; Doc. 45-28) The dislocation of all or most of an

      entire industry subjects Florida to a protracted or permanent loss of revenue from




             8
                CDC implies that Florida’s recent law, S.B. 2006 (Fla. 2021), prohibiting so-called
      “vaccine passports” might “delay cruise ships from resuming operations in Florida.” (Doc. 31 at 11;
      Doc. 72 at 5) Although a plaintiff’s contribution to an injury can defeat standing, S.B. 2006 fails to
      definitively impede ships from resuming operation. 15 MOORE’S FEDERAL PRACTICE, Civil
      § 101.41, 101-122.17 (2020). S.B. 2006 neither explicitly applies to federal regulation nor necessarily
      prohibits passengers from volunteering information about vaccination status when deciding the
      proportion of vaccinated and unvaccinated passengers a cruise can accommodate under federal law.
      (Doc. 31-4)
             9
               After CDC published the May 5, 2021 technical guidance (Docs. 31-4; 31-5), Norwegian
      Cruise Line’s Chief Executive Officer laments:

                     I seriously doubt we will be able to stand up a vessel out of a U.S. port
                     in July. August is also in jeopardy and it’s all because of the disjointed
                     guidelines from the CDC . . . . What we received yesterday was
                     anything but a clear path to restarting.

      https://www.cnbc.com/2021/05/06/norwegian-cruise-ceo-says-us-ships-are-unlikely-to-sail-this-
      summer.html.

                                                      - 18 -

                                                                                                                32
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page19
                                                           34of
                                                             of124
                                                                141 PageID
                                                                    PageID3611
                                                                           3420



      one of Florida’s largest industries, the benefits of which insinuate themselves into the

      heart of Florida’s economy. (Doc. 45-1 at 45–47, 75); Alfred L. Snapp, 458 U.S. at

      597–610 (considering Puerto Rico’s interest in its citizens participating in an

      industry). Florida faces a sufficient likelihood of continued economic harm to

      establish a concrete and imminent injury-in-fact. Salcedo v. Hanna, 936 F.3d 1162,

      1167 (11th Cir. 2019) (“A concrete injury need be only an ‘identifiable trifle.’”).

            2. Causation and Redressability

            Also, Florida must establish that Florida’s imminent injury is “fairly

      traceable” to the conditional sailing order and that a favorable judicial decision can

      likely redress the injury. Lujan, 504 U.S. at 560; Carpenters Indus. Council v. Zinke,

      854 F.3d 1, 6 n.1 (D.C. Cir. 2017) (“Causation and redressability typically overlap

      as two sides of a causation coin” because “if a government action causes an injury,

      enjoining the action usually will redress the injury.”). CDC argues that Florida’s

      injury results not from the conditional sailing order but from the “independent

      decisions of third parties, like cruise lines and passengers.” (Doc. 31 at 13, 16)

      Specifically, CDC argues that Florida’s injury derives “from the performance of the

      broader economy” in response to COVID-19 “as well as independent decisions of

      cruise ship operators, tourists, airlines, and businesses in the state.” Attributing

      Florida’s injury to “countless variables,” CDC claims that Florida fails to connect

      the alleged injury to the conditional sailing order. (Doc. 31 at 16) (citing XY Planning

      Network LLC v. SEC, 963 F.3d 244 (2d Cir. 2020)).




                                                - 19 -

                                                                                                 33
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page20
                                                           35of
                                                             of124
                                                                141 PageID
                                                                    PageID3612
                                                                           3421



             But even if other “variables” contribute to Florida’s injury, Florida can

      establish standing by showing that the conditional sailing order accounts for some of,

      or aggravates, Florida’s injury. Attias v. Carefirst, Inc., 865 F.3d 620, 629 (D.C. Cir.

      2017); Const. Party of Pennsylvania v. Aichele, 757 F.3d 347, 366 (3d Cir. 2014);

      Libertarian Party of Virginia v. Judd, 718 F.3d 308, 316 (4th Cir. 2013); Barnum Timber

      Co. v. U.S. E.P.A., 633 F.3d 894, 901 (9th Cir. 2011); Comer v. Murphy Oil USA, 585

      F.3d 855, 866 (5th Cir. 2009). Here, the conditional sailing order regulates a third

      party — the cruise industry — whose well-being and prosperity, whose “expected

      response,” affects Florida. Wilderness Soc. v. Griles, 824 F.2d 4 (D.C. Cir. 1987);

      Bennett v. Spear, 520 U.S. 154, 169 (1997) ( “[I]f the injury complained of is the result

      of independent action of some third party not before the court . . . that does not

      exclude injury produced by determinative or coercive effect upon the action of

      someone else.”). Causation and redressability depend “on the response of the

      regulated (or regulable) third party to the government action or inaction.” Lujan,

      504 U.S. at 562; Lewis v. Governor of Alabama, 896 F.3d 1282 (11th Cir. 2018) (holding

      that an “indirect” injury can qualify as “fairly traceable”).

             Citing the success of foreign cruise lines, Florida shows that thousands of

      passengers, including Floridians, have sailed on cruise ships abroad. (Doc. 45-9;

      Doc. 45-10, Doc. 45-29 at 13) And after shepherding Florida’s residents through a

      measured plan for relaxing restrictions, distributing vaccines, and installing COVID-

      19 safety protocols, Florida now experiences renewed demand for sailing (among

      many other things). (Doc. 45-3; Doc. 45-25; Doc. 45-29; Doc. 46-1; Doc. 56 at 4,

                                                - 20 -

                                                                                                  34
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page21
                                                           36of
                                                             of124
                                                                141 PageID
                                                                    PageID3613
                                                                           3422



      n.4) Despite CDC’s speculation to the contrary, no reasonable basis exists to believe

      that without the conditional sailing order the cruise industry will refrain from sailing

      (if the industry will not sail, removing the conditional sailing order is harmless).

      Dep’t of Com. v. New York, 139 S. Ct. 2551, 2566, 204 L. Ed. 2d 978 (2019) (holding

      that a plaintiff satisfies causation by relying “on the predictable effect of Government

      action on decisions of third parties”). Because the cruise industry’s compliance with

      the conditional sailing order necessarily harms Florida by inhibiting the full

      resumption of, and the expected state revenue from, cruise vessels’ sailing, Florida’s

      future injury is fairly traceable to the conditional sailing order. Bennett, 520 U.S.

      at 169 (“While, as we have said, it does not suffice if the injury complained of is the

      result of the independent action of some third party not before the court, that does

      not exclude injury produced by determinative or coercive effect upon the action of

      someone else.”); Nw. Requirements Utilities v. F.E.R.C., 798 F.3d 796, 806 (9th Cir.

      2015) (finding causation if a third party’s compliance with an agency order

      necessarily injures the plaintiff).

             CDC argues that a favorable decision will not necessarily redress Florida’s

      injury because a future “outbreak” might amplify Florida’s injury. (At the second

      hearing, CDC explained that an “outbreak” means as little as a single — one —

      human-to-human “transmission” of the disease.) (Doc. 31 at 17–18) But the

      conditional sailing order imposes regulations “in addition to other requirements

      in regulations or actions taken by CDC.” (Doc. 1-3 at 20) For example, CDC’s

      operations manual for simulated and restricted voyages requires cruises to continue

                                                - 21 -

                                                                                                 35
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page22
                                                           37of
                                                             of124
                                                                141 PageID
                                                                    PageID3614
                                                                           3423



      following the “Vessel Sanitation Program.”10 Florida describes voluntary

      precautions, including testing, distancing, and ventilation, that the cruise industry

      and Florida ports have instituted to mitigate COVID-19, which steadily subsides

      with the rapid administration of vaccines, abundantly and readily available in

      Florida. (Doc. 56 at 17–20) In fact, CDC admits that the wide availability of

      vaccines “will play a critical role in the safe resumption of passenger operations.”

      (Doc. 46-1 at 26) (CDC admits to never evaluating the efficacy of the measures

      instituted locally.) Because the cruise industry worldwide has developed and

      deployed precautions to combat COVID-19 and to contain any infection, no

      reasonable basis exists to believe that Florida faces a greater or equivalent injury if

      sailing resumes. And a decision favorable to Florida, enjoining all or part of the

      conditional sailing order, will allow cruises to sail more quickly and will mitigate

      the imminent likelihood of Florida’s injury, including the plausible and imminent

      prospect of the cruise industry’s leaving Florida. Massachusetts v. E.P.A., 549 U.S.

      497 (2007) (citing Larson v. Valente, 456 U.S. 228, 244, n.15 (1982) (“[A] plaintiff

      satisfies the redressability requirement when he shows that a favorable decision will

      relieve a discrete injury to himself. He need not show that a favorable decision will

      relieve his every injury.”)); 15 MOORE’S FEDERAL PRACTICE, Civil § 101.42 (2020).




             10
                  CDC’s COVID-19 Operations Manual is available here:

              https://www.cdc.gov/quarantine/cruise/Covid19-operations-manual-cso.html#vsp-2018-
      operations-manual

                                                    - 22 -

                                                                                                   36
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page23
                                                           38of
                                                             of124
                                                                141 PageID
                                                                    PageID3615
                                                                           3424



              Florida suffers an immediate danger of a continuing injury fairly traceable to

      the conditional sailing order and redressable if an order enjoins all or part of the

      conditional sailing order. In sum, Florida presents such “a personal stake in the

      outcome of the controversy as to assure that concrete adverseness which sharpens

      the presentation of issues.” Baker v. Carr, 369 U.S. 186, 204 (1962).11

      B. Statutory Standing

              In addition to Article III standing, in an APA action Florida must establish

      statutory standing, which “extends only to plaintiffs whose interests ‘fall within

      the zone of interests protected by the law invoked.’” Lexmark Int’l, Inc. v. Static

      Control Components, Inc., 572 U.S. 118, 129 (2014). CDC argues that Florida cannot

      establish statutory standing for an APA claim because Florida’s injury falls outside

      the “zone of interests” protected by the Public Health Service Act and the regulations

      promulgated under the Public Health Service Act. CDC contends that, rather than

      protecting a state’s revenue, Section 264(a) protects the “health conditions” aboard

      a vessel. (Doc. 31 at 22)

              But a plaintiff suing under the APA must assert an interest only “arguably

      within the zone of interests [] protected or regulated by the statute” the plaintiff

      claims the defendant violated. Match–E–Be–Nash–She–Wish Band of Pottawatomi

      Indians v. Patchak, 567 U.S. 209 (2012) (quoting Ass’n of Data Processing Serv. Orgs.,

      Inc. v. Camp, 397 U.S. 150, 153 (1970)). Because Congress enacted the APA to


             11
                Because Florida sues to prevent financial injury, third-party standing is inapplicable.
      Kowalski v. Tesmer, 543 U.S. 125, 129 (2004).

                                                       - 23 -

                                                                                                          37
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page24
                                                           39of
                                                             of124
                                                                141 PageID
                                                                    PageID3616
                                                                           3425



      enable judicial review of agency action, establishing statutory standing for an APA

      claim is not “especially demanding.” Lexmark, 572 U.S. at 130 (“[W]e have often

      conspicuously included the work ‘arguably’ in the test to indicate that the benefit of

      any doubt goes to the plaintiff. . . .”); Clarke v. Securities Indus. Assn., 479 U.S. 388,

      399 (1987). A plaintiff fails to establish statutory standing “only when a plaintiff’s

      interests are so marginally related or inconsistent with the purposes implicit in the

      statute that it cannot reasonably be assumed that Congress intended to permit the

      suit.” Match-E, 567 U.S. at 225.

             Here, the applicable sections of the Public Health Service Act anticipate

      Florida’s interest in this action. By impeding commerce, encumbering or destroying

      property, or restricting or forbidding the movement of persons or things, measures

      promulgated by CDC under Section 264(a) necessarily strain the economy of a state,

      especially a state historically and deeply dependent on recreational, seasonal, and

      other visits by a multitude of persons from throughout the nation and from abroad

      and dependent on the resulting income from the accompanying services and products

      offered in Florida.

             To enforce CDC regulations, Section 243 contemplates “comprehensive and

      continuing” cooperation with state authorities. Contemplating a regulation’s effect

      on state public health measures, 42 C.F.R. § 70.2 requires CDC to determine before

      imposing federal regulation that a state fails to enforce sufficient health measures.

      In short, the Public Health Service Act anticipates an effect on a state. By suing to

      avoid or mitigate the effect caused by the statute, Florida establishes statutory

                                                  - 24 -

                                                                                                   38
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page25
                                                           40of
                                                             of124
                                                                141 PageID
                                                                    PageID3617
                                                                           3426



      standing. Tiger Lily, LLC v. United States Dep’t of Hous. & Urb. Dev., 992 F.3d 518, 522

      (6th Cir. 2021) (considering Section 264 in an action alleging an adverse effect on

      rental income); Skyworks, Ltd. v. Centers for Disease Control & Prevention, 2021 WL

      911720 (N.D. Ohio 2021); Brown v. Azar, 497 F. Supp. 3d 1270 (N.D. Ga. 2020).

            Also, Florida claims in Count I that the conditional sailing order imposes

      restrictions exceeding CDC’s statutory and regulatory authority. (Doc. 1 at 13)

      By claiming that CDC acts ultra vires, Florida avoids the requirements of statutory

      standing. Chiles v. Thornburgh, 865 F.2d 1197, 1210 (11th Cir. 1989). “Otherwise,

      a meritorious litigant, injured by ultra vires action, would seldom have standing to

      sue because the litigant’s interest normally will not fall within the zone of interest

      of the very statutory or constitutional provision that he claims does not authorize

      action concerning that interest.” Haitian Refugee Ctr. v. Gracey, 809 F.2d 794, 811

      n.14 (D.C. Cir. 1987). Further, if Florida successfully claims (Count V) that Section

      264 endows CDC with an unconstitutional delegation of legislative authority, CDC’s

      regulations become invalid and the issue of statutory standing is resolved.

      Massachusetts v. Mellon, 262 U.S. 447, 485–486 (1923) (stating that a state may sue

      the federal government in a parens patriae capacity “to protect its citizens against

      any form of enforcement of unconstitutional acts.”)

                       LIKELIHOOD OF SUCCESS ON THE MERITS

            Determining Florida’s likelihood of success on the merits requires analysis

      of Florida’s allegations and their evidentiary and legal support. Each of Florida’s



                                                - 25 -

                                                                                                 39
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page26
                                                           41of
                                                             of124
                                                                141 PageID
                                                                    PageID3618
                                                                           3427



      claims will receive attention to determine, based on the present record, Florida’s

      likelihood of success on the merits.

      A. Count I and Count V

             Florida argues that the conditional sailing order exceeds the statutory and

      regulatory authority delegated to CDC, which argues in response that the conditional

      sailing order fits perfectly within the measures contemplated by the statutes and

      regulations. The history of the federal government’s quarantine power clarifies the

      extent of the authority codified in the text.

             1. The History of the Federal Government’s Quarantine Powers

             To contextualize CDC’s asserted statutory and regulatory authority, CDC

      provides a brief historical account of the federal government’s “acting to combat the

      spread of communicable disease.” 12 (Doc. 31 at 4–5) Citing a federal quarantine

      law from 1796, CDC observes that “[t]he federal government has a long history of

      acting to combat the spread of communicable disease.”13 (Doc. 31 at 5) However,

      CDC’s generalization omits much that is necessary to fully portray the role of the

      federal government.

             In the early years of the republic, the federal role in curbing infectious disease

      extended to little more than support for the effort of local government. CENTERS



             12
               See, e.g., (Doc. 31 at 23) (citing the historical section of CDC’s brief and arguing that
      deference to public health authorities constitutes a “determination made in the light of history and
      experience, given the death toll caused by past epidemics like yellow fever”).
             13
                 Of course, society has quarantined people, animals, and things for thousands of years.
      Leviticus 13:46, King James Version (“All the days wherein the plague shall be in him . . . he shall
      dwell alone; without the camp shall his habitation be.”).

                                                      - 26 -

                                                                                                             40
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page27
                                                           42of
                                                             of124
                                                                141 PageID
                                                                    PageID3619
                                                                           3428



      FOR DISEASE CONTROL & PREVENTION,                  History of Quarantine (Feb. 12, 2007),

      www.cdc.gov/quarantine/historyquarntine.html (“Protection against imported

      diseases fell under local and state jurisdiction[, and i]ndividual municipalities

      enacted a variety of quarantine regulations for arriving vessels.”). In fact, the statute

      CDC cites to demonstrate federal involvement authorized the president to direct

      federal officers to aid in the enforcement of only state quarantine law. Act of

      May 27, 1796, 4 Cong. Ch. 31, 1 Stat. 474 (1796) (repealed 1799). And even though

      CDC observes that “Congress replaced this Act with a federal inspection system for

      maritime quarantines” (Doc. 31 at 5), this federal inspection system — initially

      implemented by the Marine Hospital Service, a predecessor to the Public Health

      Service14 — principally provided health care to ill seamen and reinforced the federal

      government’s position as only an assistant to the states.15 See U.S. NAT’L LIB. OF

      MED., Images from the History of the Public Health Service: Disease Control and Prevention,

      www.nlm.nih.gov/exhibition/phs_history (“The major function of the Marine

      Hospital Service until the 1870s remained the care of sick seamen.”).


              14
                Today, after a series of reorganizations, the Public Health Service comprises eight
      agencies, including CDC.
              15
                 See, e.g., Act of Feb. 25, 1799, 5 Cong. Ch. 12, 1 Stat. 619 (“[T]he quarantines and other
      restraints, which shall be required and established by the health laws of any state . . . respecting any
      vessels arriving in, or bound to, any port or district thereof, whether from a foreign port or place,
      or from another district of the United States, shall be duly observed by the collectors and all other
      officers of the revenue of the United States, . . . and all such officers of the United States shall be,
      and they hereby are, authorized and required, faithfully to aid in the execution of such quarantines
      and health laws, according to their respective powers and precincts, and as they shall be directed,
      from time to time, by the Secretary of the Treasury of the United States.”). See also Gibbons v. Ogden,
      22 U.S. 1, 113 (1824) (“Congress have manifested a different interpretation of that instrument, and
      have passed several acts for giving aid and effect to the execution of the laws of the several States
      respecting quarantine. It will be recollected, that the first recognition by Congress of the quarantine
      laws, was in 1796; and that only directs the officers of the government to obey them[.]”).

                                                       - 27 -

                                                                                                                 41
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page28
                                                           43of
                                                             of124
                                                                141 PageID
                                                                    PageID3620
                                                                           3429



            For roughly a hundred years the states principally exercised the quarantine

      power, understood as a component of the police power of the states. Gibbons v.

      Ogden, 22 U.S. 1, 203 (1824) (explaining that the inspection laws “form a portion of

      that immense mass of legislation, which embraces every thing within the territory of

      a State, not surrendered to the general government. . . . Inspection laws, quarantine

      laws, health laws of every description . . . are component parts of this mass”); Ariel

      R. Schwartz, Doubtful Duty: Physicians’ Legal Obligation to Treat During an Epidemic,

      60 STAN. L. REV. 657, 683 (2007) (“The Public Health Act and HHS’s emphasis

      on state initiative is not surprising given that healthcare regulation has primarily

      been within the purview of the police powers reserved to the states by the Tenth

      Amendment.”); Laura K. Donohue, Biodefense and Constitutional Constraints, 4 U.

      MIAMI NAT’L SECURITY & ARMED CONFLICT L. REV. 82, 112, 128 (describing

      “the degree to which quarantine law lay at the heart of state police powers” and

      “[t]he federal government’s subservient approach”). The federal government

      merely advised and assisted the states, provided financial support, and investigated

      sources of diseases. See John Yoo, NATIONAL REVIEW, “No, Trump Can’t Force

      States to Reopen” (April 13, 2020) (arguing that the Commerce powers “gives

      Washington, D.C. an important, yet supporting, role in confronting the pandemic.”);

      Kyle Connors, Federalism and Contagion: Reevaluating the Role of the CDC, 12

      CONLAWNOW 75, 77, 82 (2020) (noting that “CDC has traditionally acted in an

      advisory role to state and local governments,” that “CDC can also provide technical




                                                - 28 -

                                                                                               42
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page29
                                                           44of
                                                             of124
                                                                141 PageID
                                                                    PageID3621
                                                                           3430



      and financial support,” and that “Congress should pass formal legislation” to expand

      CDC’s authority).

              In the mid- to late-nineteenth century, amid outbreaks of yellow fever

      and cholera, many began criticizing a perceived inefficiency of differing state

      quarantine laws, and the federal government assumed a more active role in

      quarantine measures, such as the inspection of arriving vessels and passengers at

      ports of entry. ASSISTANT SURGEON GENERAL RALPH CHESTER WILLIAMS, M.D.,

      THE UNITED STATES PUBLIC HEALTH SERVICE: 1798-1950, at 80 (Commissioned

      Officers Association of the United States Public Health Service 1951). For example,

      in 1878, Congress enacted the first quarantine law empowering the federal

      government to wield quarantine measures apart from the states and installed the

      Marine Hospital Service as the primary agency to inspect “vessel[s] . . . coming

      from any foreign port . . . where any contagious or infectious disease may exist.”

      Act of Apr. 29, 1878, 45 Cong. Ch. 66. During this era, the federal government’s

      quarantine authority remained controversial, and some state and local health

      officials (especially from New York, New Orleans, and South Carolina) fiercely

      opposed federal interference in quarantines managed by the states.16 Aiming to



              16
                 In fact, a bill aiming to increase the quarantine power within the Maine Hospital
      Service was rejected in light of opposition to a largely centralized system of quarantine. Among
      the arguments against federal interference was the argument that the bill would concentrate the
      quarantine power into too few hands, that the states were better situated to regulate quarantine
      because the states enjoy more familiarity with local conditions, that federal intervention usurped the
      states’ police power under the Tenth Amendment, and that federal intervention tends to infringe
      individual liberty. Bill to Amend an Act Granting Additional Quarantine Powers and Imposing Additional
      Duties upon the Marine Hospital Service: Hearings on H.R. 4363 Before the H. Comm. On Interstate and For.
      Commerce, 55 Cong. 2 (Feb. 18, 1898).

                                                       - 29 -

                                                                                                                  43
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page30
                                                           45of
                                                             of124
                                                                141 PageID
                                                                    PageID3622
                                                                           3431



      support the federal government’s authority despite this opposition, Congress

      expansively construed and aggressively employed the Commerce Clause, and the

      Supreme Court continually acquiesced. Bartlett v. Lockwood, 160 U.S. 357, 361–62

      (1896); Hennington v. Georgia, 163 U.S. 299, 309 (1896).

              Although federal law slowly ascended over state quarantine law if a

      conflict arose, the federal government’s measures still were bridled by economic

      considerations and by a wholesome allotment of respect for federalism. Further,

      the federal government expressly lacked the authority to interfere with a state’s

      quarantine law or regulation.17 Act of Apr. 29, 1878 (“[T]here shall be no

      interference in any manner with any quarantine laws or regulations as they now

      exist or may hereafter be adopted under State laws.”); see WILLIAMS, PUBLIC

      HEALTH SERVICE, at 82–3, 156–62 (describing the cooperative relationship between

      the federal and state government and the federalist system of public health

      regulation). Also, the mid- to late-nineteenth century saw changes in the method of

      inspecting and quarantining an incoming vessel from a foreign port; three of the

      changes merit consideration.

              First, quarantine stations were critical during this era, and the federal

      government began exercising greater control over quarantine stations. CDC, History



              17
                 See, e.g. R.J. Res. 6, 42 Cong. (June 6, 1872) (instructing medical officers to “visit each
      town or port on the coast of the Gulf of Mexico and the Atlantic coast, which is subject [to] yellow
      fever, and . . . confer with the authorities of such port or town with reference to the establishment of
      a more uniform and effective system of quarantine, and . . . ascertain all facts having reference to the
      outbreaks of this disease in such ports or towns, and whether any system of quarantine is likely to be
      effective in preventing invasions of yellow fever, and, if so, what system will least interfere with the
      interests of commerce at said ports. . . .”).

                                                       - 30 -

                                                                                                                 44
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page31
                                                           46of
                                                             of124
                                                                141 PageID
                                                                    PageID3623
                                                                           3432



      of Quarantine. Situated outside a port, a quarantine station housed medical officers

      whose duty was to determine a vessel’s previous travel and to examine travelers

      and cargo for signs of communicable disease. WILLIAMS, PUBLIC HEALTH

      SERVICE, at 80–1. An arriving vessel was required to anchor at a port’s quarantine

      station and to receive an officer aboard for these inspections. And if a vessel had

      arrived from a port with an extensive outbreak of a disease or if a traveler exhibited

      symptoms, a more exacting inspection occurred and temporary detention might

      result. WILLIAMS, PUBLIC HEALTH SERVICE, at 80. But detention of a vessel was

      disfavored and almost invariably lasted only for the duration of the disease’s

      incubation period (typically from five to twenty days).18 WILLIAMS, PUBLIC

      HEALTH SERVICE, at 73–83. The federal government gradually began acquiring and

      establishing quarantine stations, and New York transferred the last quarantine

      station to the federal government in 1921. WILLIAMS, PUBLIC HEALTH SERVICE,

      at 80; CDC, History of Quarantine.

             Second, if the quarantine officer declared the vessel disease-free, the officer

      issued to the vessel a “pratique” or “provisional pratique.” WILLIAMS, PUBLIC

      HEALTH SERVICE, at 80. A pratique permitted a vessel to enter and operate in a

      port. By contrast, a provisional pratique permitted a vessel to enter the port only



             18
                In fact, Surgeon General Woodworth, the chief pioneer for establishing a national health
      service and re-invigorating the federal government’s role in quarantine, “considered the detention
      of a vessel from an infected port, whether sickness existed aboard or not, as unjustifiable beyond
      the known period of incubation of the disease for which quarantine was to be enforced.” WILLIAMS,
      PUBLIC HEALTH SERVICE, at 73. See also id. at 80 (“[The vessel] might be detained for the full
      incubation period.”); accord id. at 83 (permitting detention of “suspects . . . only long enough to
      demonstrate that they were not infected.”).

                                                    - 31 -

                                                                                                            45
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page32
                                                           47of
                                                             of124
                                                                141 PageID
                                                                    PageID3624
                                                                           3433



      after completing some narrow and discrete task, typically fumigation of cargo or the

      like.

              Third, Congress further federalized the quarantine power by adopting a

      “bill of health” system. In 1893, Congress enacted the “last significant quarantine

      legislation before the [ ] enactment of the Public Health Service Act in 1944,”

      WEN SHEN, SCOPE OF CDC AUTHORITY UNDER SECTION 361 OF THE PUBLIC

      HEALTH SERVICE ACT, at 8 (Congressional Research Service, 2021), which

      conscripted the Marine Hospital Service to, among other things, obtain a “bill of

      health” from a vessel arriving from abroad.19 Act of Feb. 15, 1893, 52 Cong.,

      Ch. 114. The bill of health, obtained from a U.S. “consular officer . . . at the port of

      departure,” was required to “set[ ] forth the sanitary history and condition of [a]

      vessel” and to affirm the vessel’s compliance with sanitation rules and regulations.

      Upon arrival at a U.S. quarantine station, a vessel would display the bill of health to

      a quarantine officer. See ALEX CHASE-LEVENSON, THE YELLOW FLAG:

      QUARANTINE AND THE BRITISH MEDITERRANEAN WORLD, 1780-1860, at 13–16

      (Cambridge Univ. Press, 2020) (discussing the development of these practices).

      Although later abandoned and replaced by casual “radio pratique” practices in 1985,

      42 C.F.R. § 71.11, the bill of health served as an important quarantine tool during

      this period.




               Also noteworthy, the law limited the Secretary’s exercise of authority by first requiring a
              19

      determination that local and state quarantine laws were insufficient before implementing interstate
      quarantine measures. Act of Feb. 15, 1893, 52 Cong., Ch. 114.

                                                      - 32 -

                                                                                                             46
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page33
                                                           48of
                                                             of124
                                                                141 PageID
                                                                    PageID3625
                                                                           3434



             Among the more “extreme” regulatory conduct initiated in the late nineteenth

      century, the Surgeon General (1) issued a circular temporarily forbidding “[v]essels

      from cholera-infected districts” from entering a port without a “certificate of

      disinfection”;20 (2) banned temporarily the importation of discrete items, such as

      “rags, furs, skins, hair, feathers, boxed or baled clothing or bedding, or any similar

      article,” unless the vessel operator furnished a certificate of disinfection;21 and

      (3) declared “under the laws of the several States” a twenty-day quarantine of all

      ships “from any foreign port carrying immigrants.”22 See VICTORIA BENNETT,

      MEDICAL EXAMINATION OF ALIENS: A POLICY WITH AILMENTS OF ITS OWN?,

      12 U. ARK. LITT. ROCK L.J. 739, 741–42 (1989) (discussing the three policies

      mentioned above). However, more common measures included rapid inspection and

      sanitation. For instance, when a rag, bag, or other item was suspected of infection,

      the item was “subjected to a process of disinfection,” typically either steaming or

      fumigation. Treasury Dep’t, Circular on Vessels from Cholera-Infected Districts,

      Vol. 7, No. 29 (July 15, 1892).




              20
                 Treasury Dep’t, Circular on Vessels from Cholera-Infected Districts, Vol. 7, No. 29
      (July 15, 1892).
             21
                  Id.
             22
               Treasury Dep’t, Circular on Quarantine Restrictions Upon Immigration to Aid in
      the Prevention of the Introduction of Cholera, No. 150 (Sept. 1, 1892). See HOWARD MARKEL,
      QUARANTINE!: EAST EUROPEAN JEWISH IMMIGRANTS AND THE NEW YORK CITY EPIDEMICS OF
      1892, 96–7 (Johns Hopkins Univ. Press, 1997) (detailing the attendant circumstances of the twenty-
      day quarantine).

                                                      - 33 -

                                                                                                           47
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page34
                                                           49of
                                                             of124
                                                                141 PageID
                                                                    PageID3626
                                                                           3435



              After the turn of the century, as states and courts persisted in regarding

      quarantine authority as firmly within the domain of the states,23 World War I

      severely depleted the Public Health Service’s24 resources and forced the Public Health

      Service to streamline quarantine practice. For example, in 1937, the Public Health

      Service began to permit “radio pratique,” which authorized quarantine stations to

      issue a pratique without first inspecting a vessel if the vessel’s operator declared

      in advance the health of the vessel. WILLIAMS, PUBLIC HEALTH SERVICE, at 99.

      Nevertheless, despite strained resources in the early twentieth century, the federal

      government’s quarantines continued “by a process of accretion and erosion.” Sidney

      Edelman, International Travel and Our National Quarantine System, 37 TEMP. L. Q. 28,

      35 (1963).

              Amid disquiet about the spread of malaria, Congress in 1944 passed the Public

      Health Service Act, the statute central to this action. Rather than conferring new

      duties, the Public Health Service Act largely organized, consolidated, and clarified



              23
                 See, e.g., Ex parte Co., 106 Ohio St. 50, 57 (1922) (“The power to so quarantine in proper
      case and reasonable way is not open to question. It is exercised by the state and the subdivisions of
      the state daily.”); Ex parte Johnston, 40 Cal. App. 242, 244 (Cal. Ct. App. 1919) (“The adoption of
      measures for . . . the public health is universally conceded to be a valid exercise of the police power
      of the state, as to which the Legislature is necessarily vested with large discretion . . . in determining
      what are contagious and infectious diseases [and] in adopting means for preventing the spread[.]”);
      Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11, 25 (1905) (upholding a vaccine mandate
      and reasoning that the Supreme Court “has distinctly recognized the authority of a state to enact
      quarantine laws and ‘health laws of every description;’ . . . According to settled principles, the
      police power of a state must be held to embrace, at least, such reasonable regulations established
      directly by legislative enactment as will protect the public health[.]”); Simpson v. Shepard (U.S. Reps.
      Title: Minnesota Rate Cases), 230 U.S. 352, 406 (1913) (affirming the states’ authority to adopt
      quarantine regulations that do not conflict with federal law and observing that “Congress from
      the beginning has been content to leave the matter for the most part, notwithstanding its vast
      importance, to the states, and has repeatedly acquiesced in the enforcement of state laws.”).
              24
                   The Marine Hospital Service’s name was changed to the Public Health Service in 1912.

                                                        - 34 -

                                                                                                                   48
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page35
                                                           50of
                                                             of124
                                                                141 PageID
                                                                    PageID3627
                                                                           3436



      the federal government’s existing legal authority, as CDC observes.25 (Doc. 31

      at 5) Also, the Public Health Service Act maintained the Public Health Service’s

      management of quarantine stations, confirmed a vessel operator’s duty to furnish

      a bill of health if required, formalized the cooperative dynamic between health

      officials of the federal and state governments, and codified other powers.26 Yet the

      measures — inspection, fumigation, disinfection, sanitation, pest extermination,

      and similar measures — introduced by the Public Health Service Act accorded

      comfortably with historical precedent.

              Although the enactment of the Public Health Service Act represented a crest

      for the federal government’s quarantine power, quarantine regulation looked

      virtually the same as the regulation at the turn of the century, and the decades

      following the Public Health Service Act witnessed a distinct and unmistakable lull in

      federal quarantine regulation. Shen, Scope of CDC Authority Under Section 361, at 11

      (discussing the “more limited exercise of agencies’ Section 361 authority” in light of

      medical advances, such as vaccines). For instance, routine inspections waned, and




              25
                 This is not to say that Congress enabled no new authority or duty. For example, Section
      361 of the act, codified as 42 U.S.C. § 264, added to the federal government’s quarantine powers the
      authority to destroy “animals or articles found to be so infected.” Consolidation and Revision of Laws
      Relating to the Public Health Service, by Mr. Bulwinkle, from the Committee on Interstate and Foreign
      Commerce, 78th Congress, 2d Session, House of Representatives, Report No. 1364, pp. 3-4
      (April 20, 1944) (“Destruction of infected animals or contaminated articles would be permitted as a
      part of interstate or foreign quarantine procedures, where such animals or articles are likely to infect
      human beings with a dangerous disease and no disposition other than destruction can safely be
      made.”).
              26
                For instance, the Act confers special power to the Surgeon General during war, empowers
      the federal government to conduct medical examinations and to exclude the introduction of people,
      and extends the quarantine power to aircraft.

                                                       - 35 -

                                                                                                                 49
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page36
                                                           51of
                                                             of124
                                                                141 PageID
                                                                    PageID3628
                                                                           3437



      vessels and cargo became exempt from inspection unless infection was found first.

      38 Fed. Reg. 16,861 (1973). Also, the role of quarantine stations decreased. CDC,

      History of Quarantine. When in 1967 an organizational restructuring caused CDC to

      share control over federal quarantine power, CDC controlled fifty-five quarantine

      stations dispersed throughout the major points of entry into the United States. In the

      1970s, CDC pruned the quarantine program to shift focus from inspections to

      surveillance and program management. CDC, History of Quarantine. Consequently,

      only seven quarantine stations remained by 1995. This regulatory relaxation

      culminated in the regulations discussed in this order.

            Although re-organizing the quarantine-station system and expanding to

      twenty quarantine stations after the 2003 epidemic of SARS (severe acute respiratory

      syndrome), CDC’s quarantine regulation during the past fifty years was largely

      episodic and limited to an ad hoc response to an acute circumstance. For example, in

      1975 after gastrointestinal illness became more widespread on cruise ships, CDC’s

      quarantine division launched the Vessel Sanitation Program under Section 264.

      Yet the voluntary Vessel Sanitation Program was a “cooperative activity between

      the cruise ship industry and the CDC,” the program was financed by a fee charged

      to each cruise vessel, and the program’s enforcement mechanism was slight and




                                               - 36 -

                                                                                               50
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page37
                                                           52of
                                                             of124
                                                                141 PageID
                                                                    PageID3629
                                                                           3438



      largely impelled by insurance incentives.27 CENTERS FOR DISEASE CONTROL &

      PREVENTION, Vessel Sanitation Program Operations Manual, at ii (2018). The Vessel

      Sanitation Program exhibits the attributes of the more recent employment of the

      quarantine power, which is markedly more limited in scope than the power exercised

      at the beginning of the twentieth century.

             In sum, the history of federal involvement in quarantine regulation confirms

      that the power peaked in the late-nineteenth and early twentieth century amid

      the threat of yellow fever, cholera, malaria, and the like, but the power receded

      during the past fifty years (at least, until quite recently). The history shows

      (1) that the public health power, including the power to quarantine, was traditionally

      understood — and still is understood — as a function of state police power; (2) that

      the federal quarantine power has both expanded and contracted; (3) that historically

      the federal quarantine power was limited to a discrete action, such as inspection and

      sanitation at a port of entry, as well as detention for the duration of a disease’s

      incubation period; (4) that although the federal government has detained vessels,

      conditioned pratique, and banned a discrete item, federal deployment of these

      measures has been distinctly limited in time, scope, and subject matter; and (5) that




             27
                If a cruise vessel failed a Vessel Sanitation Program inspection, the vessel was re-inspected
      within a month or two. If the vessel still failed to conform to sanitation standards, the inspector
      could recommend against the cruise vessel’s departure or detain the vessel. But penalties of this sort
      have been extremely rare and, typically, a cruise ship must simply pay the cost of a re-inspection as a
      penalty. CENTERS FOR DISEASE CONTROL & PREVENTION, Vessel Sanitation Program Operations
      Manual, at §§ 11.6–10 (Aug. 2005).

                                                      - 37 -

                                                                                                                51
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page38
                                                           53of
                                                             of124
                                                                141 PageID
                                                                    PageID3630
                                                                           3439



      the Public Health Service Act of 1944 codifies the limited regulatory power typical of

      preventing diseases caused by a discrete item or a person at a major port of entry.

            Never has CDC (or a predecessor) detained a vessel for more than fifteen

      months; never has CDC implemented a widespread or industry-wide detention of

      a fleet of vessels in American waters; never has CDC conditioned pratique as

      extensively and burdensomely as the conditional sailing order; and never has CDC

      imposed restrictions that have summarily dismissed the effectiveness of state

      regulation and halted for an extended time an entire multi-billion dollar industry

      nationwide. In a word, never has CDC implemented measures as extensive,

      disabling, and exclusive as those under review in this action.

            However, in this action CDC claims a startlingly magnified power. But

      as CDC concedes, the Public Health Service Act “consolidates and codifies” the

      federal quarantine practices applied during the previous century (Doc. 31 at 5), and

      “over the 20th and into the 21st century, the legislative framing for quarantine has

      remained relatively constant.” Donohue, Biodefense and Constitutional Constraints,

      at 156. Thus, viewed with the benefit of history, CDC’s assertion of a formidable

      and unprecedented authority warrants a healthy dose of skepticism. Util. Air Regul.

      Grp. v. EPA, 573 U.S. 302, 324 (2014) (“When an agency claims to discover in a

      long-extant statute an unheralded power to regulate ‘a significant portion of the

      American economy,’ we typically greet its announcement with a measure of

      skepticism.”) (quoting Food & Drug Admin. v. Brown & Williamson Tobacco Corp.,

      529 U.S. 120, 121 (2000)).

                                               - 38 -

                                                                                               52
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page39
                                                           54of
                                                             of124
                                                                141 PageID
                                                                    PageID3631
                                                                           3440



             2. 42 U.S.C. § 264

             The text of the Public Health Service Act lends support to a narrower

      quarantine power for CDC. The provision of the Public Health Service Act that

      most directly addresses quarantine and inspection is 42 U.S.C. § 264(a). Congress

      enacted Section 264(a) to delineate the contours of the authority intended for the

      Secretary of Health and Human Services and, consequently, for CDC:

                     The Surgeon General,28 with the approval of the Secretary,
                     is authorized to make and enforce such regulations as in
                     his judgment are necessary to prevent the introduction,
                     transmission, or spread of communicable diseases from foreign
                     countries into the States or possessions, or from one State or
                     possession into any other State or possession. For purposes
                     of carrying out and enforcing such regulations, the Surgeon
                     General may provide for such inspection, fumigation,
                     disinfection, sanitation, pest extermination, destruction of
                     animals or articles found to be so infected or contaminated
                     as to be sources of dangerous infection to human beings, and
                     other measures, as in his judgment may be necessary.

      Section 264(a) is best understood by displaying the second sentence as the sentence’s

      grammatical structure dictates:

                     For purposes of carrying out and enforcing such regulations,
                     the Surgeon General may provide for such

                     (1)   inspection,
                     (2)   fumigation,
                     (3)   disinfection,
                     (4)   sanitation,
                     (5)   pest extermination,




             28
               The statute refers to the Surgeon General, but for reasons not relevant here, administrative
      reorganizations transfer to the Secretary of HHS the authority conferred to the Surgeon General.
      31 Fed. Reg. 8855, 80 Stat. 1610 (1966).

                                                     - 39 -

                                                                                                              53
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page40
                                                           55of
                                                             of124
                                                                141 PageID
                                                                    PageID3632
                                                                           3441



                    (6) destruction of animals or articles found to be so infected or
                        contaminated as to be sources of dangerous infection to
                        human beings, and
                    (7) other measures,

                    as in his judgment may be necessary.

             A perhaps important observation is that items (1) through (7) form a

      grammatical series succinctly expressed as “1, 2, 3, 4, 5, 6, and ‘other measures.’” If

      an “and” were to appear between (5) and (6), the sentence becomes “1, 2, 3, 4, 5,

      and 6, and other measures.” (The comma after 6, which appears in the statute, is

      grammatically superfluous in this hypothetical version.) The two versions deliver

      different results. The principal difference is that in the former version (the real

      version) the words “of animals or articles found to be so infected or contaminated as

      to be sources of dangerous infection to human beings” apply only to “destruction”

      and not to inspection, fumigation, disinfection, sanitation, or pest extermination,

      none of which requires a preliminary “finding” of “dangerous infection,” as

      “destruction” requires. Also, the word “article” (which CDC construes to include a

      cruise line vessel and any other object) pertains only to “destruction” but not to

      “inspection” and the other terms in the series.

             CDC interprets the provision to confer almost boundless authority; Florida

      interprets this provision more narrowly. The parties’ dispute presents a controlling

      question of statutory interpretation.




                                                  - 40 -

                                                                                                54
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page41
                                                           56of
                                                             of124
                                                                141 PageID
                                                                    PageID3633
                                                                           3442



                i. The Parties’ Interpretations

            Florida argues that CDC’s conditional sailing order exceeds the authority

      granted by the statute. Relying on several canons of construction, especially ejusdem

      generis, noscitur a sociis, and the canon of constitutional avoidance, Florida argues that

      Section 264(a)’s “second sentence clarifies the narrow nature of the CDC’s

      authority.” (Doc. 9 at 9) Thus, on Florida’s reading, Section 264(a) confines CDC’s

      actions to those that resemble or have scope and attributes similar to “inspection,

      fumigation, disinfection, sanitation, or pest extermination,” and CDC may pursue

      one or more of those discrete actions or a similar discrete action. In other words, the

      second sentence exemplifies the action Congress authorized in the first sentence.

      That is, the second sentence provides examples that delimit the action contemplated

      by Congress in the first sentence. And given the practically unlimited authority

      asserted by CDC, Florida argues that CDC fails to identify a clear statement from

      Congress granting the broader authority. (Doc. 9 at 10)

            CDC argues that the “other measures” clause in Section 264(a) confers on

      CDC “broad authority” to enact and enforce regulations and pursue remedies,

      limited only to the director’s determination that the measure is “necessary” to

      prevent transmission of a communicable disease. (Doc. 31 at 23) According to

      CDC, because Section 264(a)’s plain language exhibits “a legislative determination

      to defer to the ‘judgment’ of public health authorities” (Doc. 31 at 23), resort to

      canons of statutory interpretation is unnecessary, and that ends the matter. (Doc. 31

      at 29 n. 20)

                                                - 41 -

                                                                                                   55
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page42
                                                           57of
                                                             of124
                                                                141 PageID
                                                                    PageID3634
                                                                           3443



             According to CDC, examining the other subsections, Section 264(b) through

      (d), reveals CDC’s expansive “breadth of [ ] authority . . . , [which] include[s] the

      ‘detention’ of individuals . . . and even the ‘destruction’ of property.” (Doc. 31 at 23,

      29) CDC argues that these subsections “make plain that the broad grant of authority

      in the first sentence of § 264(a) is not confined to the specific intrusions on private

      property described in the second sentence.” (Doc. 31 at 29) In light of this perceived

      “breadth,” CDC maintains that “the agency’s regulations reflect the commonsense

      notion that, to avert the spread of communicable diseases, ships entering U.S. ports

      may be detained, inspected, and permitted to disembark only under specified

      circumstances.” (Doc. 31 at 23)

             Next, even if the second sentence of Section 264(a) narrows the first sentence,

      as Florida suggests, CDC argues that the conditional sailing order “is still squarely

      within the agency’s statutory authority” because the conditional sailing order

      imposes on the cruise industry a set of conditions similar to “inspection, disinfection,

      destruction of property, and ‘other measures.’” (Doc. 31 at 30) CDC regards the

      conditional sailing order not as a “detention” of the cruise ships — moored already

      for fifteen months — but as a phased approach to conditioning “free pratique,”

      defined as “permission for a carrier to enter a U.S. port, disembark, and begin

      operation under certain stipulated conditions.” 42 C.F.R. § 71.1(b); (Doc. 1-3 at 22)

      (characterizing the conditional sailing order “as a condition of obtaining or retaining

      controlled free pratique for operating a cruise ship in U.S. waters”).




                                                - 42 -

                                                                                                  56
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page43
                                                           58of
                                                             of124
                                                                141 PageID
                                                                    PageID3635
                                                                           3444



            And according to CDC, the regulation of free pratique is a direct outflow of

      the “measures” contemplated by Section 264(a), which “are not different in kind

      than the other types of inspection, hygiene, and safety protocols listed in the statute.”

      (Doc. 31 at 30) On CDC’s reading, the “articles” described in Section 264(a), that is,

      the objects of the specifically enumerated measures, encompass a cruise ship. See

      First Preliminary Injunction Hearing Transcript at 94–8 (arguing that “article”

      includes a cruise ship); (Doc. 31 at 30). Thus, in CDC’s view, the conditional sailing

      order is “less intrusive” than the enumerated measures because the conditional

      sailing order requires no “detention” or “destruction” of property; the conditional

      sailing order merely regulates the pratique of a cruise ship. (Doc. 31 at 30)

            In sum, CDC argues that the statute authorizes the Secretary to freely employ

      his “judgment” about restrictions “necessary” to prevent the transmission of

      communicable disease. (Doc. 31 at 27) Under CDC’s characterization, the statute

      “exudes flexibility and deference to the judgment of the public health experts” and

      this broad discretion comports with the “commonplace” legislative determination to

      defer to a specialized agency in an area of “scientific uncertainty.” (Doc. 31 at 28,

      32–33) Included in this discretion is the authority to impose conditions for operating

      a conveyance in international and interstate travel during a pandemic. (Doc. 31

      at 28) And included in this discretion is the legal authority to implement measures

      necessary to “get[ ] transmission to zero.” Second Preliminary Injunction Hearing

      Transcript, at 109 (Jun. 10, 2021). Thus, CDC argues explicitly that the second

      sentence of Section 264(a) places virtually no restraint on the director, who is free to

                                                - 43 -

                                                                                                  57
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page44
                                                           59of
                                                             of124
                                                                141 PageID
                                                                    PageID3636
                                                                           3445



      regulate the nation as a whole, including any form of industry, enterprise, and

      activity, subject only to the director’s finding a measure “necessary” to prevent the

      interstate or international transmission of a communicable disease — and

      “transmission” to CDC means a single human-to-human infection.

                ii. Precedent Interpreting Section 264

             Just as the parties disagree about the meaning of Section 264(a), recent cases

      interpreting Section 264(a) disagree — in the context of a rent moratorium imposed

      by CDC — about the scope of authority that Section 264(a) confers on CDC.

      Compare Tiger Lily, LLC v. United States Dep’t of Hous. & Urb. Dev., 992 F.3d 518, 523

      (6th Cir. 2021) (analyzing Section 361 and holding that the rent moratorium “falls

      outside the scope of the statute”); and Skyworks, Ltd. v. Centers for Disease Control &

      Prevention, 2021 WL 911720, at *11 (N.D. Ohio 2021) (discussing Brown and

      Chambless and observing that those “decisions have the feel of adopting strained or

      forced readings of the statute, stretching to rationalize the governmental policy at

      issue”); Alabama Ass’n of Realtors v. United States Dep’t of Health & Hum. Servs., 2021

      WL 1779282, at *6 (D.D.C. 2021) (enjoining CDC’s rent moratorium because “[t]he

      Department’s interpretation goes too far”); with Brown v. Azar, 2020 WL 6364310, at

      *7 (N.D. Ga. 2020), appeal docketed, No. 20-14210 (11th Cir.); and Chambless Enters.,

      LLC v. Redfield, 2020 WL 7588849, at *5 (W.D. La. 2020) (reasoning that the specific

      enumerations in the second sentence “underscore the breadth of [CDC’s] authority,

      showing that it may infringe on personal liberties or property rights where

      appropriate to protect the public health”), appeal docketed, No. 21-30037 (5th Cir.).

                                                 - 44 -

                                                                                                58
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page45
                                                           60of
                                                             of124
                                                                141 PageID
                                                                    PageID3637
                                                                           3446



              Some courts read sentence one of Section 264(a) in light of sentence two and

      hold that the statute empowers a narrower array of regulatory activity. See, e.g., Tiger

      Lily, 992 F.3d at 523 (“Plainly, government intrusion on property to sanitize and

      dispose of infected matter is different in nature from a moratorium on evictions.”).

      For example, Alabama Association of Realtors explains that the “rulemaking authority

      in the first sentence of § 264(a) is tethered to — and narrowed by — the second

      sentence.” 2021 WL 1779282, at *5 (D.D.C. 2021). This conclusion hinges on the

      canon against surplusage, which aims to acknowledge and effect each provision of a

      statute; the constitutional avoidance canon, which favors an interpretation that

      forbears raising nettlesome constitutional issues; and the major questions doctrine,

      which assumes that Congress provides a clear delegation of authority for an agency

      charged with the most salient and consequential issues.

              By contrast, Chambless “finds that the plain text of the statute is unambiguous

      and evinces a legislative determination to defer to the ‘judgment’ of public health

      authorities about what measures they deem ‘necessary’ to prevent contagion.”

      2020 WL at *5.29 Relying on an opinion addressing an FDA ban on small turtles,30

      Chambless reasons that Congress frequently grants broad flexibility to an agency

      implementing public health measures and that the list of enumerated items reinforces




              29
                 On appeal, the D.C. circuit likewise relied on “expert public-health judgments” to affirm
      the district court’s stay. Alabama Ass’n of Realtors v. United States Dep’t of Health & Hum. Servs., 2021
      WL 2221646, at *1 (D.C. Cir. 2021).
              30
                   Indep. Turtle Farmers of Louisiana, Inc. v. United States, 703 F. Supp. 2d 604 (W.D. La. 2010).

                                                          - 45 -

                                                                                                                     59
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page46
                                                           61of
                                                             of124
                                                                141 PageID
                                                                    PageID3638
                                                                           3447



      (rather than limits) CDC’s authority. 2020 WL at *6. Further, Chambless, like CDC,

      reasons that subsections (b) through (d) demonstrate that “the list contained in the

      first subsection is not an exhaustive list of the permissible measures available.”

      2020 WL at *6.31

              Although the former interpretation (the district court’s interpretation in

      Alabama Association of Realtors) offers a much clearer and more intuitive rendering of

      the statute, each of these decisions interprets Section 264(a) in the context of a rent

      moratorium, and none of these cases addresses CDC’s authority in the context of

      regulating the transmission of a disease aboard a ship, an airplane, or another

      common carrier. To determine the scope of CDC’s authority, Section 264(a)

      requires consideration of both the history and the accompanying statutory text.

                  iii. Analysis of Section 264(a)

              The first sentence of Section 264(a) appears to provide the Secretary with

      broad authority to implement regulations that “in his judgment” prevent contagion.

      However, the next sentence explains that, to “carry out and enforc[e]” these

      regulations, the Secretary “may provide for such inspection, fumigation, disinfection,

      sanitation, pest extermination, destruction of animals or articles found to be so

      infected . . . , and other measures.” CDC focuses on the more expansive words in

      the second sentence of subsection (a) — empowering “other measures, as in his

      judgment may be necessary” (Doc. 31 at 29–30) — and Florida focuses on the


            31
               See also Alabama Ass’n of Realtors v. United States Dep’t of Health & Hum. Servs., 2021 WL
      2221646, at *2 (D.C. Cir. 2021) (same).

                                                       - 46 -

                                                                                                            60
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page47
                                                           62of
                                                             of124
                                                                141 PageID
                                                                    PageID3639
                                                                           3448



      narrower language that authorizes “inspection, fumigation, disinfection, sanitation,

      pest extermination, [and the] destruction of animals or articles found to be so

      infected.” (Doc. 9 at 9–10)

            But Florida correctly observes that the second sentence operates to limit

      CDC’s enforcement and implementation authority to only those actions resembling

      “inspection, fumigation, disinfection, . . . [and] pest extermination.” As explained in

      Alabama Ass’n of Realtors v. United States Dep’t of Health & Hum. Servs., 2021 WL

      1779282, at *5 (D.D.C. 2021), “the first sentence of § 264(a) is tethered to — and

      narrowed by — the second sentence.” The second sentence of Section 264(a)

      discloses, illustrates, exemplifies, and limits to measures similar in scope and

      character the measures contemplated and authorized by Congress when enacting the

      statute. Yates v. United States, 574 U.S. 528, 546 (2015) (applying specific statutory

      terms to cabin the meaning of a broad statutory term). Needless to say, the statute

      includes nothing in scope or character similar to, for example, governing landlord

      and tenant law nationwide or halting commerce by a fifteen-month closure of one or

      more industries or halting other public movement and activity nationwide.

            Thus, if CDC promulgates regulations the director finds “necessary to

      prevent” the interstate or international transmission of a disease, the enforcement

      measures must resemble or remain akin to “inspection, fumigation, disinfection,

      sanitation, pest extermination, [or the] destruction of infected animals or articles.”

      Any other reading of the statute renders “inspection, fumigation, disinfection” —

      renders the entire second sentence — superfluous. Yates v. United States, 574 U.S.

                                                - 47 -

                                                                                                61
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page48
                                                           63of
                                                             of124
                                                                141 PageID
                                                                    PageID3640
                                                                           3449



      528, 546 (2015) (“The Government’s unbounded reading of ‘tangible object’

      would render [the more specific] words misleading surplusage.”); Williams v. Taylor,

      529 U.S. 362, 364 (2000) (“[C]ourts must give effect, if possible, to every clause and

      word of a statute.”).

            Nor does the residual “and other measures” broaden Section 264(a)’s scope.

      As explained in Tiger Lily, LLC v. United States Dep’t of Hous. & Urb. Dev., “[t]he

      residual phrase in § 264(a) is ‘controlled and defined by reference to the enumerated

      categories . . . before it.’” 992 F.3d 518, 522–23 (6th Cir. 2021) (quoting Cir. City

      Stores, Inc. v. Adams, 532 U.S. 105, 106 (2001)). The ejusdem generis canon counsels

      that Section 264(a)’s residual phrase fails to expand CDC’s authority beyond the

      authority suggested by the enumerated terms. And this is confirmed by the historical

      employment of these measures, which resemble the enumerated categories but lacks

      any resemblance to the conditional sailing order’s mandates.

            Likewise, the noscitur a sociis canon relies on the assumption that the reader

      can determine the meaning of a word according to the company the word keeps.

      Bilski v. Kappos, 561 U.S. 593, 604 (2010) (“Under this canon, ‘an ambiguous term

      may be given more precise content by the neighboring words with which it is

      associated.’”) (quoting United States v. Stevens, 559 U.S. 460, 474 (2010)). In other

      words, “[a]ssociated words bear on one another’s meaning.” ANTONIN SCALIA &

      BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF LEGAL TEXTS 195

      (2012).




                                                - 48 -

                                                                                               62
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page49
                                                           64of
                                                             of124
                                                                141 PageID
                                                                    PageID3641
                                                                           3450



              Further, CDC argues that the only limitation on the director’s authority is

      whatever the director finds “necessary.” Preliminary Injunction Hearing Transcript

      at 80–85. This practically unbounded interpretation causes separation-of-powers

      problems, discussed in greater depth below, and naturally stirs suspicion about the

      constitutionality of Section 264(a). But as Justice Holmes explains, “A statute must

      be construed, if fairly possible, so as to avoid not only the conclusion that it is

      unconstitutional, but also grave doubts upon that score.” United States v. Jin Fuey

      Moy, 241 U.S. 394, 401 (1916).

              Similarly, CDC’s permissive reading fails to acknowledge the “major

      questions doctrine,” which assumes that Congress speaks clearly if aiming to assign

      “to an agency decisions of vast economic and political significance.”32 Util. Air

      Regul. Grp. v. EPA, 573 U.S. 302, 324 (2014) (reasoning that the agency’s

      “interpretation is also unreasonable because it would bring about an enormous and

      transformative expansion in [the agency’s] regulatory authority without clear

      congressional authorization”) (internal citation and quotation omitted). In FDA v.

      Brown & Williamson Tobacco Corp., 529 U.S. 120 (2000), the FDA attempted to

      regulate tobacco under a strained reading of 21 U.S.C. § 301. Citing tobacco

      regulation’s “unique place in American history,” citing the FDA’s attempt “to

      regulate an industry constituting a significant portion of the American economy,”




              32
                Whatever the future application of the “major questions doctrine” may include, the
      doctrine at minimum serves as a “statutory interpretation doctrine.” Paul v. United States, 140 S. Ct.
      342 (2019) (Kavanaugh, J.).

                                                      - 49 -

                                                                                                               63
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page50
                                                           65of
                                                             of124
                                                                141 PageID
                                                                    PageID3642
                                                                           3451



      and citing the unprecedented “breadth of authority that the FDA [ ] asserted,” FDA

      v. Brown holds that the FDA exceeded its statutory authority by regulating tobacco

      without clear congressional blessing. 529 U.S. at 159–61. As exemplified in FDA v.

      Brown, the federal government’s role in quarantine regulation throughout American

      history — addressed above — confirms CDC’s historically limited application of

      inspection, sanitation, and isolation. In contrast, the expansive breadth of authority

      asserted by the conditional sailing order to microscopically regulate a multi-billion-

      dollar industry is breathtaking.

             CDC acknowledges that, if considered a rule, the conditional sailing order

      constitutes a “major rule” under 5 U.S.C. § 804(2) (meaning the order is likely to

      affect the economy by more than $100,000,000 or is likely to increase costs for indi-

      vidual industries or state governments). In light of CDC’s unprecedented assertion

      of power and the conditional sailing order’s broader economic implications, a pre-

      dominant doubt remains that Congress would convey such formidable authority by

      the vague terms of Section 264(a).

             In short, several canons of statutory interpretation — such as ejusdem generis,

      noscitur a sociis, the canon against surplusage, the constitutional avoidance canon, and

      the major questions doctrine — gravitate against CDC’s broad interpretation.

             Next, the statute, according to Florida, permits CDC to destroy “animals or

      articles” if “found to be so infected.” See Alabama Ass’n of Realtors v. United States

      Dep’t of Health & Hum. Servs., 2021 WL 1779282, at *5 (D.D.C. 2021). This view

      comports with the historical antecedents of the enforcement methods specified in the

                                                 - 50 -

                                                                                                 64
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page51
                                                           66of
                                                             of124
                                                                141 PageID
                                                                    PageID3643
                                                                           3452



      statute. See, e.g., Treasury Dep’t, Circular on Vessels from Cholera-Infected Districts,

      Vol. 7, No. 29 (July 15, 1892) (banning “rags, furs, skins, hair, feathers, boxed or

      baled clothing or bedding, or any similar article”). CDC resorts to a hermeneutical

      stretch to conclude that, “article” includes a cruise vessel. Only a severely strained

      interpretation of the statute permits an “article” to include a cruise ship, much less an

      entire fleet of cruise ships. See Skyworks, Ltd. v. Centers for Disease Control & Prevention,

      2021 WL 911720, at *10 (N.D. Ohio 2021) (discussing the meaning of “articles”

      within the context of the statute). Common sense and common usage (and any

      English dictionary) dictate that the definition of “article” excludes a fleet of 40,000-

      ton, thousand-plus-passenger vessels. For example, The American Heritage Dictionary

      (5th ed. 2020) defines article as “a particular object or item”). The more natural

      interpretation is additionally confirmed by CDC’s regulation addressing the

      disinfection of imports: “When the cargo manifest of a carrier lists articles which

      may require disinfection . . . , the Director shall disinfect them on board or request

      . . . to keep the articles separated from the other cargo pending appropriate

      disposition.” 42 C.F.R. § 71.42. And other sanitation regulations understand

      “article” to mean a discrete item found “on board” a ship, not the ship itself. See,

      e.g., 42 C.F.R. § 71.32(b) (allowing quarantine measures “[w]henever the Director

      has reason to believe that any arriving carrier or article or thing on board the carrier

      is or may be infected”). In accord with a disinterested reading of the statute, a cruise

      ship falls outside the definition of an “article.”




                                                  - 51 -

                                                                                                      65
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page52
                                                           67of
                                                             of124
                                                                141 PageID
                                                                    PageID3644
                                                                           3453



            Moreover, the “found to be so infected or contaminated” clause further limits

      the statute by suggesting that an animal or article must present more than a

      possibility or a remote risk of infection due to an instance of infection in another

      animal or article. Skyworks, 2021 WL at *9 (“Congress directs the agency to act on

      specific animals or articles which are themselves infected[.]”). In other words,

      Section 264(a) allows the regulation of only an infected or infecting item. Alabama

      Ass’n of Realtors v. United States Dep’t of Health & Hum. Servs., 2021 WL 1779282, at *5

      (D.D.C. 2021) (“[A]ny regulations enacted pursuant to § 264(a) must be directed

      toward specific targets ‘found’ to be sources of infection.”) (quoting Skyworks,

      2021 WL at *9) (internal quotations omitted and emphasis added)).

                iv. Other Provisions

            CDC alludes to other provisions in Section 264 to “underscore the breadth of

      [] authority” under the statute. (Doc. 31 at 23) According to CDC, because

      subsections (b) through (d), the quarantine provisions, authorize the “detention” of

      an “individual,” these subsections show that “other measures” include measures far

      beyond fumigation, extermination, and the like. (Doc. 31 at 23)

            Additionally, rather than significantly expanding the scope of CDC’s

      quarantine powers, subsections (b) through (d) provide a limitation on the quarantine

      of a person. In example, 42 U.S.C. § 264(c) provides that “regulations prescribed

      under this section . . . shall be applicable only to individuals coming into a State or

      possession from a foreign country.” This provision shows, among other things, that

      CDC’s quarantine powers recede if CDC regulates a person who is not arriving at a

                                                - 52 -

                                                                                                 66
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page53
                                                           68of
                                                             of124
                                                                141 PageID
                                                                    PageID3645
                                                                           3454



      U.S. port from abroad.33 And this limited quarantine of a person comports with the

      historical practices implemented by the federal government to temporarily inspect

      and detain a foreign person arriving to a U.S. port. WILLIAMS, PUBLIC HEALTH

      SERVICE, at 102–07 (detailing the Marine Hospital Service’s role in temporarily

      inspecting and detaining immigrants). Hence, even though these subsections, if read

      in isolation, expand the authority suggested by subsection (a) beyond fumigation and

      the like, “the additional subsections do not supplant the reach of the first or create

      other grounds justifying the orders at issue.” Skyworks, Ltd. v. Centers for Disease

      Control & Prevention, 2021 WL 911720, at *10 (N.D. Ohio 2021).

             Next, the conditional sailing order invokes Sections 264 and 268 of the Public

      Health Service Act. Although neither party delves into the broader statutory regime,

      other provisions in the Public Health Service Act complement and clarify the powers

      and duties described in Section 264 and, consequently, inform the most natural

      reading of Section 264(a). Hueso v. Barnhart, 948 F.3d 324, 333 (6th Cir. 2020)

      (describing a district court’s obligation to “consider the entire text, in view of its

      structure and of the physical and logical relation of its many parts”) (quoting

      ANTONIN SCALIA & BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF

      LEGAL TEXTS 167 (2012)); see also Sorenson v. Secretary of Treasury, 475 U.S. 851, 860

      (1986) (discussing the importance of examining different parts of the same act to help



             33
               Cf. 42 U.S.C. § 264(d) (allowing interstate apprehension of an individual “infected with a
      communicable disease in a qualifying stage” and requiring the individual “to be moving or about to
      move from a State to another State” or “to be a probable source of infection to individuals who . . .
      will be moving from a State to another State”).

                                                      - 53 -

                                                                                                              67
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page54
                                                           69of
                                                             of124
                                                                141 PageID
                                                                    PageID3646
                                                                           3455



      construe a statute). The pertinent sections appear in Part G (Quarantine and

      Inspection), within which Section 264(a) appears.

            Sections 264 through 272 authorize the Secretary, among other things,

      (1) “to prohibit . . . the introduction of persons and property from [foreign]

      countries” with regulations approved by the president (Section 265); (2) to

      “apprehen[d] and examin[e], in time of war, [ ] any individual reasonably believed”

      to have an infection or risking contagion to members of the armed forces” (Section

      266); (3) to create and manage quarantine stations (Section 267); (4) to utilize

      customs and Coast Guard officers to enforce the quarantine regulations (Section

      268); and (5) to require a “bill of health” from any vessel headed to the United States

      from any foreign port not “near the frontiers of the United States,” which bill “shall

      set forth the sanitary history and condition of said vessel” (Section 269).

            These statutes contemplate a regime in which the Secretary maintains the

      authority to inspect an incoming vessel at a quarantine station, to quarantine an

      infected person arriving from abroad (or, in a very limited circumstance, “any

      individual”), to require a bill of health as a condition of entering a U.S. port from

      abroad, and to detain an arriving carrier for the time necessary to sanitize or treat an

      animal or an article on board “found to be [ ] infected or contaminated.” These

      sections authorize measures that resemble Section 264(a)’s enumerated provisions

      and that accord with the federal government’s quarantine activity throughout

      American history. Thus, the broader statutory context confirms that CDC’s

      authority lies perfectly within the enumerated provisions in Section 264.

                                                - 54 -

                                                                                                 68
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page55
                                                           70of
                                                             of124
                                                                141 PageID
                                                                    PageID3647
                                                                           3456



            A reasonable interpretation of the statutes (in conjunction with the

      animating history) reveals that the conditional sailing order exceeds the powers

      described in the statutes, including Section 264. The conditional sailing order

      includes a few requirements that resemble CDC’s statutory authority, such as

      reporting requirements about a vessel’s “ill” passengers and requirements to sanitize

      certain areas of a vessel. However, the conditional sailing order also requires a vessel

      operator, among other unauthorized measures, to (1) build an onboard laboratory,

      (2) revamp a ship’s ventilation system, (3) remain detained until complying with

      long-delayed and ever-shifting requirements, and (4) ensure the vaccination of 98%

      of crew and 95% of the passengers to bypass a costly and burdensome simulated

      voyage requirement. Even if granting CDC’s tortured explanation that the

      conditional sailing order merely conditions free pratique, the conditional sailing

      order imposes an indiscriminate and burdensome conditioning of free pratique that

      amounts to an unprecedented detention of an entire fleet of recreational cruising

      vessels. With this statutory context in mind, the regulations implementing the

      statutes require brief examination.

            3. The Regulatory Landscape

            Despite the lack of authority explicitly appearing in Section 264(a), the

      conditional sailing order invokes 42 C.F.R. §§ 70.2, 71.31(b), 71.32(b), and 71.1 as

      well. Florida disagrees with CDC’s invocation of these regulations and asserts that

      CDC’s failure to investigate and reasonably articulate the inadequacy of state health

      measures forces CDC’s conduct outside 42 C.F.R. § 70.2. Further, Florida argues

                                               - 55 -

                                                                                                 69
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page56
                                                           71of
                                                             of124
                                                                141 PageID
                                                                    PageID3648
                                                                           3457



      that the inspection and detention of vessels authorized by Section 71.31 is limited to

      brief, “non-invasive” measures so “CDC cannot detain cruise ships indefinitely.”

      (Doc. 9 at 13) Thus, Florida understands the regulations to constitute a limited

      “outflow of § 264.” (Doc. 9 at 13)

            CDC reads the implementing regulations more broadly and again focuses on

      the language permitting CDC director to “take such measures to prevent such spread

      of the diseases as he/she deems reasonably necessary.” (Doc. 31 at 7) CDC

      observes that 42 C.F.R. §§ 71.32(b) and 71.31(b) explicitly authorize the detention of

      “an arriving carrier” to stop the “introduction or spread of a communicable disease.”

      And CDC observes that under 42 C.F.R. § 71.31(b) CDC may condition a carrier’s

      movement by issuing a controlled free pratique. (Doc. 31 at 6, 23–24)

            CDC relies principally on the free pratique provision to justify the conditional

      sailing order and argues that a cruise ship is an “arriving carrier” within the meaning

      of § 71.32(b). (Doc. 31 at 24) According to CDC, “nothing in the statute forbids the

      agency from withholding controlled free pratique to any ship — or many ships, even

      for an extended period of time — until it is safe for them to resume operations.”

      (Doc. 31 at 27) CDC asserts that under the presumably broad authority granted to

      CDC, including the authority to condition free pratique, “[t]he conditional sailing

      order falls squarely within these regulations.” (Doc. 31 at 24)

            Charging CDC with the authority granted to CDC under Section 264(a),

      42 C.F.R. §§ 70 through 71 include regulations to contain communicable disease.

      But Part 70 differs importantly from Part 71. Part 70 applies only to a vessel in

                                               - 56 -

                                                                                                70
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page57
                                                           72of
                                                             of124
                                                                141 PageID
                                                                    PageID3649
                                                                           3458



      interstate transit. Part 71 applies only to a vessel in international transit, that is, to

      “regulations to prevent the introduction . . . of a communicable disease from foreign

      countries.” 42 C.F.R. § 71.1.

                i. Part 70 and Interstate Quarantine Powers

             The only provision from Part 70 cited by CDC is 42 C.F.R. § 70.2, which

      resembles Section 264(a) by authorizing the director of CDC to “take such measures

      to prevent such spread of the diseases as he/she deems reasonably necessary,

      including inspection, fumigation, disinfection, sanitation, pest extermination, and

      destruction of animals or articles believed to be sources of infection.” However,

      Section 70.2 adds to Section 264(a) that the director may “take such measures” only

      after “determin[ing] that the measures taken by health authorities of any State or

      possession . . . are insufficient to prevent” disease from spreading. Otherwise, the

      analysis of Section 70.2 is in all respects similar to that of Section 264.

      Consequently, Section 70.2 fails to suggest any broader authority.

             The other regulations governing the interstate quarantine power confirm this

      conclusion. Within Part 70, “vessel” is mentioned only once. Specifically, Section

      70.4 obligates the “master of any vessel . . . in interstate traffic” to report to a local

      health authority at the next port of call if a case of a communicable disease occurs on

      board. Part 70 instead describes the extensive limitations on the federal




                                                  - 57 -

                                                                                                   71
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page58
                                                           73of
                                                             of124
                                                                141 PageID
                                                                    PageID3650
                                                                           3459



      government’s power to impose a domestic quarantine on a person. 34 Because Part

      70 says nothing meaningful about the regulation of a vessel and because Section 70.2

      imposes an additional requirement before triggering the quarantine measures (which

      only duplicate those in Section 264(a)), Section 70.2 fails to expand the scope of

      CDC’s authority. In fact, the only thing Part 70 clarifies is the federal government’s

      much more modest authority if regulating interstate activity or vessels — a point

      already acknowledged by CDC at the preliminary injunction hearing. Second

      Preliminary Injunction Hearing Transcript, at 116–17 (Jun. 10, 2021) (“CDC has

      claimed more authority over arriving international vessels . . . because they’re

      arriving from outside U.S. borders and should be subject to additional

      inspection[.]”). Therefore, Section 70.2 not only fails to provide further support for

      CDC’s authority to impose the conditional sailing order, Section 70.2 presents an

      additional hurdle to that authority.

                  ii. Part 71 and Foreign Quarantine Powers

             In contrast, Part 71 includes regulations to prevent contagion “from foreign

      countries into the States,” and the regulations permit an array of tools to accomplish




             34
                 For example, Section 70.10 permits the director to assess a person’s health by “non-
      invasive procedures” and Section 70.15 authorizes the quarantine of an “individual” but requires the
      director to reassess within seventy-two hours “whether less restrictive means would adequately serve
      to protect the public health.”

                                                     - 58 -

                                                                                                             72
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page59
                                                           74of
                                                             of124
                                                                141 PageID
                                                                    PageID3651
                                                                           3460



      the director’s international quarantine objectives. 42 C.F.R. § 71.1(a). 35

      Structurally, Part 71 defines terms and next describes measures (1) for vessels at

      foreign ports (Subpart B), (2) for vessels in transit to an American port (Subpart C),

      (3) for health measures at an American port (Subpart D), and (4) for inspection upon

      arrival from a foreign port (Subpart E). The primary foreign-quarantine regulations

      invoked by the conditional sailing order appear in Sections 71.29 through 71.40,

      Subpart D. These provisions warrant closer review.

             CDC prominently features 42 C.F.R. § 71.31 in defending the agency’s claim

      to greater authority. (Doc. 32 at 24–5) Section 71.31(a) exempts an arriving carrier

      from inspection “unless the Director determines that a failure to inspect will present

      a threat of introduction of communicable diseases into the United States.” (This

      exemplifies CDC’s more recent regulatory relaxation for an incoming vessel.)

             On the other hand, Section 71.31(b) contains two sentences that enable CDC

      to enforce the rest of Part 71 governing foreign quarantine powers. The first sentence

      permits the director to “require detention of a carrier until the completion of the

      measures outlined in this part,” and the second sentence permits “[t]he Director [to]

      issue a controlled free pratique to the carrier stipulating what measures are to be

      met[.]” In both instances, however, detention and controlled pratique are limited by




             35
                 For instance, the director can compel contact information from a person who presents a
      risk of transmitting disease (Sections 71.5 and 71.20(b)); require a report for “any death or any ill
      person” travelling on a ship destined for an American port (Section 71.21); and suspend the
      introduction of a person into the United States from abroad (although only for “such period of time
      that the Director deems necessary to avert [ ] serious danger” of introducing a communicable
      disease) (Section 71.40).

                                                      - 59 -

                                                                                                              73
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page60
                                                           75of
                                                             of124
                                                                141 PageID
                                                                    PageID3652
                                                                           3461



      the temporal component of subsection (b): “until the completion of the measures

      outlined in [ ] part [71].” And in both instances, the detention and the controlled free

      pratique are ancillary powers that enable and serve the implementation of other

      measures in Part 71.36 In other words, to implement any of the foreign quarantine

      measures included in Part 71, CDC may detain a vessel and issue a controlled free

      pratique to that vessel until the measures from Part 71 are completed.

               For instance, if CDC intends to disinfect a vessel’s cargo under Section 71.42

      or require “disinfestation” of vermin under Section 71.41, “[t]he Director may

      require detention” of the vessel until completion of either the disinfection or the

      disinfestation, the director may issue a controlled free pratique until completion of

      either the disinfection or the disinfestation, or the director may do both until

      completion of the measures. In any of these instances, the detention and the

      conditioned free pratique serve as temporary tools directed to a specific vessel to

      accomplish the other measures appearing in Part 71.

              Yet, the conditional sailing order requires several “measures” not outlined

      in Part 71. The conditional sailing order serves as a long-term detention unless and

      until CDC issues further “measures,” which are subject to change and which fail to

      appear in Part 71. The record shows that this detention has lasted several months —

      far longer than any pertinent incubation period and far longer than required by any




              36
                 In these adjoining sentences, the transition from the broad article, “a,” to the more specific
      article, “the,” preceding “carrier” strongly implies that the section contemplates the same vessel and
      the same “measures outlined in this part.”

                                                       - 60 -

                                                                                                                  74
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page61
                                                           76of
                                                             of124
                                                                141 PageID
                                                                    PageID3653
                                                                           3462



      “measure” from Part 71. The conditional sailing order prescribes excruciating and

      extra-regulatory “measures,” such as the requirement to build laboratories on board;

      the requirement to contract with customers as well as several public and private

      entities at ports-of-call; the requirement for pervasive daily testing and reporting; the

      requirement to conduct self-funded, expensive simulated voyages (or to vaccinate

      95% of passengers, including children too young to qualify for vaccination at this

      time); and the requirement to limit operations after obtaining a conditional sailing

      certificate. Whether a detention or a conditioned pratique, the conditional sailing

      order is unprecedented in duration and scope, and CDC exceeded its regulatory

      authority under the provision on which CDC stakes the conditional sailing order —

      Section 71.31.

              Next, the conditional sailing order cites 42 C.F.R. § 71.32(b) to substantiate

      CDC’s authority. Subsection (b) empowers the director to “require detention,

      disinfection, disinfestation, fumigation, or other related measures respecting [an

      arriving] carrier or article or thing as he/she considers necessary to prevent the

      introduction, transmission, or spread of communicable diseases.”37 Although this

      section, like Section 70.2, hardly clarifies CDC’s authority (given the provision’s

      similarity to Section 264(a)), two features of Section 71.32(b) are noteworthy. First,

      the “other related measures” clause suggests that the other catch-all provisions

      include only measures “related” to the enumerated measures — for example,



              37
                   This authority attaches only if the director “has a reason to believe” the carrier or item is
      infected.

                                                          - 61 -

                                                                                                                   75
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page62
                                                           77of
                                                             of124
                                                                141 PageID
                                                                    PageID3654
                                                                           3463



      “detention, disinfection, disinfestation, [and] fumigation.” This again commends a

      narrower reading of the similar provisions appearing in Section 264(a) and Section

      70.2.

              Second, subsection (b) targets an “arriving carrier.” In fact, both Sections

      71.31 and 71.32 apply only to an “arriving carrier,” as conceded by CDC.

      Preliminary Injunction Hearing Transcript, at 122 (May 12, 2021). Thus, whatever

      interpretation of Section 71.31 and 71.32 is contrived, CDC can implement the

      measures from neither Section 71.31 nor 71.32 unless a vessel is inbound. But the

      conditional sailing order forces regulation on vessels that have been moored in U.S.

      ports for more than fifteen months. This presents a formidable interpretive hurdle for

      CDC.

              To begin with, the plain meaning of “arriving” suggests that a fleet of vessels

      moored in a U.S. port — that is, a fleet of vessels that is decidedly not arriving —

      cannot constitute an “arriving carrier” to trigger application of the measures in 71.31

      and 71.32. Attempting to overcome this hurdle, CDC interprets an “arriving carrier”

      to include the locally moored cruise vessels under the theory that the vessels might

      arrive after an earlier departure. (Doc. 31 at 24; Doc. 47 at 122); Yet the conditional

      sailing order imposes restrictions (coupled with penalties) on a vessel’s ability to

      embark in the first instance, and, consequently, prevents the conditions required for a

      vessel to acquire status as “arriving.” Even CDC defines “controlled free pratique”

      as “permission for a carrier to enter a U.S. port, disembark” passengers, and conduct




                                                - 62 -

                                                                                                76
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page63
                                                           78of
                                                             of124
                                                                141 PageID
                                                                    PageID3655
                                                                           3464



      other operations at the port. In other words, CDC’s circular pretext precludes the

      conditions required to trigger application of the “arriving vessel” regulation.

             CDC attempts to “fill this gap” by arguing that Section 70.2 otherwise

      authorizes the conditional sailing order if the cruise vessels fail to constitute an

      “arriving carrier.” First Preliminary Injunction Hearing Transcript, at 86 (“[I]f there

      were any gaps in the CDC’s regulatory authority here with respect to arriving

      carriers, . . . it’s amply filling in by Part 70.2[.]”). But as discussed above, CDC’s

      authority to regulate interstate voyages in accord with the conditional sailing order is

      unmistakably lacking in Part 70.

             In any event, assuming the provisions invoked by CDC arguably include

      cruise ships as an “arriving carrier,” CDC’s authority to issue the conditional sailing

      order remains suspect. “Controlled free pratique,” although vague in the regulation,

      has historically included limited measures required to resolve a specific infection or

      the like reported during an inbound voyage or encountered during an inspection.

      And history shows controlled free pratique was designed to lessen and to replace38

      the bill-of-health requirement, not to impose even more burdensome and

      comprehensive industry-wide requirements that detain a fleet in port indefinitely.

             In short, none of the regulations invoked by CDC justifies the conditional

      sailing order. Even if ignoring Sections 71.31 and 71.32’s application to only an



             38
               42 C.F.R. § 71.11 abolishes the bill-of-health requirement prescribed by Section 269. This
      replacement was coupled with the requirement that “the master of a ship destined for a U.S. port . . .
      report immediately to the quarantine station . . . the occurrence, on board, of any death or any ill
      person among passengers or crew.” 42 C.F.R. 71.21.

                                                      - 63 -

                                                                                                               77
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page64
                                                           79of
                                                             of124
                                                                141 PageID
                                                                    PageID3656
                                                                           3465



      “arriving carrier,” the measures appearing in both regulations and the history of

      conditioning pratique demonstrate CDC’s authority to implement pointed, discrete,

      and temporary measures. CDC cites no historical precedent in which the federal

      government detained a fleet of vessels for more than a year and imposed

      comprehensive and impossibly detailed “technical guidelines” before again

      permitting a vessel to sail. That is, CDC cites no historical precedent for, in effect,

      closing an entire industry. The closest historical antecedent CDC identifies (perhaps

      in jest) is a former ban on baby turtles with a shell less than four inches wide. First

      Preliminary Injunction Hearing, at 60–61. Thus, although CDC enjoys the authority

      to temporarily detain a vessel and to condition pratique, that authority is not

      boundless. The authority extends to and serves other measures, which look a lot like

      those specified in Section 264(a): “inspection, fumigation, disinfection, sanitation,

      pest extermination, [and] destruction of animals or articles.”

            Both text and history confirm that the conditional sailing order exceeds the

      authority granted to CDC by Section 264(a). And if Section 264 fails to confer the

      statutory authority for the conditional sailing order, the regulations implementing

      Section 264 can grant no additional authority. See Nat’l Petroleum Refiners Ass’n v.

      F.T.C., 482 F.2d 672, 674 (D.C. Cir. 1973) (“The extent of [the Federal Trade

      Commission’s] powers can be decided only by considering the powers Congress

      specifically granted it in the light of the statutory language and background.”); Civ.

      Aeronautics Bd. v. Delta Air Lines, Inc., 367 U.S. 316, 322 (1961) (“[T]he determinative

      question is not what the Board thinks it should do but what Congress has said it can

                                                - 64 -

                                                                                                 78
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page65
                                                           80of
                                                             of124
                                                                141 PageID
                                                                    PageID3657
                                                                           3466



      do.”). Even if the statutes and regulations did somehow grant the expansive

      authority claimed by CDC, such a broad grant of authority would present a slew of

      other legal issues.

             4. Ratification

             In a supplemental memorandum (filed after the first hearing), CDC argues

      (Doc. 72) that Congress ratified the conditional sailing order by passing the Alaska

      Tourism Restoration Act, Pub. L. No. 117-14, 117th Cong. (May 24, 2021), which

      removes a restriction imposed by the Passenger Vessel Services Act, 46 U.S.C.

      § 55103, prohibiting a foreign-flagged cruise ship (that includes most cruise ships)

      from sailing from a U.S. port to another U.S. port unless the cruise ship stops in

      transit at a foreign port. 50 Fed. Reg. 26,961, 26,982 (July 1, 1985). Because

      Canada currently bars a foreign-flagged cruise ship’s entering a Canadian port, a

      foreign-flagged cruise ship intending to sail between Alaska and Washington cannot

      comply with the Passenger Vessel Services Act. (Doc. 46-11) The Alaska Tourism

      Restoration Act creates a temporary and narrow exception allowing a foreign-flagged

      cruise ship to sail between Alaska and Washington without violating the Passenger

      Vessel Services Act. The Alaska Tourism Restoration Act defines as a “covered

      cruise ship” a foreign-flagged cruise ship that “has been issued, operates in

      accordance with, and retains a COVID-19 Conditional Sailing Certificate of the

      Centers for Disease Control and Prevention.”

             Arguing that — by mentioning the conditional sailing certificate in the Alaska

      Tourism Restoration Act — Congress has confirmed that CDC has the statutory

                                               - 65 -

                                                                                              79
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page66
                                                           81of
                                                             of124
                                                                141 PageID
                                                                    PageID3658
                                                                           3467



      authority to issue a COVID-19 conditional sailing certificate, CDC correctly

      contends that “Congress ‘has the power to ratify the acts which it might have

      authorized’ in the first place, Thomas v. Network Sols., Inc., 176 F.3d 500, 506 (D.C.

      Cir. 1999) (quoting United States v. Heinszen & Co., 206 U.S. 370, 384 (1907)), “and

      give the force of law to official action unauthorized when taken,” Swayne & Hoyt v.

      United States, 300 U.S. 297, 301–02 (1937). But Congress must speak clearly to

      expressly ratify agency action. Heinszen, 206 U.S. at 390.

            Here, Congress has not expressly ratified CDC’s “interpretation of its own

      authority” to issue a COVID-19 conditional sailing order. (Doc. 72 at 4) Rather, the

      Alaska Tourism Restoration Act identifies the category or class of ships exempt

      temporarily from the Passenger Vessel Services Act. Identifying the class of ships to

      which a statute grants a benefit is far different from — and much less than —

      expressly ratifying an agency’s authority to issue a certificate, the holders of which

      constitute the affected category or class. If Congress intended to ratify an

      interpretation of Section 264 that authorizes CDC to impose the restrictions

      governing a COVID-19 conditional sailing certificate, Congress “would have

      explicitly so declared.” Heinszen, 206 U.S. at 390; Hannah v. Larche, 363 U.S. 420,

      439 (1960) (finding that “mere acquiescence” cannot substantiate express

      congressional ratification); Network Sols., Inc., 176 F.3d at 507 (D.C. Cir. 1999).

             “Congressional acquiescence to administrative interpretations of a statute” is

      “[r]ecognized with extreme care.” Solid Waste Agency of N. Cook Cty. v. U.S. Army

      Corps of Engineers, 531 U.S. 159, 160 (2001); Alabama Ass’n of Realtors v. United States

                                                - 66 -

                                                                                                 80
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page67
                                                           82of
                                                             of124
                                                                141 PageID
                                                                    PageID3659
                                                                           3468



      Dep’t of Health & Hum. Servs., 2021 WL 1779282, at *9 (D.D.C. 2021). Congress

      must show its “extensive awareness of the interpretation to which it had allegedly

      acquiesced.” Schism v. United States, 316 F.3d 1259, 1289, 1295–96 (Fed. Cir. 2002)

      (citing cases). The Alaska Tourism Restoration Act — spanning about three

      pages — offers little, if anything, to demonstrate that Congress understood CDC’s

      broad interpretation of Section 264, the conditional sailing order, or the series of

      implementing orders. (Doc. 72 at 3) The Alaska Tourism Restoration Act provides

      that the exemption to the Passenger Vessel Services Act “shall not apply to a

      roundtrip voyage” if the CDC directors issued “an order under [42 U.S.C. §§ 264 and

      268] that requires covered cruise ships to suspend vessel operations,” in other words,

      if a ship is unauthorized to transit between U.S. ports. A mention of a conditional

      sailing certificate or whether a ship is unauthorized to sail — as a convenient means

      of identifying the targeted class of ships — falls well short of ratifying the conditional

      sailing order or endorsing CDC’s expansive interpretation of Section 264. More to

      the point, the Alaska Tourism Restoration Act aims to permits ships to sail without

      unintended impediment. Cf. Bob Jones Univ. v. United States, 461 U.S. 574, 595, 600–

      01 (1983) (finding implied ratification because Congress “had held hearings on this

      precise issue.”); North Haven Bd. of Educ. v. Bell, 456 U.S. 512, 535 (1982); Dames &

      Moore v. Regan, 453 U.S. 654, 686, (1981).

            Further, Congress cannot ratify an interpretation of a statute that violates the

      Constitution, including an unconstitutional delegation of legislative authority, which

      Florida alleges (Count V). Heinszen, 206 U.S. at 384; E.E.O.C. v. CBS, Inc., 743 F.2d

                                                - 67 -

                                                                                                   81
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page68
                                                           83of
                                                             of124
                                                                141 PageID
                                                                    PageID3660
                                                                           3469



      969, 974 (2d Cir. 1984) (requiring Congress to ratify by “explicit action, especially in

      areas of doubtful constitutionality.”). For these reasons and for many of the reasons

      stated by Florida, the Alaska Tourism Restoration Act falls short of ratifying CDC’s

      interpretation of Section 264(a).

             5. Non-Delegation Doctrine

             Again, the enabling statute at the core of the present dispute, 42 U.S.C.

      § 264(a) states:

                    (a) Promulgation and enforcement by Surgeon General

                    The Surgeon General, with the approval of the Secretary,
                    is authorized to make and enforce such regulations as in
                    his judgment are necessary to prevent the introduction,
                    transmission, or spread of communicable diseases from foreign
                    countries into the States or possessions, or from one State or
                    possession into any other State or possession. For purposes of
                    carrying out and enforcing such regulations, the Surgeon
                    General may provide for such inspection, fumigation,
                    disinfection, sanitation, pest extermination, destruction of
                    animals or articles found to be so infected or contaminated as to
                    be sources of dangerous infection to human beings, and other
                    measures, as in his judgment may be necessary.

             The first sentence grants to CDC authority to “make and enforce such

      regulations as in his judgment are necessary” to combat “the spread of

      communicable diseases.” The first sentence says nothing about the means of

      enforcement. The second sentence of Section 264 grants authority for “carrying out

      and enforcing such regulations.”

             Although this order decides otherwise for the purpose of the pending motion,

      this portion of the order assumes that the “other measures” term is not cabined by




                                                 - 68 -

                                                                                                 82
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page69
                                                           84of
                                                             of124
                                                                141 PageID
                                                                    PageID3661
                                                                           3470



      the balance of the listed remedies and that “other measures” means whatever the

      CDC director’s discretion finds “necessary,” the interpretation advanced by CDC.

            CDC characterizes the statute as containing “capacious” terms that are

      “especially broad,” “exud[ing] flexibility and deference to the judgment of the public

      health experts at the CDC.” (Doc. 31 at 27–28) More specifically, CDC insists that

      “the broad grant of authority in the first sentence of § 264 is not confined to the

      specific intrusions on private property described in the second sentence.” CDC

      concludes in the single paragraph of the response addressing non-delegation,

      “Plaintiff’s non-delegation challenge here easily fails.” (Doc. 31 at 43)

            At the first hearing on the preliminary injunction, counsel for CDC was asked

      to identify the outer boundary on CDC’s authority under Section 264(a). Although

      the exchange consumes several pages of the transcript and wanders a bit (Doc. 47

      at 81–87), counsel for CDC was either unable or unwilling to specify any remedial or

      preventative measure that was beyond the authority of CDC, assuming only two

      findings by CDC:

                   Q: Is there some bound to . . . your authority?

                   A: Yes. At a bare minimum, the CDC needs to be making
                      a finding that there is a risk of the interstate or international
                      transmission of the disease at issue. So that’s one very
                      important bound, and they have to find that the measures
                      are necessary to control it.

      (Doc. 47 at 81–82) But that response from CDC’s counsel answered the question

      only to the extent of identifying the conditions precedent to CDC’s exercise of

      authority and omitted the more revealing answer that might explain the outer bound


                                                  - 69 -

                                                                                               83
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page70
                                                           85of
                                                             of124
                                                                141 PageID
                                                                    PageID3662
                                                                           3471



      of the enforcement measures CDC can impose consequent on the two identified

      findings by CDC.

            During further questioning, counsel for CDC maintained that CDC could

      indefinitely shut down an industry, such as the airline industry and other

      “conveyances of interstate and international travel during an emergency in which

      those specific conveyances as a category were found to pose a risk of transmission.”

      (Doc. 47 at 82–83) (Note the term “a risk of ” transmission and not the term, for

      example, “a history of ” or “an outbreak of” transmission.) CDC simultaneously

      claimed that CDC, subject to the two “findings,” could issue an order to “shut down

      transportation in general” in the United States, subject only to a challenge in court

      based on a claim that the order was “arbitrary and capricious.” But CDC in that

      prospective litigation would remain shielded by the persistent administrative claim to

      “deference,” which the judiciary manufactured and in which the judiciary persists.

            Another question was this: If the president hadn’t restricted air travel in early

      2020 (“very prominent people in government said the president shouldn’t have done

      it”) and “had come out and said ‘I won’t do it,’” can the director of CDC announce

      the next day, ‘Well, I’m going to do it.’” CDC’s counsel (I say this respectfully)

      tiptoed a bit around the question and this was the result:

                   Q: . . . [I]f the President of the United States said, I refuse to
                      stop airline flights back and forth from – where was it –
                      Europe and China and maybe some other places and the
                      CDC director could come out or HSS secretary could come
                      out the next day and say, Well, I’m going to do it under
                      this authority.



                                                 - 70 -

                                                                                                84
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page71
                                                           86of
                                                             of124
                                                                141 PageID
                                                                    PageID3663
                                                                           3472



                   A: [They] just might have some compelling arbitrary [and]
                      capricious arguments in that case.

                   Q: And they would be – they would be subject to litigation.
                        ....

                   A: But again, all of that goes to sort of the outer limits of what
                      the CDC can do. What the CSO does –

                   Q: Well, I’m trying to get to the point of what the outer limit
                      is, and you just say it’s just what they find necessary.

                   A: Yes, I think that’s correct. There are –

                   Q: Which means it’s not identifiable.

                   A: Well, it means that it’s flexible based on discretion
                      intentionally conferred upon the Secretary with these
                      specific kinds of findings, right? It is intended to be flexible
                      language. Congress knows how to legislate broadly and
                      how to do so narrowly. They legislated broadly here.

      (Doc. 47 at 86–87)

            At the second hearing on the preliminary injunction, additional questions

      were asked to CDC about the bounds of CDC’s authority. An ever-broader

      interpretation emerged. The questions, assuming an irreducible minimum of risk

      exists in every aspect of human life, were directed to identifying the level of risk for

      the transmission of disease that CDC would permit if the cruise industry achieved

      that level and resumed “safe” sailing (understanding “safe” to mean sailing at or

      below the “acceptable” risk as defined by CDC).

                   Q: What intelligible principle was conveyed to the CDC by
                      the statute to guide the CDC in determining the level of
                      risk or the degree of transmission that was acceptable
                      before constraining interstate and international travel by
                      a common carrier?




                                                  - 71 -

                                                                                                 85
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page72
                                                           87of
                                                             of124
                                                                141 PageID
                                                                    PageID3664
                                                                           3473



                 A: The – the interstate and international transmission, the
                    requirement of necessity in the secretary’s judgment, those
                    are meaningful limits, those are intelligible principles on
                    how the CDC can set the risk level.

                    And they’re judicially reviewable to as a matter of – of,
                    uh, under – under the APA courts can consider that. But
                    whether or not the risk that is reasonable and consistent
                    with the evidence, that is not, uh, the statute –

                 Q: You think necessary is an intelligible principle?

                 A. It – combined with the other language in the statute, yes.

                 ....

                 Q: The point here is you’ve agreed with me two or three times
                    that in – in practicality we can’t guarantee a zero. Uh, this is
                    a virus that’s loose in the world, and there are other viruses
                    loose in the world and you’ve spent a good deal of time
                    pointing out that there may be variations and mutations of
                    this virus loose in the world about which we don’t know
                    yet.

                    And we’ve all agreed throughout the day that we have some
                    risk always in whatever we do. And the question that I’m
                    asking, which I think is implicit at least in one major
                    component of this case is, has Congress conveyed an
                    intelligible principle to guide the CDC in determining when
                    and under what circumstances to intervene in . . . what
                    [Justice] Kavanaugh might call a major policy decision?

                 A: I think that listening to you explain the point, I think I
                    would probably say that CDC has the authority given by
                    Congress to legislate up to eliminating the risk. It’s not an
                    option here, it’s a factual matter. But their legal authority
                    extends that far, and where they draw the line is a question
                    of how they find the facts and –

                 Q: It’s up to them, right?

                 A: It – well, their legal authority goes all the way to getting
                    transmission to zero. Right? Ha. Just because that’s not
                    factually an option doesn’t mean that they don’t have the
                    legal authority to try.



                                               - 72 -

                                                                                       86
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page73
                                                           88of
                                                             of124
                                                                141 PageID
                                                                    PageID3665
                                                                           3474



      (This exchange extended over several minutes (Doc. 89 at 104–110), and this

      segment is an edited — a fairly edited — compaction.)

            In sum, defining “transmission” as a single human-to-human infection, CDC

      claims authority to impose nationwide any measure, unrestrained by the second

      sentence of Section 264(a), to reduce to “zero” the risk of transmission of a

      disease — all based only on the director’s discretionary finding of “necessity.” That

      is a breathtaking, unprecedented, and acutely and singularly authoritarian claim.

            One is left to wonder, given the persistent risk of transmission of a

      communicable disease and, in fact, the frequent, debilitating, and sometimes deadly

      history of transmission of a communicable disease, whether the director of CDC

      could have — or, perhaps, should have — generally shut down sexual intercourse in

      the United States or, at the very least, imposed in accord with Section 264(a) strict

      requirements for inspection, disinfection, sanitation, and “other measures, as in his

      judgment may be necessary” to reduce to “zero,” for example, the human-to-human

      transmission of AIDS or syphilis or herpes. Political prudence (and difficulty of

      enforcement) might counsel CDC against this particular prohibition, but the statute,

      as understood by CDC, certainly erects no barrier.

            Also, one is left to wonder whether Congress could rid itself of the

      burdensome income tax issue by enacting a law commanding the Commissioner of

      the Internal Revenue Service in his discretion to “collect tax at a fair rate as the

      commissioner finds necessary” and stating that the rate “must be no more or less

      than required to pay for necessary and beneficial public programs especially for the

                                                - 73 -

                                                                                              87
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page74
                                                           89of
                                                             of124
                                                                141 PageID
                                                                    PageID3666
                                                                           3475



      poor, the disabled, those with special needs, and others needful of public support;

      must be disproportionally or unfairly burdensome to neither the poor nor the rich but

      reach all those able to pay; must not be so great as to depress productive and publicly

      desirable economic activity or to deter individual initiative but must touch each

      aspect of gainful economic activity; and must be calculated to enhance economic

      growth and technological advancement without favorable treatment for the rich or

      powerful.” This hypothetical directive to the IRS says, in so many words “You do it,

      but do it right!” This hypothetical revenue code neither prescribes or prohibits any

      particular tax or tax rate on anyone or any entity and, although containing some

      happy aspirational words, contains no effective “intelligible principle” for

      establishing a regime of taxation, although this hypothetical revenue code contains

      much more than Section 264(a), as understood by CDC.

             CDC claims a remarkable and generally unbounded power of the director of

      CDC to act athwart the president; to close industries; to restrict the movement of

      citizens in an out of their country, their state, their county, and city, and their home.

      And recent history demonstrates that the power of the director of CDC, unless and

      until corrected by the judiciary, can oust the ability of a state to exercise the police

      power — all without formal notice and comment from the public and continuing

      from year-to-year.

             Florida argues in Section 1(b) of the motion for preliminary injunction that

      “[i]f the Conditional Sailing Order does not exceed the authority under § 264 and the

      relevant regulations, then § 264 and those regulations constitute an unconstitutional

                                                 - 74 -

                                                                                                  88
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page75
                                                           90of
                                                             of124
                                                                141 PageID
                                                                    PageID3667
                                                                           3476



      exercise of lawmaking by the executive branch.” (Doc. 9 at 20) Florida cites in

      support only Tiger Lily, LLC v. United States Dep’t of Health and Human Services,

      992 F.3d 518 (6th Cir. 2021), which notes in passing that the “broad construction”

      of Section 264 “raises not only concerns about federalism, but also concerns about

      the delegation of legislative power to the executive branch.” Of course, Tiger Lily

      rejects the “broad construction” and, as a result, the court’s comment about

      “delegation of legislative power to the executive” remains merely an interesting and

      mildly provocative aside.

             This order earlier rejects the “broad construction” but, especially in

      consideration of the somewhat conflicting opinions on the proper construction of the

      statute, this order must determine alternatively Florida’s likelihood of success in the

      non-delegation challenge if CDC’s “broad construction” of Section 264(a) prevails.

      Although accounts of the non-delegation doctrine — the constitutional prohibition

      against congressional delegation of legislative power to an executive agency — are

      many and familiar, a brief summary of the most conspicuous precedents, incomplete

      but illustrative, might clarify.

             Except for a quick and ambiguous dispute in The Brig Aurora, 11 U.S. 382

      (1813), and a few similar cases, the Supreme Court spoke only rarely about

      legislative delegation until the early twentieth century when the administrative

      state began to surge and cases appeared such as Buttfield v. Stranahan, 24 S. Ct. 349

      (1904), in which Congress authorized the Secretary of the Treasury to promulgate

      regulations to exclude importation into the United States of “the lowest grades of

                                                - 75 -

                                                                                                89
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page76
                                                           91of
                                                             of124
                                                                141 PageID
                                                                    PageID3668
                                                                           3477



      tea.” The Secretary, of course, promptly created a “board of tea experts” to “prepare

      and submit to him standard samples of tea” so that he could “fix and establish

      uniform standards.” 24 S. Ct. at 354. An unfortunate importer of tea challenged the

      Secretary and claimed that “such power is legislative and cannot constitutionally be

      delegated by Congress to administrative officers . . . .” 24 S. Ct. 353. Rejecting that

      argument, Chief Justice White wrote:

                 [T]he statute, when properly construed, as said by the circuit
                 court of appeals, but expresses the purpose to exclude the lowest
                 grades of tea, whether demonstrably of inferior purity, or unfit for
                 consumption, or presumably so because of their inferior quality.
                 This, in effect, was the fixing of a primary standard, and devolved
                 upon the Secretary of the Treasury the mere executive duty to
                 effectuate the legislative policy declared in the statute.

      24 S. Ct. 355. Relying on Congress’s “fixing of a primary standard,” Buttfield

      vindicates the constitutionality of the congressional delegation of authority. Buttfield

      echoes The Brig Aurora’s discussion of Congress’s ability to delegate to the president

      the power to forfeit cargo if he declared the existence of certain congressionally

      stated facts that were a sine qua non of his authority.

             A similar result appears in United States v. Grimaud, 31 S. Ct. 480 (1911), which

      finds that “it was impracticable for Congress to provide general regulations for these

      various and varying details of [forest] management” and which permits an agency

      “the power to fill up the details,” including criminal penalties. Searching for some

      boundary to delegation, Grimaud remarks that agencies must “confin[e] themselves

      within the field covered by the statute,” which in Grimaud was eliminating from

      navigation “unreasonable obstructions arising from bridges of insufficient height,


                                                  - 76 -

                                                                                                 90
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page77
                                                           92of
                                                             of124
                                                                141 PageID
                                                                    PageID3669
                                                                           3478



      width of spur, or other defects.” Citing Marshall Field & Co. v. Clark, 12 S. Ct. 495

      (1892), Grimaud suggests that, although the principle that “Congress cannot delegate

      legislative power is a principle universally recognized,” Congress:

                 can make a law to delegate a power to determine some fact or state of
                 things upon which the law makes or intends to make its own action
                 depend. To deny this would be to stop the wheels of government.
                 There are many things upon which wise and useful legislation must
                 depend which cannot be known to the lawmaking power, and must
                 therefore be a subject of inquiry and determination outside of the
                 halls of legislation.

      Based on the “impracticality” of Congress’s managing particulars, Grimaud seems to

      authorize Congress to empower an agency to implement a congressional policy by

      “determin[ing] some fact or some state of things upon which the law makes or

      intends to make its own action depend,” a formulation that again echoes The Brig

      Aurora and Buttfield.

            Mahler v. Eby, 44 S. Ct. 283 (1924), discusses a delegation by Congress to the

      Secretary of Labor to determine the categories of persons subject to deportation as

      “undesirable residents of the country,” that is, persons who were not “of good

      character, attached to the principles of the Constitution of the United States, and well

      disposed to the good order and happiness of the same.” Mahler next announces a

      premise that jolts a reader in 2021 but that served as the convenient mechanism used

      at the time to evade the law of legislative non-delegation:

                 Our history has created a common understanding of the words
                 “undesirable residents” which gives them the quality of a recognized
                 standard.




                                                - 77 -

                                                                                                 91
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page78
                                                           93of
                                                             of124
                                                                141 PageID
                                                                    PageID3670
                                                                           3479



      In other words, Congress ordered the deportation of “undesirable residents” and

      the Secretary of the Treasury complied, putatively informed by the historical and

      “common understanding” of who exactly is an “undesirable.” (Surely a reasonable

      person ought to experience discomfort if considering whether a grant of power over

      people’s lives based on a presumed “common understanding” of who is an

      “undesirable” — or perhaps, more recently, a “subversive” or a “radical” or a

      “deplorable” — is too great a license in a constitutional republic.)

            Not long after Grimaud and Mahler and amid the turbulence of The Great

      Depression and the accompanying and aggressive implementation of the New Deal,

      the so-called “non-delegation doctrine” reached a zenith in Panama Refining Co. v.

      Ryan, 55 S. Ct. 241 (1935) (invalidating a delegation of power to “eliminate unfair

      competitive prices” and “to conserve natural resources”), and A.L.A. Schechter Poultry

      Corp. v. United States, 55 S. Ct. 837 (1935) (invalidating a delegation of power “to

      eliminate unfair competitive prices, to promote the fullest possible utilization of the

      present productive capacity of industries, and otherwise to rehabilitate industry”).

      Several legal scholars and historians and the Supreme Court confirm that Panama

      Refining and Schechter Poultry are the only two instances of a federal statute’s

      invalidation based on an unconstitutional delegation of legislative authority.

            But sentiment abruptly pivoted on the Supreme Court after Panama Refining

      and Schechter Poultry. Legal and other historians still debate why the pivot occurred.

      But for the present purpose, no more is necessary than to note, for example, that

      National Broadcasting Co. v. United States, 63 S. Ct. 997 (1943), upholds a delegation to

                                                - 78 -

                                                                                                  92
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page79
                                                           94of
                                                             of124
                                                                141 PageID
                                                                    PageID3671
                                                                           3480



      the Federal Communications Commission to regulate broadcasting to further the

      “public interest, convenience, or necessity.” In eight years, the non-delegation

      doctrine transformed from “universally recognized” and governing constitutional

      law to a ritual, meek recitation.

             Concurring in Industrial Union Dept. v. American Petroleum Institute, 100 S. Ct.

      2844 (1980), and dissenting with Chief Justice Burger in American Textile

      Manufacturers Institute v. Donovan, 101 S. Ct. 2478 (1981), Justice Rehnquist

      attempted to stimulate interest in a renewal of limits on delegation, but the effort

      came to nothing. The non-delegation doctrine was decidedly inert after Whitman v.

      American Trucking Associations, Inc., 121 S. Ct. 903 (2001); Loving v. United States,

      116 S. Ct. 1737 (1996); Touby v. United States, 111 S. Ct. 1752 (1991); Skinner v. Mid-

      America Pipeline Company, 109 S. Ct. 1726 (1989); and similar decisions.

             From the earliest days of the United States the federal courts have affirmed the

      existence of the non-delegation doctrine but neither formally abandoned nor fully (or

      even earnestly) formulated and enforced non-delegation in practice. Apparently the

      present requirement, if any, for Congress to avoid an unconstitutional delegation —

      the best available summary phrase, which echoes J.W. Hampton, Jr., & Company v.

      United States, 276 U.S. 394, 409 (1928) — is that no unlawful delegation of legislative

      authority occurs if Congress statutorily states an “intelligible principle” on which to

      judge the conformity of agency action to the congressional grant of power.

      However, a reasonable and telling question is whether the simple phrase “intelligible

      principle” effectively conveys any intelligible principle by which to judge a

                                                - 79 -

                                                                                                93
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page80
                                                           95of
                                                             of124
                                                                141 PageID
                                                                    PageID3672
                                                                           3481



      delegation. Both “be fair” and “do right” convey, at least abstractly, an “intelligible

      principle” but neither conveys substance (other than “don’t be unfair” and “don’t do

      wrong”) because to use ethereal terms such as “fair” and “right” is merely to re-state

      succinctly the governing conundrum: What is fair? What is right? What is needed to

      accomplish either or both?

            More recently, Gundy v. United States, 139 S. Ct. 2116 (2019), considers

      whether the Sex Offender Registration and Notification Act’s grant of authority to

      the Attorney General exceeds the bounds permitted by the Constitution, as expressed

      in the non-delegation doctrine, a constitutional imperative given the content of

      Article I of the Constitution. With only eight justices participating, the Supreme

      Court sustained the statute but in an atypical manner. Four justices endorsed the

      statute; two justices joined Justice Gorsuch in dissent. Justice Alito, in a brief

      concurrence “in the judgment” but not in the plurality opinion, found that the

      plurality opinion must govern, based on existing precedent and absent a full court

      able to revisit authoritatively and modify or reverse existing precedent. In sum,

      Justice Alito signals in Gundy his agreement in whole or in part with the dissenters

      on the merits but remained bound by his view of the force of precedent to vote

      consistent with that precedent until overturned.

            Justice Kavanaugh took no part in the consideration or decision of Gundy,

      although in a dissent from a denial of certiorari in Paul v. United States, 140 S. Ct. 342

      (2019), Justice Kavanaugh signals at least a need to re-visit the Supreme Court’s

      precedent on non-delegation and apparently signals agreement in whole or in part

                                                - 80 -

                                                                                                   94
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page81
                                                           96of
                                                             of124
                                                                141 PageID
                                                                    PageID3673
                                                                           3482



      with Justice Gorsuch’s dissent and Justice Rehnquist’s earlier dissents. Of course, in

      the interim, Justice Barrett has replaced Justice Ginsburg, a member of the plurality

      in Gundy.

             Justice Gorsuch’s dissent re-states that “[t]he Constitution promises that only

      the people’s elected representatives may adopt new federal laws restricting liberty.”

      139 S. Ct. 2131. Part II of Justice Gorsuch’s opinion begins with a recapitulation of

      the constitutional design and purpose of the branches of government, expounds the

      court’s precedent on non-delegation (more fully and ably than the summary in this

      order), responds to some popular objections to non-delegation, and concludes by

      marshalling the salient features of a sound rule of non-delegation.

             Justice Gorsuch emphasizes that “laws” promulgated by executive and

      administrative actors are not “few in number,” not “the product of widespread social

      consensus,” not “likely to protect minority interests,” and not “apt to provide

      stability and fair notice.” 139 S. Ct. at 2135. Further, Justice Gorsuch emphasizes

      the political accountability that is a signal attribute of a constitutional republic:

                    And if laws could be simply declared by a single person . . .
                    [l]egislators might seek to take credit for addressing a pressing
                    social problem by sending it to the executive for resolution,
                    while at the same time blaming the executive for the problems
                    that attend whatever measures he chooses to pursue. In turn,
                    the executive might point to Congress as the source of the
                    problem. These opportunities for finger-pointing might prove
                    temptingly advantageous for the politicians involved, but they
                    would also threaten to “ ‘disguise ... responsibility for ... the
                    decisions.’ ”

      139 S. Ct. at 2135.



                                                  - 81 -

                                                                                               95
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page82
                                                           97of
                                                             of124
                                                                141 PageID
                                                                    PageID3674
                                                                           3483



            Further, Justice Gorsuch wisely and strongly insists on the irreplaceable role

      of each Article III judge to enforce diligently the distinction between the executive

      branch and the legislative branch, a distinction on which the maintenance of a

      constitutional republic depends:

                   The framers knew, too, that the job of keeping the legislative
                   power confined to the legislative branch couldn’t be trusted
                   to self-policing by Congress; often enough, legislators will
                   face rational incentives to pass problems to the executive
                   branch. Besides, enforcing the separation of powers isn’t
                   about protecting institutional prerogatives or governmental
                   turf. It’s about respecting the people’s sovereign choice to
                   vest the legislative power in Congress alone. And it’s about
                   safeguarding a structure designed to protect their liberties,
                   minority rights, fair notice, and the rule of law. So when a
                   case or controversy comes within the judicial competence,
                   the Constitution does not permit judges to look the other
                   way; we must call foul when the constitutional lines are
                   crossed. Indeed, the framers afforded us independence from
                   the political branches in large part to encourage exactly this
                   kind of “fortitude ... to do [our] duty as faithful guardians of
                   the Constitution.”

      139 S. Ct. at 2135.

            Along with the Chief Justice and Justices Thomas, Alito, and Kavanaugh,

      Justice Gorsuch is manifestly dissatisfied with “the intelligible principle

      misadventure” or, at least, “this mutated version of the ‘intelligible principle’”

      doctrine, with which only three justices seem content. That bodes ill for the

      “intelligible principle misadventure.” Accordingly, Justice Gorsuch proposed some

      components, in the form of questions, that describe a better and more effective device

      to preserve the constitutional arrangement and the correspondent protections

      identified by Justice Gorsuch:



                                                 - 82 -

                                                                                               96
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page83
                                                           98of
                                                             of124
                                                                141 PageID
                                                                    PageID3675
                                                                           3484



                   To determine whether a statute provides an intelligible
                   principle, we must ask: Does the statute assign to the executive
                   only the responsibility to make factual findings? Does it set
                   forth the facts that the executive must consider and the criteria
                   against which to measure them? And most importantly, did
                   Congress, and not the Executive Branch, make the policy
                   judgments? Only then can we fairly say that a statute contains
                   the kind of intelligible principle the Constitution demands.

      139 S. Ct. at 2141.

            Justice Gorsuch’s opinion raises constitutional principle above agency self-

      interest, political expediency, congressional inconvenience, and unwarranted and

      risky deference to a select cohort of agency “experts.” (Anyone familiar with the

      “dueling experts” of litigation, with conflict among experts during debates in other

      public forums, or with history, especially recent history, must regard with skepticism

      the consistency, reliability, and independence of experts.)

            Justice Gorsuch prefers to rely on the constitutional framework, informed and

      advised by both experts and others, to resolve the main lines of public policy and the

      overall management of the nation, which presents issues that require balancing both

      expert opinion and other irreplaceable components, including public opinion, public

      risk, public cost and public benefit, constitutional norms, and other national values

      over which an expert or an administrator or an agency staff has no greater power to

      decide correctly than the informed opinion of the people’s elected representatives,

      including the president, who is one of only two officeholders (along with the vice-

      president) elected by the nation as a whole.

            The intractable confusion resulting from phrases such as “common

      understanding,” “intelligible principle,” and the others, is such that capable and

                                                 - 83 -

                                                                                               97
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page84
                                                           99of
                                                             of124
                                                                141 PageID
                                                                    PageID3676
                                                                           3485



      reputable modern scholars can maintain simultaneously that the “non-delegation

      doctrine” is unjustified by, and unknown to, the Constitution, see, e.g., Eric A. Posner

      and Adrian Vermeule, Interring the Non-Delegation Doctrine, 61 U. CHI. L. REV. 1721

      (2002), while others maintain equally staunchly that the whole of legislative

      delegation and the resulting administrative state is ahistorical and unconstitutional,

      see, e.g., PHILIP HAMBURGER, IS ADMINISTRATIVE LAW UNLAWFUL? (Univ. of

      Chicago Press, 2014).

            But more specifically, in the few years between Butterfield and the present, the

      law of the United States on non-delegation has changed — by a series of small

      increments justified by increasingly attenuated inferences — from a lively argument

      about whether Congress can bestow on an executive agent the power, for example,

      to forfeit, as a prohibited cargo, low “cup quality” teas, such as “Country green

      teas,” to an argument in the present about whether Congress, based on an

      ambiguous sentence or two in a statute, can bestow on an executive agent the power

      indefinitely to halt the operation of, and perhaps destroy, an entire industry or

      several industries or perhaps the industries of the entire nation, destroy businesses

      and lives dependent on industry, halt the movement of citizens within the nation,

      halt anyone’s entering or exiting the nation or entering or exiting any or all of the

      states, halt public gatherings, including religious services, regardless of purpose, or

      otherwise alter the course, history, prosperity, and health of the nation and the

      balance of governmental authority — legislative and executive, federal and state,

      state and local — throughout the nation.

                                                - 84 -

                                                                                                 98
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 100
                                                           85 ofof124
                                                                   141 PageID 3486
                                                                              3677



             During the scores of years of litigation about non-delegation, the Constitution,

      that is, the organic grant of power from the sovereign people and the sovereign states

      to the federal government, has changed in no manner pertinent to non-delegation,

      but the rulings of the Supreme Court and the lower federal courts, themselves

      components of the federal government and immediately dependent on Congress for

      support and continuity, have changed relentlessly and have allowed a more

      encompassing and increasingly amorphous delegation to the administrative state of

      the power to command and coerce the citizenry. Courts have allowed an increasing

      hegemony to the unelected, electorally unaccountable, and largely anonymous

      executive agents, comfortably housed in one of many formidable edifices in

      Washington, D.C., or in a regional office, and doing who knows what, for who

      knows what reason, and at who knows whose instigation — but always answering to

      no one (at least, no one that the citizenry can perceive) and always reliably defended

      in their pronouncements by a legion of lawyers, staff, consultants, experts, and

      others, as well as litigious special interest entities.

             From The Brig Aurora to now, no court has failed to affirm the apparently self-

      evident proposition that Congress cannot delegate the power to legislate, but at the

      same time no court, excepting for a moment in the 1930s, has detected the forbidden

      but always elusive unconstitutional delegation of legislative authority, regardless of

      the ambiguity or expanse of the grant of authority. As a result, the power of the

      executive agencies has expanded exponentially. The federal courts have stood by




                                                  - 85 -

                                                                                                99
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 101
                                                           86 ofof124
                                                                   141 PageID 3487
                                                                              3678



      quiescently as the structure and theory of government that is explicit in the

      Constitution has mutated and deformed.

             In a letter to Nathaniel Macon on October 20, 1821, Thomas Jefferson wrote:

                 Our government is now taking so steady a course as to show by what
                 road it will pass to destruction, to wit, by consolidation first; and then
                 corruption, it’s necessary consequence. The engine of consolidation
                 will be the Federal judiciary; the two other branches the corrupting
                 and corrupted instruments.

      Jefferson is not yet proven wrong.

             The question remains as to the best means to determine whether legislation

      has exceeded the permissible boundary of delegation. Perhaps a few elemental

      questions, in concert with those identified by Justice Gorsuch, point toward an

      answer. For example, can Congress, the president, and the court ascertain from the

      statute at the time of enactment (1) the scope of the regulatory power granted to the

      agency, including the range of activity subject to regulation; (2) the circumstances in

      which an activity becomes subject to regulation and for how long; (3) the extent to

      which and the duration for which the agency — without congressional approval —

      can constrain liberty and alter human conduct and industry; and (4) the extent of any

      remedial authority, including the power to suspend, terminate, prohibit, enjoin, or

      compel an activity or to fine, imprison, or otherwise coerce any person? Also, can the

      Congress, the president, and a court ascertain whether any stated activity or person is

      definitely outside the statute and beyond the scope of the grant of regulatory power

      to the agency, that is, whether a stated activity or actor is not subject to regulation,

      remedy, and punishment by the agency?


                                                   - 86 -

                                                                                                 100
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 102
                                                           87 ofof124
                                                                   141 PageID 3488
                                                                              3679



            These questions are essential because, in practice, law is force, a legitimate

      and formalized means of command and coercion, both of which are organically and

      structurally bounded in a constitutional republic. If Congress cannot specify what

      force — what power to command and coerce — is invested in an agency by a statute,

      Congress perforce has bestowed on an agency the power to decide for itself, unbound

      by legislative directive, the nature and scope of the agency’s power to deploy force,

      that is, to command and coerce. Forbidding that sort of delegation seems the least

      that is required by, and the least that is unmistakably implicit in, the Constitution’s

      bestowing the entire legislative power on the legislative branch. Again, the

      legislative power is the government’s power to command and coerce; the party,

      however denominated or arrayed, who determines the scope and extent of the power

      to command and coerce is the party who exercises the legislative power.

            Without the elemental distinctions, including the separation of powers,

      prescribed in the Constitution, what remains is neither constitutional nor a republic.

      The administrative state is nowhere expressed or adumbrated in the Constitution,

      which grants the entire legislative power to elected representatives, whom the

      Constitution contemplates will govern in fact and for their governing remain

      electorally accountable to those who selected and empowered them. Unaccountable

      administrative law, unbounded by ascertainable directives from the legislative

      branch, is not the product of an ascendant and robust constitutional republic.

            John Hart Ely in Democracy and Distrust (Harvard University Press 1980),

      discussed overly broad delegations to the executive:

                                                - 87 -

                                                                                                101
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 103
                                                           88 ofof124
                                                                   141 PageID 3489
                                                                              3680



                   Now this is wrong, not because it isn’t “the way it was
                   meant to be” — in some circumstances there may be little
                   objection to institutions trading jobs — but rather because it is
                   undemocratic, in the quite obvious sense that by refusing to
                   legislate, our legislators are escaping the sort of accountability
                   that is crucial to the intelligible functioning of a democratic
                   republic.
                   ....

                   There can be little point in worrying about the distribution
                   of the franchise and other personal political rights unless the
                   important policy choices are being made by elected officials.
                   Courts thus should ensure not only that administrators follow
                   those legislative policy directions that do exist — on that
                   proposition there is little disagreement — but also that such
                   directions are given.

            Ely explained succinctly the nature of unbounded administrative lawmaking

      and the danger of elected legislators avoiding focused work on policy (to focus on

      spending) and avoiding accountability by diverting responsibility to the

      administrative agencies. Ely dismissed the transparent excuse that regulatory

      subjects are too varied, technical, and complex to permit “detailed legislative

      instructions.” Ely’s answer is the obvious fact that Congress can summon the same

      or more resources than an agency, including the agency’s staff, experts, and the like.

      Of course, many arrangements are available other than the false and insidious

      dichotomy of (1) no administrative agencies or (2) unbounded delegation to an

      administrative agency. As Ely states, “Policy direction is all that was ever required,

      and policy direction is what is lacking in much contemporary legislation.”

            If Section 264(a) conveys to the director of CDC the authority that CDC

      claims in this action to support the conditional sailing order and the implementing

      requirements, Section 264(a) fails the “intelligible principle” test and unconstitu-

                                                  - 88 -

                                                                                               102
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 104
                                                           89 ofof124
                                                                   141 PageID 3490
                                                                              3681



      tionally delegates legislative authority to the director of CDC. The better

      interpretation is the narrow interpretation advanced by Florida; failing that, the

      statute goes too far.

      B. Count II and Count III

             Florida argues that the conditional sailing order is arbitrary and capricious and

      that CDC failed to provide notice and comment.39 CDC insists that the conditional

      sailing order exhibits “reasoned decisionmaking” that reflects “public health

      judgments made in the midst of a deadly global pandemic.” (Doc. 31 at 32) Also,

      CDC insists that CDC was “not required to conduct notice-and-comment

      rulemaking to condition a license or enter an order under existing regulations during

      the pendency of a global public health emergency.” (Doc. 31 at 4) Resolution of

      these issues requires a preliminary characterization of the conditional sailing order.

             1. Whether the Conditional Sailing Order Qualifies as a Rule

             CDC maintains that “the challenged agency action is an order, not a rule,”

      and the conditional sailing order disclaims status as “a rule within the meaning of the

      APA.” (Doc. 31 at 40; Doc. 1-3 at 19) Instead, CDC identifies the conditional

      sailing order as “a declaratory order conditioning free pratique, which is a license.”

      By contrast, Florida argues that the conditional sailing order “is a legislative rule

      because it creates new legal duties.” (Doc. 56 at 13)




              39
                 Because this order holds that the conditional sailing order exceeds CDC’s authority,
      Florida’s other APA arguments will receive abbreviated treatment.

                                                      - 89 -

                                                                                                        103
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 105
                                                           90 ofof124
                                                                   141 PageID 3491
                                                                              3682



             “Rule” is defined in 5 U.S.C. § 551(4) as “the whole or a part of an agency

      statement of general or particular applicability and future effect designed to

      implement, interpret, or prescribe law.” Decisional authority lends clarity to the

      statutory definition. To constitute a final rule, an agency’s action “must mark the

      consummation of the agency’s decisionmaking process” and the action must either

      determine “rights or obligations” or constitute action from which “legal

      consequences will flow.” Bennett v. Spear, 520 U.S. 154, 177–78 (1997) (quoting Port

      of Bos. Marine Terminal Ass’n v. Rederiaktiebolaget Transatlantic, 400 U.S. 62, 71 (1970)).

             Franklin v. Massachusetts, 505 U.S. 788, 798 (1992), for example, finds no

      agency action when the Secretary of Commerce presents a report to the President

      because the report both imposes “no direct consequences” and functions “more like a

      tentative recommendation.” By contrast, in Nat’l Ass’n of Home Builders v. U.S. Army

      Corps of Engineers, 417 F.3d 1272 (D.C. Cir. 2005), several trade associations

      contested the Army Corps of Engineers’ issuance of nationwide permits. The Corps

      attempted to disclaim the disputed permit as rulemaking action “because it fit[ ] the

      APA’s definition of adjudication as the formulation of an ‘order,’” which “includes a

      ‘licensing’ disposition.” 417 F.3d at 1284. Nonetheless, the permits constituted final

      agency rules subject to judicial review because the permits “carr[ied] easily-

      identifiable legal consequences” and because the permits “create[d] legal rights and

      impose[d] binding obligations.” 417 F.3d at 1279.

             Here, the conditional sailing order “creates new law, rights, or duties,”

      Warshauer v. Solis, 577 F.3d 1330, 1337 (11th Cir. 2009), including the duty to build

                                                - 90 -

                                                                                                    104
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 106
                                                           91 ofof124
                                                                   141 PageID 3492
                                                                              3683



      on-board laboratories for testing; the duty to comply with frequent reporting

      requirements; the duty to test crew and passengers; the duty to enter into agreements

      with ports, housing facilities, and medical care facilities; the duty either to complete a

      simulated voyage under extensive regulation or to mandate near-total vaccination of

      crew and passengers; the duty to implement testing and outbreak protocols; and the

      duty to apply for, and maintain, a conditional sailing certificate. (Doc. 31 at 30) A

      vessel operator must satisfy each of these requirements as a prerequisite to restricted

      sailing,40 and if a vessel operator fails to satisfy the conditional sailing order’s

      obligations or violates — even unintentionally — a mandate of the conditional

      sailing order, the conditional sailing order carries identifiable legal consequences,

      such as the prospect of criminal penalties, substantial fines, and suspension of sailing.

      (Doc. 1-3 at 20) The conditional sailing order serves as neither a tentative

      recommendation nor a suggested guideline nor a declaratory “final disposition”; the

      conditional sailing order carries the force of law and bears all of the qualities of a

      legislative rule.

              Further, the conditional sailing order causes a “future effect” rather than a

      “retroactive effect,” Safari Club Int’l v. Zinke, 878 F.3d 316, 333 (D.C. Cir. 2017), and

      the conditional sailing order generally applies to cruise vessels as a class rather than

      to an individual vessel only. Heckler v. Ringer, 466 U.S. 602, 614 (1984) (emphasizing

      that the respondents “challenge [the Secretary’s] decision to issue a generally


                40
                   In this sense, the conditional sailing order “gives rise to legal rights.” Manufactured Hous.
      Inst. v. U.S. Env’t Prot. Agency, 467 F.3d 391, 398 (4th Cir. 2006).

                                                         - 91 -

                                                                                                                   105
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 107
                                                           92 ofof124
                                                                   141 PageID 3493
                                                                              3684



      applicable rule rather than to allow individual adjudication[.]”); United States v. Fla.

      E. Coast Ry. Co., 410 U.S. 224, 246 (1973) (highlighting that the challenged portions

      of a tentative order “were applicable across the board to all of the common

      carriers[.]”); Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 219 (1988) (Scalia, J.,

      concurring) (observing that the Attorney General interprets a rule to contain “future

      effect” and “general applicability”). Accordingly, the conditional sailing order’s

      prospective, generalized application invites the conclusion that the order is a “rule.”

            Finally, CDC’s conduct demonstrates that CDC recognized that the

      conditional sailing order is a rule. CDC published in the federal register a proposal

      to issue a regulatory framework, invited and (ostensibly) considered comments,

      promulgated the conditional sailing order with some explanation of CDC’s decision,

      and noted the category of rule — a major rule — under which the conditional sailing

      order would fall if the conditional sailing order qualified as a rule. Each of these

      actions, taken together, suggests that CDC “set out with a lawmaking pretense.”

      United States v. Mead Corp., 533 U.S. 218, 233 (2001).

            In plain words, if it reads like a rule, is filed like a rule, is treated like a rule,

      and imposes the consequences of a rule, it’s probably a rule. N. Carolina Growers’

      Ass’n, Inc. v. United Farm Workers, 702 F.3d 755, 765 (4th Cir. 2012) (finding an

      agency’s action to constitute rulemaking because “[s]imilar attempts by an agency ‘to

      comply with APA notice-and-comment procedures suggest that the agency believed

      them to be applicable,’ and support the conclusion that ‘those procedures were

      applicable.’”) (quoting Manufactured Housing Inst. v. EPA, 467 F.3d 391, 399 (4th Cir.

                                                  - 92 -

                                                                                                     106
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 108
                                                           93 ofof124
                                                                   141 PageID 3494
                                                                              3685



      2006)). Because the conditional sailing order is a rule, CDC was obligated to follow

      the procedures applying to the promulgation of a rule (unless an exception applied),

      and the standards guiding review of the conditional sailing order derive from the

      reservoir of authority addressing legislative rules.

            2. Whether the Conditional Sailing Order is Arbitrary and Capricious

            Florida asserts that the conditional sailing order is arbitrary and capricious.

      (Doc. 9 at 14) To this end, Florida argues that CDC “ignored important aspects of

      the problem,” including development of vaccines and the success of foreign cruise

      companies, and Florida argues that CDC has provided no realistic opportunity for

      the cruising fleet to timely complete the four-phase “framework” described in the

      order. (Doc. 9 at 14–15)

            CDC responds that no vaccines had received FDA approval when CDC

      issued the conditional sailing order, and in any event, CDC “has considered the

      availability of vaccines in devising and issuing its technical instructions and guidance

      to implement the [conditional sailing order.]” (Doc. 31 at 33–4) Further, CDC

      argues that, despite Florida’s grievances about actions “post-dating the conditional

      sailing order, they cannot be considered in evaluating the reasonableness of the

      [conditional sailing order].” (Doc. 31 at 34)

            The APA empowers a district court to “hold unlawful and set aside agency

      action, findings, and conclusions found to be arbitrary, capricious, an abuse of

      discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

      Although an agency’s action receives deference and a district judge enjoys no

                                                - 93 -

                                                                                                 107
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 109
                                                           94 ofof124
                                                                   141 PageID 3495
                                                                              3686



      authority to “substitute its judgment for that of the agency,” an agency’s action is

      characterized as “arbitrary and capricious if the agency . . . entirely failed to consider

      an important aspect of the problem, offered an explanation for its decision that runs

      counter to the evidence before the agency, or is so implausible that it could not be

      ascribed to a difference in view or the product of agency expertise.” Motor Vehicle

      Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

             Both Florida and CDC attempt to cite post-conditional-sailing-order

      developments to undermine or support the validity of the conditional sailing order.

      But, as both parties acknowledge (Docs. 31 at 34; 56 at 3), “[i]t is a ‘foundational

      principle of administrative law’ that judicial review of agency action is limited to ‘the

      grounds that the agency invoked when it took the action.’” Dep’t of Homeland Sec. v.

      Regents of the Univ. of California, 140 S. Ct. 1891, 1907 (2020) (quoting Michigan v.

      E.P.A., 576 U.S. 743, 758 (2015)). Thus, a proper review of the conditional sailing

      order’s “reasonableness” must disregard a change in circumstances occurring after

      the conditional sailing order’s announcement.




                                                 - 94 -

                                                                                                   108
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 110
                                                           95 ofof124
                                                                   141 PageID 3496
                                                                              3687



              On this record (and disregarding later developments), Florida’s likelihood of

      success on the merits of Counts II and III remains unclear.41 However, two features

      of the conditional sailing order suggest that the order is arbitrary and capricious.


              41
                 For example, CDC’s allowance of foreign travel and cruising, although a seemingly
      inconsistent oversight, fails to render the conditional sailing order arbitrary and capricious. Mobil Oil
      Expl. & Producing Se. Inc. v. United Distribution Companies, 498 U.S. 211, 214 (1991) (“[A]n agency
      need not solve every problem before it in the same proceeding.”); Heckler v. Chaney, 470 U.S. 821,
      831–32 (1985). Further, the availability of vaccines is an example of a post-conditional-sailing-order
      development that appears to lack effect on the reasonableness of the conditional sailing order. The
      astounding and unprecedented rapidity with which vaccines were researched, developed, approved,
      and administered during 2020 has affected agency action afterward. But, when CDC issued the
      conditional sailing order on October 30, 2020, the U.S. Food and Drug Administration had yet to
      authorize a vaccine. (Doc. 1-3 at 8) Citing a September 2020 quote from then-CDC Director Robert
      Redfield, which acknowledges that vaccines were expected to receive approval by the end of the
      year, Florida argues that CDC failed to “consider the fact that vaccines would be available long
      before the Order expires in November 2021.” (Doc. 25 at 14) But the authorization and efficacy of
      vaccines remained uncertain when CDC issued the conditional sailing order, and the FDA did not
      authorize for emergency use any vaccine until December 11, 2020. 86 Fed Reg. 5200 (Jan. 19,
      2021). Although CDC responded remarkably slowly to the availability and prevalence of vaccines,
      that tardiness is immaterial to the reasonableness of the conditional sailing order when issued.
      Baltimore Gas & Elec. Co. v. Nat. Res. Def. Council, Inc., 462 U.S. 87, 103 (1983) (finding that when an
      agency makes "predictions, within its area of special expertise, at the frontiers of science . . . a
      reviewing court must generally be at its most deferential."). Therefore, the conditional sailing order
      appears to be neither arbitrary nor capricious for failing to consider the presumably forthcoming
      availability of vaccines. Auer v. Robbins, 519 U.S. 452, 459 (1997).

              Florida appears to face other temporal obstacles. For instance, Florida argues that CDC’s
      “continuing to lock down the industry” fails to rationally comport with the conditional sailing
      order’s finding that the “benefits of opening the cruise industry outweigh the costs of not allowing
      cruise ships to sail.” (Doc. 25 at 15) (internal quotation marks omitted). Further, Florida argues that
      the conditional sailing order employs an “all-or-nothing approach.” (Doc. 25 at 16) But again,
      attention to the timing of the conditional sailing order’s promulgation is instructive. The conditional
      sailing order purports to provide a “framework” comprising four phases to resume sailing. The
      soundness of the reasoning in the conditional sailing order is unaffected by CDC’s later delay or
      omission. At most, Florida appears to complain about CDC’s months of inaction after issuance of
      the conditional sailing order; based on this, Florida can advance at most an unreasonable delay
      claim but not an “arbitrary and capricious” claim.

               Finally, Florida’s argument that CDC “rel[ies] on stale information from the beginning of
      the pandemic” is more persuasive. (Doc. 25 at 14–15) But the conditional sailing order incorporates
      by reference findings and evidence from the initial no-sail order, and the conditional sailing order
      cites research and data not appearing in the orders. For example, the conditional sailing order
                                                                                               (continued…)




                                                       - 95 -

                                                                                                                  109
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 111
                                                           96 ofof124
                                                                   141 PageID 3497
                                                                              3688



             First, the conditional sailing order imposes vague and indefinite rules subject

      to change. Throughout the conditional sailing order, CDC reserves the authority to

      “enforce any of the provisions of this framework through additional orders . . . and

      [to] issue additional technical instructions as needed,” which CDC regularly creates.

      (Doc. 1-3 at 21, 23, 25, 35; Doc. 72-1 at 3–4) Several of CDC’s subsequent

      “technical instructions” have “imposed new duties” and have “had ‘palpable effects’

      upon the regulated industry and the public in general,” and, consequently, carry the

      force of law. Council of S. Mountains, Inc. v. Donovan, 653 F.2d 573, 580 (D.C. Cir.

      1981) (quoting National Helium Corp. v. Federal Energy Administration, 569 F.2d 1137,

      1146 (Temp. Em. App. 1977)). Imposing on the cruise industry exhaustive,

      indeterminate, inconsistent, and unclear requirements (each of which threatens

      substantial penalty), the conditional sailing order likely is by definition capricious.

      FCC v. Fox Television Stations, Inc., 556 U.S. 502, 541 (2009) (Stevens, J., dissenting)

      (remarking about “the FCC’s shifting and impermissibly vague indecency policy”);

      Arizona Cattle Growers’ Ass’n v. U.S. Fish & Wildlife, Bureau of Land Mgmt., 273 F.3d

      1229, 1233 (9th Cir. 2001) (holding that “it was arbitrary and capricious for the Fish

      and Wildlife Service to issue terms and conditions so vague as to preclude

      compliance therewith”).


      observes that EDC reports “[a]s of October 30, 2020,” confirm (1) that 4% of polymerase chain
      reaction COVID-19 tests were positive, (2) that twenty-four people had been hospitalized, and (3)
      that fifteen medical evacuations had occurred. (Doc. 1-3 at 11) Moreover, the conditional sailing
      order discusses relatively recent academic literature. (Doc. 1-3 at 12–13); see Miccosukee Tribe of
      Indians v. United States, 566 F.3d 1257, 1265 (11th Cir. 2009) (“The general view is that the agency
      decides which data and studies are the ‘best available’ because that decision is itself a scientific
      determination.”). Thus, Florida’s likelihood of success on the merits of these arguments remains
      unclear.

                                                      - 96 -

                                                                                                             110
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 112
                                                           97 ofof124
                                                                   141 PageID 3498
                                                                              3689



            Second, the parties dispute whether CDC’s alleged failure to consider the

      adequacy of measures by state and local governments was arbitrary and capricious.

      According to Florida, the order relies on a generic, global generalization that all non-

      federal measures are inherently inadequate to ensure public health and safety in the

      cruise industry, a conclusion reached without investigation into the measures

      adopted by the states, the local governments, or the cruise industry. (Doc. 9 at 16)

            In response, CDC insists that “CDC reasonably found that state and local

      governments cannot adequately regulate a ship whose operations are international

      and interstate in nature.” (Doc. 31 at 35) CDC further observes that the conditional

      sailing order explicitly addresses and implements some of the measures proposed by

      the cruise industry’s Healthy Sail Panel. (Doc. 31 at 35) And according to CDC,

      Florida identifies no regime adopted by the state or by the cruise industry that

      adequately protects public health and safety in the cruise industry. (Doc. 31 at 36)

            “[A]n agency’s exercise of discretion must be both reasonable and reasonably

      explained.” Multicultural Media, Telecom & Internet Council v. Fed. Commc’ns Comm’n,

      873 F.3d 932, 937 (D.C. Cir. 2017). In other words, an agency must provide some

      reasoned basis — not agency doctrine — to explain and sustain an action. See Int’l

      Union, United Auto, Aerospace & Agr. Implement Workers of Am., UAW v. Pendergrass,

      878 F.2d 389, 392 (D.C. Cir. 1989) (“While our deference to the agency is at a peak

      for its choices among scientific predictions, we must still look for some articulation

      of reasons for those choices.”).




                                               - 97 -

                                                                                                 111
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 113
                                                           98 ofof124
                                                                   141 PageID 3499
                                                                              3690



             Because CDC enjoys heightened authority if regulating vessels arriving from

      abroad, as discussed above, Section 70.2 obligates the director to make a

      determination “that the measures taken by health authorities of any State . . . are

      insufficient to prevent the spread of any of the communicable diseases[.]” Section

      70.2, which emphasizes local health authorities, is intended to bridle the federal

      government and to encourage federalism.

             The conditional sailing order discusses cruise operators’ “steps to improve

      their public health response to COVID-19,” but the conditional sailing order finds

      that “transmission has not been controlled sufficiently by the cruise ship industry.”

      (Doc. 1-3 at 13, 17–18) Further, the conditional sailing order explains that under

      Section 70.2 the director determines that state and local measures are “inadequate”

      because “cruise ships by their very nature travel interstate and internationally and

      can move beyond the jurisdictional boundaries of any single state or local health

      authority.” (Doc. 1-3 at 19)

             But the conditional sailing order’s global dismissal of state and local health

      measures fails to offer the type of reasoned finding required by Section 70.2. The

      conditional sailing order says absolutely nothing evaluative about any “measure

      taken by health authorities of any State.” Instead, the conditional sailing order

      determines that all non-federal measures are inherently “inadequate” because cruise

      ships travel interstate and internationally, a determination that falls far short of

      conducting a reasoned finding that the measures “taken by health authorities of any

      State” are insufficient to prevent contagion. Pendergrass, 878 F.2d at 392. In fact,

                                                - 98 -

                                                                                              112
Case 8:21-cv-00839-SDM-AAS Document 97
                                    91 Filed 07/06/21
                                             06/18/21 Page 114
                                                           99 ofof124
                                                                   141 PageID 3500
                                                                              3691



      under CDC’s rationale, if a state implemented measures more severe and extensive

      than those of CDC in the conditional sailing order, CDC could still invoke the

      finding necessary under Section 70.2.

            The APA imposes an obligation to “overturn agency actions which do not

      scrupulously follow the regulations and procedures promulgated by the agency

      itself.” Simmons v. Block, 782 F.2d 1545, 1550 (11th Cir. 1986). CDC’s attempt —

      not at all a scrupulous attempt and, apparently, no attempt at all in this instance —

      to follow regulations relies on only a conclusory and dubious but self-serving

      generalization that non-federal measures are inherently insufficient to protect public

      health and safety. Am. Fed’n of Lab. & Cong. of Indus. Organizations v. Occupational

      Safety & Health Admin., U.S. Dep’t of Lab., 965 F.2d 962, 976 (11th Cir. 1992) (“Mere

      conclusory statements, such as those made throughout the Air Contaminants

      Standard, are simply inadequate to support a finding of significant risk of material

      health impairment.”).

            Because CDC neither evaluates nor even mentions measures undertaken or

      planned by the local health authorities of any state but, nevertheless, finds the

      measures inherently and inescapably insufficient, the conditional sailing order lacks a

      reasoned explanation of the insufficiency of those measures. See Am. Fed’n of Lab.,

      965 F.2d at 977 (holding that “[i]t is not unreasonable to require that the agency

      explain how it arrived at [a] determination” if the agency is legally obligated to do

      so). In a word, the conditional sailing order’s global and peremptory dismissal of

      state and local health measures is arbitrary and capricious. Sierra Club v. U.S. Army

                                                - 99 -

                                                                                                113
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page100
                                                           115of
                                                              of124
                                                                 141 PageID
                                                                     PageID3692
                                                                            3501



      Corps of Engineers, 464 F. Supp. 2d 1171, 1183 (M.D. Fla. 2006), aff’d, 508 F.3d 1332

      (11th Cir. 2007) (“An agency decision issued without adherence to its own

      regulations must be overturned as arbitrary and capricious.”).42

             To recapitulate, although several of Florida’s arguments remain unpersuasive

      on this record, the conditional sailing order is arbitrary and capricious because the

      order imposes vague and shifting (but binding) legal requirements and because the

      order fails to offer any reasoned explanation about the inadequacy of local measures.

      C. Count IV

             Florida’s next challenges pertain to CDC’s alleged procedural failures under

      the APA. According to Florida, the conditional sailing order (1) encumbers

      individual rights and obligations, (2) constitutes a “major rule with at least a $100

      million dollar impact,” (3) fails to provide notice and comment, and (4) improperly

      employs the “good cause” exception. CDC denies any need to provide notice and

      comment because the conditional sailing order “is an order, not a rule”; because the




             42
                 In this circumstance, “due account” of the rule of prejudicial error might suggest that
      CDC’s mistake “ha[d] no bearing on the ultimate decision.” Sierra Club v. Slater, 120 F.3d 623, 637
      (6th Cir. 1997). That is, CDC’s failure to furnish a reasoned explanation was arguably immaterial
      and might have been unlikely to alter the agency’s decision. Although addressed below, this finding
      is not required to resolve the motion for preliminary injunction in light of CDC’s employment of a
      measure exceeding its authority. Thus, no further analysis of this issue is merited here.

              Similarly immaterial is Florida’s “unreasonable delay” argument, which Florida advances in
      only a few lines of the preliminary injunction motion and only as an alternative argument. (Doc. 25
      at 17) Although CDC’s advancement from phase one to phase two was glacial given the conditional
      sailing order’s incremental timeline and although an agency’s own “regulations that have the force
      of law” can impose the obligation for a “discrete agency action,” Norton v. S. Utah Wilderness All.,
      542 U.S. 55, 65 (2004), this order’s holding that the conditional sailing order exceeds CDC’s
      authority and is capricious precludes any need to thoroughly analyze Florida’s alternative
      “unreasonable delay” argument.

                                                    - 100 -

                                                                                                             114
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page101
                                                           116of
                                                              of124
                                                                 141 PageID
                                                                     PageID3693
                                                                            3502



      conditional sailing order meets the “good cause” standard; and because Florida

      suffered no prejudicial error. (Doc. 31 at 40–41)

            Although CDC attempts to frame the conditional sailing order as the

      “conditioning of a license,” the conditional sailing order imposes in the first instance

      a license requirement (among a litany of other requirements), which attaches to a

      cruise vessel before leaving a U.S. port. Violation of the conditional sailing order

      triggers a serious consequence, as discussed earlier. The conditional sailing order is a

      rule and, moreover, the conditional sailing order acknowledges that, if the

      conditional sailing order is a rule, “it would be a major rule.” (Doc. 1-3 at 19) The

      APA therefore obligates CDC to treat the conditional sailing order as a rule and to

      provide notice and comment. 5 U.S.C. § 553(b).

            CDC published the request for information on July 20, 2020, and received

      13,000 comments. 85 Fed. Reg. 44083. The conditional sailing order mentions the

      subject of some comments and states that CDC “carefully considered these

      comments in drafting” the conditional sailing order. (Doc. 1-3 at 15) Yet the

      conditional sailing order fails to address which measures CDC “carefully

      considered,” the conditional sailing order fails to evaluate and respond to any

      comment, and the conditional sailing order pronounces that the “CDC bases its

      public health determinations on the best available science and not on public

      opinion.” (Doc. 1-3 at 15) Attempting to justify CDC’s omission, the conditional

      sailing order insists that notice and comment “are not required because CDC has

      already obtained public comment and good cause exists.” (Doc. 1-3 at 19) And the

                                               - 101 -

                                                                                                 115
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page102
                                                           117of
                                                              of124
                                                                 141 PageID
                                                                     PageID3694
                                                                            3503



      conditional sailing order cites “the public health emergency caused by COVID-19”

      as supplying the “good cause” to forgo notice and comment. Also, in support of the

      “good cause” exception, the conditional sailing order explains that “it would be

      impracticable and contrary to the public’s health” to follow notice and comment

      procedures. (Doc. 1-3 at 19)

              To satisfy its notice-and-comment obligations under the APA, “an agency

      must consider and respond to significant comments received during the period for

      public comment.” Perez v. Mortg. Bankers Ass’n, 575 U.S. 92, 96 (2015). Therefore,

      the conditional sailing order violates the APA unless an exception applies.43

      5 U.S.C. § 553(b)(3)(B).

              The “good cause” exception, “narrowly construed and only reluctantly

      countenanced,”44 Mack Trucks, Inc. v. EPA, 682 F.3d 87, 93 (D.C. Cir. 2012) (quoting


              43
                 Additionally, although the APA imposes no duty to entitle a document “notice of
      proposed rulemaking,” Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S. Ct.
      2367, 2385 (2020), sufficient notice requires publishing in the Federal Register “the terms or
      substance of the proposed rule or a description of the subjects . . . [such that] the affected party
      ‘should have anticipated’ the agency’s final course in light of the initial notice.’” Nat’l Lifeline Ass’n v.
      Fed. Commc’ns Comm’n, 921 F.3d 1102, 1115 (D.C. Cir. 2019). Further, sufficient notice requires “the
      notice of proposed rulemaking contain ‘reference to the legal authority under which the rule is
      proposed.’” Little Sisters of the Poor, 140 S. Ct. at 2384. CDC’s July 21, 2020 request for information
      observes that the requested information “may be used to inform future public health guidance and
      preventative measures relating to travel on cruise ships.” 85 Fed. Reg. 44083. But the request makes
      no “reference to legal authority” and is insufficient to apprise an affected party of the extensive
      regulatory framework appearing in both the conditional sailing order and the technical instructions.
      That is, the request for information provides notice of the subject matter (the resumption of sailing);
      but CDC only tentatively and vaguely notes that the request “may be used to inform public health
      guidance.” The conditional sailing order otherwise fails to provide notice of the burdensome
      regulatory framework.
              44
                  Precedent demonstrates how infrequently the exception should receive acceptance.
      See, e.g., Am. Fed’n of Gov’t Emp., AFL-CIO v. Block, 655 F.2d 1153, 1158 (D.C. Cir. 1981)
      (“[A]dministrative agencies should remain conscious that such emergency situations are indeed
      rare.”); N. Carolina Growers’ Ass’n, Inc. v. United Farm Workers, 702 F.3d 755, 767 (4th Cir. 2012)
      (explaining that the circumstances permitting reliance on the “good cause” exception are
      exceedingly “rare”).

                                                        - 102 -

                                                                                                                      116
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page103
                                                           118of
                                                              of124
                                                                 141 PageID
                                                                     PageID3695
                                                                            3504



      Util. Solid Waste Activities Grp. v. EPA, 236 F.3d 749, 754 (D.C. Cir. 2001)), excuses

      the APA’s notice-and-comment procedures in an “emergency situation.” Jifry v.

      FAA, 370 F.3d 1174, 1179 (D.C. Cir. 2004). For example, if the “impracticability”

      of notice and comment poses “a possible imminent hazard to aircraft, persons, and

      property within the United States,” Jifry, 370 F.3d at 1179, or if a rule is of “life-

      saving importance” to an industry, an agency might lawfully bypass notice and

      comment for “good cause.” See, e.g., Council of the S. Mountains, Inc. v.

      Donovan, 653 F.2d 573, 581 (D.C. Cir. 1981) (applying the exception to prevent

      deaths in the mining industry); Hawaii Helicopter Operators Ass’n v. FAA, 51 F.3d 212,

      214 (9th Cir. 1995) (permitting the exception in the wake of several helicopter

      fatalities); see Util. Solid Waste Activities Grp. v. EPA, 236 F.3d 749, 754–55 (D.C. Cir.

      2001) (discussing the standards for “good cause” but ultimately rejecting the agency’s

      invocation of the exception).

              Also, an agency may employ the “good cause” exception “when the agency

      for good cause finds . . . that notice and public procedure thereon are . . . contrary to

      the public interest.” 5 U.S.C. § 553(b)(B).45 But this exception typically applies to

      financial regulations effectively thwarted by notice and comment,46 and CDC’s


               45
                  Other exceptions not relevant here also apply — for example, “good cause” might exist
      if notice and comment are entirely “unnecessary” because the rule is ministerial or perfunctory.
      5 U.S.C. § 553(b)(B).
              46
                See, e.g., Mobil Oil Corp. v. Dep’t of Energy, 728 F.2d 1477, 1492–93 (Temp. Em. Ct. App.
      1983) (finding good cause because the drastic economic harm of price discrimination and market
      dislocation which a price control rule sought to prevent was likely to result if notice of price controls
      were given in advance).



                                                       - 103 -

                                                                                                                  117
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page104
                                                           119of
                                                              of124
                                                                 141 PageID
                                                                     PageID3696
                                                                            3505



      burden in issuing CDC’s findings of good cause is to “demonstrate why notice and

      comment would be detrimental to the public interest.” Ass’n of Cmty. Cancer Centers v.

      Azar, 2020 WL 7640818, at *7 (D. Md. Dec. 23, 2020).

            Typically, the facts and context of each instance dictate whether “good cause”

      existed during enactment. See Mid–Tex Elec. Coop. v. FERC, 822 F.2d 1123, 1132

      (D.C. Cir. 1987) (describing the “good cause” inquiry as “inevitably fact- or context-

      dependent”). For instance, “good cause” exists to bypass notice and comment

      amid an imminent threat of “terrorist acts involving aircraft in the aftermath of

      September 11, 2001,” Jifry, 370 F.3d at 1179, and “good cause” exists in cases

      attempting to avert financial manipulation or market distortions. DeRieux v. Five

      Smiths, Inc., 499 F.2d 1321 (Temp. Emer. Ct. App. 1974), cert. denied, 419 U.S. 896

      (1974). But no “good cause” exists if the agency’s “emergency” action does nothing

      to “stave off an[ ] imminent threat to the environment or safety or national security”

      or otherwise remedy the emergency allegedly justifying the action. Mack Trucks,

      682 F.3d at 93. Nor does “good cause” exist if the agency’s own delay caused the

      alleged “emergency” situation. Nat. Res. Def. Council v. Nat’l Highway Traffic Safety

      Admin., 894 F.3d 95, 114 (2d Cir. 2018) (“Good cause cannot arise as a result of the

      agency’s own delay.”).

            CDC lacked “good cause” to evade the statutory duty of notice and comment.

      First, almost no one doubts that COVID-19 presents a legitimate health concern, and

      almost no one doubts that the uncertainty was much greater in October 2020. HHS

      declared COVID-19 a public health emergency early in 2020 and suspended cruises

                                               - 104 -

                                                                                               118
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page105
                                                           120of
                                                              of124
                                                                 141 PageID
                                                                     PageID3697
                                                                            3506



      beginning in March 2020 through October 2020 under a series of no-sail orders. And

      even the Cruise Line International Association, the cruise industry’s leading trade

      group, which includes ninety-five percent of cruise vessels, voluntarily suspended

      U.S. operations from April 2020 until October 31, 2020.47 Press Release, CLIA,

      Cruise Lines Int’l Ass’n, CLIA and Its Ocean-Going Cruise Line Members Announce Third

      Voluntary Suspension of U.S. Operations (Aug. 5, 2020). Therefore, COVID-19 might

      have constituted an acute health threat in October 2020, but the no-longer-new

      COVID-19 pandemic is insufficient for “good cause” in October 2020, two-hundred-

      and-thirty-two days after cruising ceased. Regeneron Pharms., Inc. v. United States Dep’t

      of Health & Hum. Servs., 2020 WL 7778037, at *13 (S.D.N.Y. 2020). If the existence

      of a communicable disease alone permitted CDC to find “good cause,” CDC would

      seldom, if ever, need to comply with the statutory requirement for “good cause” to

      dispense with notice and comment.

             Exhibiting the same pattern of evasion, CDC published the request for

      information more than three months before issuing the conditional sailing order.

      85 Fed. Reg. 44083 (Jul. 2020). By September 21, 2020, CDC received roughly

      13,000 comments. During that time, CDC had ample time to effect notice and

      comment. Regeneron Pharms., 2020 WL at *12 (“CMS could have announced a

      NPRM in April, when these effects were at their worst. It could have done the same




             47
                 The Cruise Line International Association voluntarily extended the suspension further
      until December 31, 2020. Press Release, CLIA, Cruise Lines Int’l Ass’n, Reaffirming Commitment to
      Stringent Protocols - Voluntarily Extend Suspension of U.S. Operations (Nov. 3, 2020).

                                                     - 105 -

                                                                                                          119
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page106
                                                           121of
                                                              of124
                                                                 141 PageID
                                                                     PageID3698
                                                                            3507



      in July 2020, when . . . COVID cases increased . . . . Delays after the MFN Order

      suggest a lack of urgency, including the two months between the executive order

      being announced and publicly issued[.]”). CDC might have justifiably attempted to

      invoke the “good cause” exception in the original no-sail order (and perhaps even in

      an extension), but by October 2020, after the cruise industry had been shut down for

      seven months, a claim of “good cause” to avoid notice and comment must fail. Nat.

      Res. Def. Council, 894 F.3d at 114 (holding that an agency cannot justify “good cause”

      if the agency’s delay caused the putative emergency); United States v. Gavrilovic, 551

      F.2d 1099, 1105 (8th Cir. 1977) (holding that the agency’s “finding of good cause

      was not based on an acute and immediate threat to public health . . . , but rather on

      the specific threat posed by defendants’ operation.”).

            Next, the stated purpose of the conditional sailing order undermines CDC’s

      suspension of notice and comment under “the [COVID-19] public health

      emergency.” (Doc. 1-3 at 19) The conditional sailing order purports to establish a

      “framework” to re-open sailing because “[t]he benefits of this framework outweigh

      the costs of not allowing cruise ships to sail.” (Doc. 1-3 at 16) But unlike the no-sail

      orders, the conditional sailing order contemplates a trade-off that invites more risk

      than the no-sail orders, which contemplated a zero-risk — no sailing. Accordingly,

      CDC cannot justify the “good cause” exception by citing an emergency that the

      conditional sailing order is not directly tailored to “remedy.” Mack Trucks, Inc. v.

      EPA, 682 F.3d 87, 93 (D.C. Cir. 2012) (finding no good cause because the regulation




                                               - 106 -

                                                                                                 120
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page107
                                                           122of
                                                              of124
                                                                 141 PageID
                                                                     PageID3699
                                                                            3508



      that was issued without notice and comment failed to directly address the alleged

      “imminent threat”).

             Finally, rulemaking is the business of trade-offs, and public health is one

      among many considerations that should contribute to balancing competing interests.

      Eliminating notice and comment from an agency’s rulemaking “invariably detracts

      from the fairness, wisdom, and political legitimacy of a rule.” HICKMAN & PIERCE,

      ADMINISTRATIVE LAW TREATISE § 5.10 (6th ed. 2020). “The more expansive the

      regulatory reach of these rules, of course, the greater the necessity for public

      comment.”48 Am. Fed’n of Gov’t Emp., AFL-CIO v. Block, 655 F.2d 1153, 1156 (D.C.

      Cir. 1981). This is especially true if an agency imposes criminal penalties for

      violation of its rule. See United States v. Gavrilovic, 551 F.2d 1099, 1105 (8th Cir.1977)

      (“When the consequence of agency rule making is to make previously lawful conduct

      unlawful and to impose criminal sanctions, the balance of these competing policies

      imposes a heavy burden upon the agency to show public necessity.”).

             The conditional sailing order purports to expansively regulate an entire

      industry and has a dramatic impact on the economy — and on a few states

      especially. (Doc. 1-3) (acknowledging that the Office of Information and Regulatory

      Affairs characterizes the conditional sailing order as a “major rule”). CDC cannot




             48
                 This is to say nothing of the additional requirements imposed if an agency’s action
      qualifies as a “major rule,” as here. See HICKMAN AND PIERCE, ADMINISTRATIVE LAW TREATISE
      § 11.1 (6th ed. 2020) (describing the requirements for a major rule); Executive Order 13132 (1999)
      (requiring an agency to confer with state and local officials if the agency’s rulemaking “ha[s]
      substantial direct effects on the States, on the relationship between the national government and the
      States, or on the distribution of power and responsibilities among the various levels of government”).

                                                     - 107 -

                                                                                                               121
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page108
                                                           123of
                                                              of124
                                                                 141 PageID
                                                                     PageID3700
                                                                            3509



      reasonably assert that the conditional sailing order, which touches billions of dollars

      in the economy and hundreds of thousands of people, is “inconsequential to the

      industry and to the public.” Mack Trucks, 682 F.3d at 94. And given the economic

      importance and expansive reach of the regulation, the importance of participation

      from the industry and public becomes more pronounced. CDC explains that the

      conditional sailing order “is based, in part, on extensive interaction with the cruise

      industry and States[.]” (Doc. 31 at 41) But the cruise industry, including state ports,

      has objected to the conditional sailing order for several months, and Florida initiated

      this action in resistance to the conditional sailing order. At every turn, CDC’s

      informal, quasi-notice-and-comment “interaction” amounts to an extended

      monologue, supported by the unconvincing veneer of a “request for information,”

      after which the agency failed to account to the cruise industry, to the states, and to

      the public.

            The conditional sailing order states dismissively that “CDC bases its public

      health determinations on the best available science and not on public opinion.”

      (Doc. 1-3 at 15) Although CDC certainly should base scientific determinations on

      “the best available science,” the conditional sailing order and the series of “orders”

      that followed “imposed new duties” on an entire industry. Nat’l Nutritional Foods

      Ass’n v. Kennedy, 572 F.2d 377, 385 (2d Cir. 1978). Therefore, the APA requires

      notice and comment. See Nat’l Nutritional Foods Ass’n, 572 F.2d at 385 (rejecting the

      FDA commissioner’s arguments that “public participation was unnecessary” and

      that “there was nothing more for the public to say”). Proper APA proceedings

                                               - 108 -

                                                                                                122
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page109
                                                           124of
                                                              of124
                                                                 141 PageID
                                                                     PageID3701
                                                                            3510



      would not have prevented reliance on “the best available science,” and APA

      proceedings would have afforded the regulated parties an opportunity to participate

      in rulemaking in light of the best available science and other pertinent considerations.

      CDC’s vague invocation of “the public interest” is insufficient to eclipse CDC’s

      administrative duty. Nat’l Nutritional Foods Ass’n, 572 F.2d at 385.

            Finally, CDC has still initiated no notice and comment for either the

      conditional sailing order or the series of orders that followed. CDC’s continued

      failure presents at least three problems. First, if “good cause” was lacking in October

      2020, “good cause” is certainly lacking now. Kollett v. Harris, 619 F.2d 134 (1st Cir.

      1980) (rejecting a “good cause” rationale because the agency delayed fourteen

      months). Second, “[c]ommon sense suggests that any administrative action taken in

      a rare ‘emergency’ situation . . . need only be temporary, pending public notice-and-

      comment procedures.” Am. Fed’n of Gov’t Emp., 655 F.2d at 1157. Third, because

      several of CDC’s subsequent “technical instructions” have “imposed new duties”

      and have “had ‘palpable effects’ upon” the cruise industry and public, the technical

      instructions likely demand notice and comment. Council of S. Mountains, Inc. v.

      Donovan, 653 F.2d 573, 580 (D.C. Cir. 1981) (quoting National Helium Corp. v. Federal

      Energy Administration, 569 F.2d 1137, 1146 (Temp. Em. App. 1977)). The




                                              - 109 -

                                                                                                 123
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page110
                                                           125of
                                                              of124
                                                                 141 PageID
                                                                     PageID3702
                                                                            3511



      continually shifting standards in the open-ended “technical instructions”49

      demonstrate the deficiencies both in the conditional sailing order and in CDC’s

      sustained failure to provide notice and comment. Am. Fed’n of Gov’t Emp., 655 F.2d

      at 1158 (“[O]nce the interim rules were published, notice and public procedure

      would [not] have been ‘impracticable, unnecessary, or contrary to the public interest’

      in the formulation of the final regulations governing inspection standards[.]”).

              To excuse its oversights, CDC offers a gloss on the conditional sailing order

      with a post hoc appeal to the doctrine of “harmless error.” (Doc. 31 at 42); 5 U.S.C.

      § 706 (“[D]ue account shall be taken of the rule of prejudicial error.”). Yet CDC’s

      oversights are anything but harmless. If CDC’s “harmless error” argument attempts

      to suggest that the conditional sailing order was unimportant or minor in impact,

      that position already met with rejection. To the extent that CDC argues that Florida

      suffered no prejudice, that argument is equally unavailing. Florida’s evidence

      persuasively demonstrates injury to cruise companies, port authorities, states, and the

      public. CDC’s failure to comply with Section 553 of the APA, which might have




              49
                 Also, the technical instructions say woefully little about how the proposed measures relate
      to scientific data about preventing transmission. For example, to bypass a simulated voyage, a vessel
      operator must attest that 98% of crew and 95% of passengers are vaccinated. But CDC fails to
      explain why the vaccination rate is so much higher than the rate it deems sufficient to obtain so-
      called “herd immunity.” To the extent the conditional sailing order’s cited literature could explain
      the effect of the technical instructions’ measures, CDC relies on scientific literature that, by April
      and May 2021, was stale.

              On the subject of scientific data, the conditional sailing order also cites scientific evidence
      supporting the need for measures to prevent COVID-19 (for example, high rates of COVID-19
      infection and heightened transmission for a cruise vessel), but the conditional sailing order cites no
      evidence supporting the efficacy of the measures imposed.

                                                      - 110 -

                                                                                                                124
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page111
                                                           126of
                                                              of124
                                                                 141 PageID
                                                                     PageID3703
                                                                            3512



      avoided or mitigated some of the deficiencies in the conditional sailing order and

      later “technical instructions,” constitutes prejudicial error.

                                     IRREPARABLE INJURY

             Although likely to succeed on the merits, Florida must establish that without a

      preliminary injunction Florida faces a substantial likelihood of an irreparable injury.

      Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (“A showing of irreparable

      injury is “the sine qua non of injunctive relief.”). An injury qualifies as “irreparable”

      if a monetary remedy cannot offer relief. Sampson v. Murray, 415 U.S. 61, 88 (1974).

      Further, Florida must face an actual and imminent injury, not a speculative or

      remote injury. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008); Northeastern

      Fla. Chapter of the Ass’n of Gen. Contractors v. City of Jacksonville, 896 F.2d 1283, 1285

      (11th Cir. 1990). And if adequate compensation or other corrective relief will

      become available, Florida will avoid an irreparable injury and cannot justify a

      preliminary injunction. Sampson v. Murray, 415 U.S. 61, 90 (1974). CDC argues that

      Florida cannot establish an irreparable injury because Florida delayed beginning the

      action, because Florida alleges an insignificant injury, and because Florida speculates

      about its future injury.

             First, CDC argues that Florida waited too long to begin the present action.

      CDC contends that Florida’s “unexplained delay undercuts any sense of urgency,

      and therefore, [Florida] fails to demonstrate a sufficient need for a preliminary

      injunction.” (Doc. 31 at 18) (citing Seiko Kabushiki Kaisha v. Swiss Watch Int’l, Inc.,

      188 F. Supp. 2d 1350, 1356 (S.D. Fla. 2002) (Lenard, J.)). In other words, CDC

                                                 - 111 -

                                                                                                   125
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page112
                                                           127of
                                                              of124
                                                                 141 PageID
                                                                     PageID3704
                                                                            3513



      concludes that if Florida sued shortly after the conditional sailing order became

      effective (nearly eight months ago), Florida would not need a preliminary injunction

      to save the summer cruise season. Accordingly, CDC recommends a “strong

      presumption” against a preliminary injunction. (Doc. 31 at 18–19)

            Although “a delay in seeking a preliminary injunction of even only a few

      months — though not necessarily fatal — militates against a finding of irreparable

      harm,” Florida offers a reasonable explanation that satisfactorily explains Florida’s

      timing of this action. Wreal, LLC v. Amazon.com, Inc., 840 F.3d 1244, 1248 (11th Cir.

      2016). For months after the initial no-sail order in early 2020, both the cruise

      industry and Florida relied on CDC’s assurance that soon sailing could expeditiously

      resume. But between issuance of the conditional sailing order and April 2021, the

      industry awaited from CDC the necessary implementing manuals, guidance, and

      instruction. When the guidance finally arrived in April 2021, Florida sued

      immediately. In sum, Florida not only behaved reasonably by relying on CDC until

      April 2021 but also acted expeditiously after April 2021 and after the cruise season

      became conclusively threatened. Wreal, LLC, 840 F.3d at 1248 (discerning “any

      justification for delay.”); NRDC v. Pena, 147 F.3d 1012, 1026 (D.C. Cir. 1998).

            Next, CDC argues that Florida’s financial injury cannot qualify as an

      irreparable injury. (Doc. 31 at 19) CDC correctly notes that a financial injury is

      usually compensable by a payment of money and is, therefore, nor irreparable.

      Snook v. Tr. Co. of Georgia Bank of Savannah, 909 F.2d 480, 487 (11th Cir. 1990) (citing

      Sampson v. Murray, 415 U.S. 61, 90 (1974)). But in an APA action sovereign

                                              - 112 -

                                                                                                 126
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page113
                                                           128of
                                                              of124
                                                                 141 PageID
                                                                     PageID3705
                                                                            3514



      immunity bars the recovery of monetary damages from the federal government.

      Florida’s financial injury — amounting to at least millions of dollars — becomes

      irreparable. 5 U.S.C. § 702 (authorizing actions “seeking relief other than money

      damages”); Odebrecht Const., Inc. v. Sec’y, Fla. Dep’t of Transp., 715 F.3d 1268, 1289

      (11th Cir. 2013) (“In the context of preliminary injunctions, numerous courts have

      held that the inability to recover monetary damages because of sovereign immunity

      renders the harm suffered irreparable.”); Idaho v. Coeur d’Alene Tribe, 794 F.3d 1039,

      1046 (9th Cir. 2015); Kentucky v. U.S. ex rel. Hagel, 759 F.3d 588, 599 (6th Cir. 2014);

      Chamber of Commerce v. Edmondson, 594 F.3d 742, 770–71 (10th Cir. 2010); Iowa

      Utilities Bd. v. FCC, 109 F.3d 418, 426 (8th Cir. 1996); United States v. State of N.Y.,

      708 F.2d 92, 93 (2d Cir. 1983); Georgia v. Pruitt, 326 F. Supp. 3d 1356, 1367 (S.D.

      Ga. 2018) (Wood, J.). Also, by alleging in Count IV that CDC failed to provide

      notice and comment, Florida arguably establishes irreparable injury. California v.

      Azar, 911 F.3d 558, 581 (9th Cir. 2018) (citation omitted) (reaffirming that “the harm

      flowing from a procedural violation can be irreparable.”); ITServe All. Inc. v Scalia,

      2020 WL 7074391, at *10 (D.NJ. 2020) (“Many courts have found that a preliminary

      injunction may be issued solely on the grounds that a regulation was promulgated in

      a procedurally defective manner.”)

             Relying mostly on non-binding precedent, almost all of which is outside the

      Eleventh Circuit, CDC responds by arguing that Florida’s injury must arise to a

      “significant” amount to qualify as irreparable. (Doc. 31 at 19–20) (citing Air Transp.

      Ass’n of Am., Inc. v. Exp.-Imp. Bank of the U.S., 840 F. Supp. 2d 327, 335 (D.D.C.

                                                - 113 -

                                                                                                 127
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page114
                                                           129of
                                                              of124
                                                                 141 PageID
                                                                     PageID3706
                                                                            3515



      2012)). But, even if needing to prove a “significant” injury, Florida plausibly alleges

      an encompassing and cumbersome financial injury. Florida attaches economic

      reports and declarations detailing millions of dollars in lost revenue if cruises cannot

      sail. (Docs. 45-20; 45-21; 45-22; 45-23; 45-24; 45-25) CDC attempts to trivialize

      (Doc. 31 at 20) Florida’s injury by comparing the lost revenue to Florida’s annual

      budget (under that logic, a billion dollar loss is not “significant” to the federal

      government). But Florida attaches economic reports — uncontested by CDC — that

      describe the cruise industry’s enormous financial effect, which reaches into most

      sectors of Florida’s economy. Odebrecht Const., Inc., 715 F. 3d at 1288 (remarking

      about “the substantial nature of the . . . harm” when considering whether an injury is

      “actual and imminent.”). For example, Florida attaches a study summarizing the

      cruise industry’s “economic impact”:

                As a result of the activity of the cruise industry, Florida businesses
                received just over $9.0 billion, or 36 percent of the direct expenditures
                generated by the cruise industry in the United States. Due to the
                absolute scale of the industry, direct expenditures in Florida impacted
                just about all segments of the economy, including recreation and
                amusement establishments, wholesalers of products purchased by cruise
                lines, manufacturers of communications and navigation equipment,
                producers of machinery and equipment such as engine parts, boilers,
                laundry equipment and computers, manufacturers of fabricated metal
                products such as locks and security equipment and business service
                providers such as interior designers and computer services consultants
                . . . . these direct expenditures generated total economic impacts of
                almost 159,000 jobs and $8.1 billion in income throughout the Florida
                during 2019.

      (Doc. 45-1 at 45–46) A “fact-finding investigation” by the Federal Maritime

      Commission confirms that Florida’s economy has lost more than $22 billion and

      169,000 jobs since cruises and cargo ships have been unable to sail. (Doc. 45-2 at 28;

                                                - 114 -

                                                                                                 128
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page115
                                                           130of
                                                              of124
                                                                 141 PageID
                                                                     PageID3707
                                                                            3516



      Doc. 45-27) As long as some cruises remain unable to sail, at least a portion of this

      financial loss will reduce state revenue, the effects of which compound owing to the

      cruise industry’s ubiquitous footprint on Florida’s economy. Further, every day the

      cruise industry faces uncertainty about when cruises can unequivocally resume

      sailing, Florida faces an imminent and increasingly likely threat that at least part of

      the cruise industry will abandon Florida’s ports, which would perpetuate the

      economic harm resulting from CDC’s regulatory regime. V.N.A. of Greater Tift Cty.,

      Inc. v. Heckler, 711 F.2d 1020, 1034 (11th Cir. 1983) (considering the loss of a

      business); Pizza Fusion Holdings, Inc. v. Burton Holdings LLC, 2015 WL 11197817, at *1

      (S.D. Fla. 2015) (Martinez, J.) (“Notably, impending loss or financial ruin of

      business constitutes irreparable injury”). In sum, Florida plausibly alleges a

      “significant” irreparable injury.

            Finally, CDC argues that Florida cannot establish irreparable injury because

      the cruise industry steadily progresses through the conditional sailing order’s four

      phases. (Doc. 67 at 3; Doc. 72 at 4) Reporting the approval (as of June 4, 2021) of

      port agreements for twenty-two vessels and two conditional sailing certificates, CDC

      argues that Florida speculates about irreparable injury because sailing “is set to

      resume as planned.” (Doc. 67 at 3; Doc. 72) As explained in the analysis of

      standing, Florida’s injury is not speculative; Florida’s injury “is sufficiently concrete

      [and] supported by the record,” and directly caused, at least in part, by the

      conditional sailing order, which prevents some cruises from sailing or sailing




                                               - 115 -

                                                                                                  129
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page116
                                                           131of
                                                              of124
                                                                 141 PageID
                                                                     PageID3708
                                                                            3517



      profitably — an outcome that derivatively harms Florida’s revenue and economy.

      California v. Azar, 911 F.3d 558, 581 (9th Cir. 2018)

             The likelihood of Florida’s irreparable injury is not materially affected by the

      fact that some cruises are undertaking to comply with the conditional sailing order.

      As of June 4, 2021, CDC lists only eleven cruise ships ready to begin phase two (of

      four phases) simulated voyages. CDC has scheduled these voyages to begin no

      earlier than June 20, 2021, and several begin in August 2021. (Doc. 72-1 at 2–4)

      Even under CDC’s timeline, few cruise ships, if any, appear poised to qualify by late

      summer to sail with a satisfactory complement of passengers. For all other ships, the

      summer season remains almost assuredly lost. The conditional sailing order not only

      impedes immediate cruising, but the conditional sailing order threatens the economic

      feasibility of scheduling cruises under restricted sailing. Ships obtaining a

      conditional sailing certificate remain subject to “restricted passenger voyages,”

      which, among other things, prevent a cruise ship from offering an “itinerary longer

      than [seven] days.” (Doc. 1-3 at 33) The restrictions burden the cruise industry’s

      capacity for profitable sailing. (Doc. 56 at 4–5) In sum, Florida plausibly alleges

      that the conditional sailing order cripples the cruise industry’s ability to begin sailing

      and to sail in a manner that avoids economic loss as a result of sailing. (Doc. 25

      at 22) Owing to a disabled cruise industry, both obstacles impose an imminent and

      irreparable financial injury on Florida.

             The Cruise Lines International Association states:




                                                 - 116 -

                                                                                                   130
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page117
                                                           132of
                                                              of124
                                                                 141 PageID
                                                                     PageID3709
                                                                            3518



                “the effect of these new mandates is that nearly half a million Americans
                — from longshoreman and ground transportation operators to hotel,
                restaurant, and retail workers, travel agents, and tens of thousands of
                businesses that service cruise ships, are continuing to financially suffer
                with no reasonable timeline provided for the safe return of cruising.”

      (Doc. 49- 9 at 2) Florida establishes an imminent, actual, and irreparable injury.

            BALANCING OF THE EQUITIES AND THE PUBLIC INTEREST

            Because Florida requests an injunction against an agency of the federal

      government, the analysis of the balance of equities and the analysis of the public

      interest merge. Nken v. Holder, 556 U.S. 418, 435 (2009); Swain v. Junior, 958 F.3d

      1081, 1091 (11th Cir. 2020). Arguing that the prospective injury to the public’s

      health exceeds the ongoing financial injury to Florida and the economic injury to

      Florida’s economy, CDC claims that absent the requirements imposed by the

      conditional sailing order, cruises “would likely exacerbate and amplify the spread” of

      COVID-19. (Doc. 31 at 44; Doc. 46-1 at 33) CDC not only fails to substantiate this

      supposition with persuasive evidence, but CDC discounts the retreat of COVID-19,

      the success of other similar industries, and the mitigation on measures that would

      exist without the conditional sailing order.

            States, including Florida, have crafted and implemented measured re-opening

      plans that address both the public health risk and the economic damage associated

      with COVID-19. And since early 2021, highly effective vaccines are available across

      the United States. More than forty percent of United States residents (minors

      included) are fully vaccinated.




                                                - 117 -

                                                                                               131
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page118
                                                           133of
                                                              of124
                                                                 141 PageID
                                                                     PageID3710
                                                                            3519



            As of June 11, 2021, about sixty-four percent of adults have received at least

      one dose of a vaccine. Fifty-three percent of adults are fully vaccinated.50 In an

      effort to achieve “herd immunity,” which approaches steadily, states administer

      more than a million vaccines a day. Recognizing the effectiveness of vaccines, CDC

      admits that persons “do not need to self-quarantine after cruise travel” because “fully

      vaccinated people can travel at low risk to themselves.” (Doc. 45-8 at 2; Doc. 45-15

      at 2) Even New York has “re-opened.” Governor Cuomo announced that, because

      70% of New York adults are vaccinated, the longstanding “closing” of New York

      can end.

            CDC’s regulation of comparable industries confirms the success combating

      COVID-19. Rather than shutting down other industries catering to large groups of

      people, CDC offers voluntary “recommendations” and “considerations” (which

      CDC could offer cruises) to promote the safe operation of hospitality and leisure

      industries. For example, “to slow the spread of COVID-19” (Doc. 45-4, Doc. 45-5,

      Doc. 45-6), CDC publishes guidance about the safe operation of a hotel, a casino,

      and a sporting arena or stadium — each a venue permitted to accommodate

      hundreds of, or thousands of, people for an extended time. Further, CDC offers

      guidance to prevent the spread of COVID-19 on an airplane, which safely transports

      thousands of people each day. (Doc. 45-11) The safe operation of comparable




            50
                 https://covid.cdc.gov/covid-data-tracker/#vaccinations.

                                                    - 118 -

                                                                                                132
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page119
                                                           134of
                                                              of124
                                                                 141 PageID
                                                                     PageID3711
                                                                            3520



      industries strongly counsels against finding that moderating the conditional sailing

      order would endanger the public health.

            CDC responds by arguing that cruise ships “present a unique setting that is

      particularly conducive to transmission of the virus.” (Doc. 31-1 at 33) In light of the

      proliferation of vaccines, CDC’s own data weakens this conclusion. CDC reports

      that “if passengers originate from a community with a medium prevalence of

      COVID-19 and 50% of those passengers are fully vaccinated . . . modeling data

      estimates that the passengers’ risk of introducing COVID-19 onto the ship has only

      been reduced by 62.8%.” (Doc. 31-1 at 28) But the presence of COVID-19 in the

      community decreases daily, and vaccinations continue to rise. A passenger’s risk of

      introducing COVID-19 onto a ship decreases as COVID-19 abates. CDC relies on

      in-house “modeling data,” which is unpublished, unrefereed, and undisclosed by

      CDC and which reportedly offer only conclusory, modeling-based comparisons to

      other “densely populated” living configurations, which currently thrive without the

      same restrictions imposed on cruises. (One supposes that if this data were

      convincing, CDC in recent months might have revealed the study, the model, the

      results, the methodology, and the researchers.)

            Even absent the conditional sailing order, the cruise industry appears poised to

      implement strong and proven safety measures for combating COVID-19. (Doc. 56

      at 18–21; Doc. 1-3 at 13–14; Doc. 45-10 at 7) The cruise industry not only maintains

      a self-interest in offering safe cruises, but the cruise industry “ha[s] worked together

      to develop layers of protection,” including precautions the cruise industry proposed

                                               - 119 -

                                                                                                 133
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page120
                                                           135of
                                                              of124
                                                                 141 PageID
                                                                     PageID3712
                                                                            3521



      to CDC. (Doc. 25-10 at 7) Before the conditional sailing order, the industry formed

      a “Healthy Sail Panel” of public health experts to design “practical, adaptable, and

      science-based solutions for mitigating and living with COVID-19.” (Doc. 1-3 at 13–

      14) The Cruise Line International Association established mandatory COVID-19

      protocols, which include testing, masks, distancing, and ventilation. (Doc. 56 at 19)

      And in Florida, ports offer vaccination programs to support the cruise industry.

      (Doc. 56 at 20) In sum, even as COVID-19 subsides, precautions persist and will

      continue to contain COVID-19’s (diminishing) spread.

            The success containing COVID-19 in 2021 confirms CDC’s initial finding

      that the benefits of sailing “outweigh the costs of not allowing cruise ships to sail.”

      (Doc. 1-3 at 16) Cruises now safely sail all over the world with protocols designed to

      minimize the spread of COVID-19. Since July 2020, more than 400,000 people have

      sailed on cruises abroad. (Doc. 45-9; Doc. 45-10) In Europe, thousands sail on

      cruises without debilitating infections of COVID-19. (Doc. 25-29 at 13) Although

      citing examples of localized infection (or, at least, “positive” test results) among

      persons on cruise ships abroad, CDC fails to persuasively show that the infections

      are not successfully confined or that the infections otherwise endanger a broadly

      vaccinated group of passengers and the public. (Doc. 31-1 at 80) The availability of

      vaccines and testing and the comparatively trivial incidence of infection on foreign

      cruises — all quickly identified and confined — commends optimism about the safe

      operation of sailing in the United States, which enjoys high rates of vaccination and

      greatly enhanced, on-board containment mechanisms.

                                               - 120 -

                                                                                                134
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page121
                                                           136of
                                                              of124
                                                                 141 PageID
                                                                     PageID3713
                                                                            3522



             With the advent of highly effective vaccines, with more than half of

      adults fully vaccinated, with infection plummeting, with death from COVID-19

      asymptotically approaching zero; with the benefit of effective therapeutics for

      COVID-19; with masks, safe distancing, and sanitation; and with the successful

      and safe re-opening of business, including airlines, sporting events, and other high

      capacity venues, COVID-19 no longer threatens the public’s health to the same

      extent presented at the start of the pandemic or when CDC issued the conditional

      sailing order. In fact, CDC’s conditional sailing order relies on stale data obtained to

      justify the no-sail orders when the danger posed by COVID-19 was qualitatively and

      quantitatively different from today. (Doc. 1-3 at 8–19; Doc. 31-1 at 15, 17)

             Conversely, Florida’s injury and the injury to Florida’s economy grows by

      the day. In 2019, more than thirteen million cruise passengers and crew embarked

      and disembarked in Florida and patronized Florida’s businesses. (Doc. 45 at 14)

      Even if a fraction of 2019’s demand for sailing exists in 2021, as long as sailing

      remains restricted or reduced, Florida suffers a derivative injury to revenue and to

      the economy. Without the expeditious resumption of sailing, Florida’s injury

      threatens to become permanent owing to the cruise industry’s credible threat

      (Docs. 45-10; 28; 29) of leaving Florida. All. for the Wild Rockies v. Cottrell, 632 F.3d

      1127, 1138 (9th Cir. 2011) (“[T]he effect on the health of the local economy is a

      proper consideration in the public interest analysis.”). And Florida’s high likelihood

      of success on the merits ensures that a preliminary injunction would serve the

      public interest. After all, “[t]here is generally no public interest in the perpetuation

                                                - 121 -

                                                                                                  135
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page122
                                                           137of
                                                              of124
                                                                 141 PageID
                                                                     PageID3714
                                                                            3523



      of unlawful agency action.” League of Women Voters of United States v. Newby,

      838 F.3d 1, 12 (D.C. Cir. 2016); Gordon v. Holder, 721 F.3d 638, 653 (D.C. Cir.

      2013) (“[E]nforcement of an unconstitutional law is always contrary to the public

      interest.”); United States v. Alabama, 691 F.3d 1269, 1301 (11th Cir. 2012)

      (“[f]rustration of federal statutes and prerogatives are not in the public interest, and

      we discern no harm from the state’s nonenforcement of invalid legislation.”);

      Washington v. Reno, 35 F.3d 1093, 1103 (6th Cir. 1994) (finding a “greater public

      interest in having governmental agencies abide by the federal laws that govern their

      existence and operations.”). The balance of harm and the public interest favors

      Florida.

                                          CONCLUSION

            This order resolves Florida’s motion for a preliminary injunction. In brief, this

      order confirms Florida’s constitutional and statutory standing to assert the claims in

      the complaint. This order finds that Florida is highly likely to prevail on the merits

      of the claim that CDC’s conditional sailing order and the implementing orders

      exceed the authority delegated to CDC under Section 264(a). Alternatively, this

      order (1) finds that, if Section 264(a) includes the comprehensive authority claimed

      by CDC to promulgate and enforce regulations, Section 264(a) likely constitutes an

      unconstitutional delegation of legislative power to CDC because the delegation fails

      to convey any “intelligible principle” to guide CDC’s exercise of authority and

      (2) finds that the Supreme Court seems likely to impose soon a more demanding

      standard, which Section 264(a), as interpreted by CDC, is even more likely to fail.

                                                - 122 -

                                                                                                 136
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page123
                                                           138of
                                                              of124
                                                                 141 PageID
                                                                     PageID3715
                                                                            3524



      Additionally, this order determines that Florida is likely to prevail on at least one,

      but perhaps not all, of the several other claims based on the APA.

             Because of (1) Florida’s probability of success on the merits, (2) the imminent

      threat of irreparable injury to Florida, (3) the comparative injury depending on

      whether an injunction issues, and (4) the imminent and material threat to the public

      interest, Florida’s motion for preliminary injunction is GRANTED, and CDC is

      PRELIMINARILY ENJOINED from enforcing against a cruise ship arriving in,

      within, or departing from a port in Florida the conditional sailing order and the later

      measures (technical guidelines, manuals, and the like). However, the preliminary

      injunction is STAYED until 12:01 a.m. EDT on JULY 18, 2021, at which time the

      conditional sailing order and the measures promulgated under the conditional sailing

      order will persist as only a non-binding “consideration,” “recommendation” or

      “guideline,” the same tools used by CDC when addressing the practices in other

      similarly situated industries, such as airlines, railroads, hotels, casinos, sports venues,

      buses, subways, and others. (Docs. 45-4; 45-5;45-6; 46-4)

             However, to further safeguard the public’s health while this action pends,

      CDC may propose not later than JULY 2, 2021, a narrower injunction both

      permitting cruise ships to sail timely and remaining within CDC’s authority as

      interpreted in this order. The motion for the proposed injunction must support the

      proposed terms with current scientific evidence and fully disclose — if unavailable to

      the public — scientific evidence, including methodology, raw data, analysis, and the

      like and the names and qualifications of the scientists participating in the study,

                                                - 123 -

                                                                                                    137
Case
Case8:21-cv-00839-SDM-AAS
     8:21-cv-00839-SDM-AAS Document
                           Document91
                                    97 Filed
                                       Filed06/18/21
                                             07/06/21 Page
                                                      Page124
                                                           139of
                                                              of124
                                                                 141 PageID
                                                                     PageID3716
                                                                            3525



      modeling, or the like. If CDC moves under this paragraph, Florida must respond

      within seven days. A hearing will occur immediately after Florida’s response.

      Additionally, if circumstances materially change at any time, either party can request

      a hearing to modify this injunction, a hearing will occur immediately (within twenty-

      four hours, if necessary), and an order resolving the motion will issue immediately.

            The parties are ordered to return to mediation before Magistrate Judge

      Anthony Porcelli at a time and place ordered by Judge Porcelli and in accord with

      the terms (including confidentiality) of the earlier mediation order (Doc. 51).

            ORDERED in Tampa, Florida, on June 18, 2021.




                                              - 124 -

                                                                                               138
Case
 Case8:21-cv-00839-SDM-AAS
       8:21-cv-00839-SDM-AASDocument
                             Document9795Filed
                                           Filed
                                               07/06/21
                                                 07/06/21Page
                                                          Page140
                                                                1 of
                                                                  of2141
                                                                       PageID
                                                                         PageID
                                                                              3533
                                                                                3717




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


   STATE OF FLORIDA,

                   Plaintiff,

                         v.                     Case No. 8:21-cv-839-SDM-AAS

   XAVIER BECERRA, Secretary of the
   Dep’t of Health and Human Services,
   et al.,
                 Defendants.



                                   NOTICE OF APPEAL

         PLEASE TAKE NOTICE that all Defendants (Xavier Becerra, Secretary of

   Health and Human Services; Rochelle Walensky, director of the Centers for Disease

   Control and Prevention (“CDC”); the CDC; and the United States of America)

   hereby appeal to the United States Court of Appeals for the Eleventh Circuit from

   this Court’s Order dated June 18, 2021, ECF No. 91.


   Dated: July 6, 2021                    Respectfully submitted,

                                          BRIAN D. NETTER
                                          Deputy Assistant Attorney General

                                          ERIC BECKENHAUER
                                          Assistant Branch Director
                                          Federal Programs Branch, Civil Division

                                          s/ Amy E. Powell
                                          AMY ELIZABETH POWELL
                                          Senior Trial Counsel
                                            1


                                                                                       139
Case
 Case8:21-cv-00839-SDM-AAS
       8:21-cv-00839-SDM-AASDocument
                             Document9795Filed
                                           Filed
                                               07/06/21
                                                 07/06/21Page
                                                          Page141
                                                                2 of
                                                                  of2141
                                                                       PageID
                                                                         PageID
                                                                              3534
                                                                                3718




                                       Federal Programs Branch
                                       Civil Division, Department of Justice
                                       150 Fayetteville St, Suite 2100
                                       Raleigh, NC 27601
                                       Phone: 919-856-4013
                                       Email: amy.powell@usdoj.gov

                                       /s/Liam C. Holland
                                       LIAM C. HOLLAND
                                       Trial Attorney
                                       Federal Programs Branch
                                       Civil Division, Department of Justice
                                       1100 L. Street, NW
                                       Washington, DC 20530
                                       Phone: 202-514-4964
                                       Email: Liam.C.Holland@usdoj.gov

                                       Counsel for Defendants




                                         2


                                                                                       140
